Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 1 of 170 PageID #: 16941




                             EXHIBIT A
Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 2 of 170 PageID #: 16942




                    IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF DELAWARE



  IPA TECHNOLOGIES, INC.,

                    Plaintiff,

        v.
                                               C.A. No. 1:16-CV-01266-RGA-SRF
  AMAZON.COM, INC. and AMAZON DIGITAL
  SERVICES LLC,

                    Defendants.


  IPA TECHNOLOGIES, INC.,

                    Plaintiff,
                                               C.A. No. 1:18-CV-00318-RGA-SRF
        v.

  GOOGLE LLC,

                    Defendant.


  IPA TECHNOLOGIES, INC.,

                    Plaintiff,
                                               C.A. No. 1:18-CV-00001-RGA-SRF
        v.

  MICROSOFT CORPORATION,

                    Defendant.




             DEFENDANTS’ PRELIMINARY INVALIDITY CONTENTIONS




                                        1
Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 3 of 170 PageID #: 16943




       System/Service         Relevant Dates          Persons/Entities              Short Cite
                                                   Involved in Prior Use,
                                                  Sale, and/or Offers for
                                                             Sale
                                                 and also offered for sale
                                                 and/or sold to its
                                                 customers this system as
                                                 evidenced at least by the
                                                 documents identified
                                                 herein.
          COMTEC                  Pre-1999       COMTEC designed,                  “COMTEC”
                                                 developed, used,
                                                 advertised, published,
                                                 and also offered for sale
                                                 and/or sold to its
                                                 customers this system as
                                                 evidenced at least by the
                                                 documents identified
                                                 herein.
          PRODIGY                 Pre-1999       DARPA and CMU,                    “PRODIGY”
                                                 designed, developed,
                                                 used, advertised,
                                                 published, and also
                                                 offered for sale and/or
                                                 sold to its customers this
                                                 system as evidenced at
                                                 least by the documents
                                                 identified herein.


                         e.      Motivation for Combining Identified Combinations of Prior
                                 Art

         The combinations of references provided in the accompanying prior art reference charts in

  Exhibits A-1 through A-24 in combination with A-X are exemplary and are not intended to be

  exhaustive. Additional obviousness combinations of the references identified here are possible,

  and Defendants may rely on such combination(s) in this litigation. In particular, Defendants are

  currently unaware of IPA’s allegations with respect to the level of skill in the art and the

  qualifications of the typical person of ordinary skill in the art. Defendants are also unaware of the

  extent, if any, to which IPA may contend that limitations of the claims at issue are not disclosed in



                                                   47
Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 4 of 170 PageID #: 16944




  been motivated to combine any of the OAA Prior Art. All of these references disclose the use of

  facilitator agents, user interface agents, and service-providing agents that communicate using an

  Interagent Communication Language (ICL) to solve user requests, which may take the form of

  compound goal expressions that are divided into sub-goals and delegated to appropriate agents.

  See, e.g., OAA Tutorial at 1 (identifying “Open Agent Architecture (OAA) is a multi-agent

  framework . . . [with a] Facilitator agent [that] coordinates the agent community in achieving the

  task, providing services such as parallelism, failure handling, conflict detection, and so forth . . .

  us[ing] [] the Interagent Communication Language [(“ICL”)]”); OAA Agents at 1 (identifying a

  few of the “more than 100 agents” that operate within the Open Agent Architecture); PAAM ’98

  Tutorial at 13 (illustrating agents that communicate with a facilitator using ICL in the OAA

  Architecture); PAAM ’98 Tutorial at 16 and 71 (identifying OAA implementations including

  Automated Office, Unified Message, Multimodal Maps, Agent Development Tools, MVIEWS,

  among many others); Cohen at 1 (identifying the “Open Agent Architecture [a]s a blackboard-

  based framework allowing individual software ‘client’ agents to communicate by means of goals”);

  Multimodal Maps (Paper) at 7 (identifying “Open Agent Architecture” as “a framework for

  coordinating a society of agents . . . [using] [a]n Interagent Communication Language”). A person

  having ordinary skill in the art would naturally look to the teachings of any OAA Prior Art to solve

  problems and combine proposed solutions. SRI International also educated the persons of skill in

  the art about the design, development, functionality, and implementations of its Open Agent

  Architecture through numerous publications and demonstrations between 1994 and 1997. See,

  e.g.,   Cohen      (paper     dated     1994);     Adam      Cheyer      Demos,       available    at

  http://www.adam.cheyer.com/demos.html (identifying numerous open agent architecture

  demonstrations between 1994 and 1997); OAA Tutorial at PAAM-98, Vol 2, no. 1 (January 1,




                                                   49
Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 5 of 170 PageID #: 16945




  1998), available at http://www.ai.sri.com/~oaa/news/news-v2.1.html (publicly disclosing and

  presenting a presentation on the details of the Open Agent Architecture at the Third International

  Conference on the Practical Application of Intelligent Agents held in London in in 1998); Adam

  Cheyer,        FIPA         Report         (July        1,       1996),        available         at

  http://www.ai.sri.com/~oaa/distribution/MailArchive/oaa-users/0003.html (confirming that Adam

  Cheyer attended the 2nd FIPA (Foundation for Intelligent Physical Agents) conference in Yorktown,

  New York in 1996 and publicly disclosed details of SRI’s Open Agent Architecture). Additionally,

  many of the OAA Prior Art references identify the same authors. A person having ordinary skill

  in the art would naturally consider other papers, publications, demonstrations, and systems

  prepared by the same authors.

         The asserted patents are also invalid in view of any combination of references related to

  the KQML and KIF software agent architecture, including, for example, Singh, Genesereth ’97,

  Genesereth ’94, Finin I, Finin II, Labrou, InfoSleuth, RETSINA, and any other application or

  implementation of KQML and KIF (collectively “KQML/KIF Prior Art”). A person having

  ordinary skill in the art would have been motivated to combine any of the KQML/KIF Prior Art.

  These references disclose the use of the same Agent Communication Language (“ACL”) that uses

  KQML (Knowledge Query and Manipulation Language) as the “outer” language and KIF

  (Kowledge Interchange Format) as the “inner” language or vocabulary. See, e.g., Genesereth ’97

  at 322; Genesereth ’94 at 49; Singh at 347-348. The ACL enables one or more facilitators agents

  to coordinate the activities of connected agents and solve requests by synthesizing a plan that may

  require decomposing a complex request into a collection of sub-goals and delegating the sub-goals

  to appropriate agents. See, e.g., Finin II at 1-2; Genesereth ’97 at 334; Genesereth ’94 at 51;

  Singh at 339, 345, 354, 356, 358; Labrau at 1. A person having ordinary skill in the art would




                                                     50
Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 6 of 170 PageID #: 16946




  naturally look to the teachings of any KQML/KIF Prior Art to solve problems and combine

  proposed solutions. Indeed, persons of skill in the art maintained publicly available knowledge

  sharing websites that identified, described, and shared designs and implementations related to the

  KQML and KIF software architecture. See, e.g., “KQML,” University of Maryland, Baltimore

  County, available at https://www.csee.umbc.edu/csee/research/kqml/ (identifying KQML papers,

  software and applications); “Knowledge Sharing Effort, University of Maryland, Baltimore

  County, available at      https://www.csee.umbc.edu/csee/research/kse/ (identifying a ARPA-

  sponsored knowledge sharing effort related to KQML and KIF); Knowledge Sharing Effort public

  library, Stanford University, available at http://www-ksl.stanford.edu/knowledge-sharing/

  (identifying KQML and KIF implementations as part of the ARPA Knowledge Sharing Effort).

  Additionally, many of the KQML/KIF Prior Art references identify the same authors. A person

  having ordinary skill in the art would naturally consider other papers, publications, demonstrations,

  and systems prepared by the same authors.

         The asserted patents are also invalid in view of any combination of references related to

  OAA Prior Art, KQML/KIF Prior Art, FIPA 97, MECCA, Nodine, Bradshaw, Busetta, Nodine,

  Bayardo, Bian, Malone, Urban, General Magic, White, and any other architecture that implements

  an agent communication language. A person having ordinary skill in the art would have been

  motivated to consult and combine the teachings related to these various communication languages

  to solve problems in another agent communication language. For example, knowledge sharing

  and collaboration among developers of the various agent communication languages was a central

  focus of numerous organizations that led international conferences, including, for example, the

  Practical Application of Intelligent Agents and Multi-Agent Technology (PAAM), the Foundation

  for Intelligent Physical Agents (FIPA), the Association for the Advancement of Artificial




                                                   51
Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 7 of 170 PageID #: 16947




  Intelligence (AAAI), and Agent Theories, Architectures, and Languages (ATAL), among others.

  See, e.g., OAA 2.0 Tutorial at PAAM-98, available at http://www.ai.sri.com/~oaa/news/news-

  v2.1.html;                FIPA                 History,                    available                   at

  http://leonardo.chiariglione.org/standards/fipa/fipa_history.htm;        ATAL   98,      available     at

  http://mas.cs.umass.edu/atal/workshops/atal98/index.html;           AAAI-97,           available       at

  http://www.aaai.org/Press/Proceedings/aaai97.php. Participants of these conferences included

  significant industry player such as IBM, Philips, Siemens, Nokia, Alcatel, France Telecom, Sony,

  British Telecom, Lucent, and SRI International. See, e.g., FIPA NY Attendance, available at

  http://leonardo.chiariglione.org/standards/fipa/yorktown/nyattendance.htm. These participants

  routinely shared papers, systems, and other information related to their software agent technology,

  which often formed the basis for improvements and the development of other standards such as

  FIPA 1997. See, e.g., Adam Cheyer, FIPA Report (July 1, 1996), available at

  http://www.ai.sri.com/~oaa/distribution/MailArchive/oaa-users/0003.html           (Adam            Cheyer

  summarizing various software agent architectures disclosed at the 2nd FIPA (Foundation for

  Intelligent   Physical   Agents)      conference        in   Yorktown,    New    York       in     1996);

  http://leonardo.chiariglione.org/standards/fipa/fipa_history.htm; FIPA Agent Basic Capability

  List, available at http://leonardo.chiariglione.org/standards/fipa/yorktown/nyframework.htm

  (identifying KQML and KIF as the early foundation for the FIPA specification). Thus, it was

  common practice for persons having ordinary skill in the art to learn about, consult the teachings

  of, and implement improvements from the broad array of agent communication languages,

  architectures, and implementations.

          The asserted patents are also invalid in view of any combination of references related to

  OAA Priori Art, KQML/KIF Prior Art, FIPA 97, MECCA, General Magic and any other agent




                                                     52
Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 8 of 170 PageID #: 16948




  communication language that is structured in a similar way. For example, each of these agent

  communication languages include a conversation layer (specifying events and parameters) and a

  content layer (specifying goals and/or data) similar to the ICL disclosed by the ’115 patent. See,

  e.g., PAAM ’98 Tutorial at 29 (identifying event “oaa_Solve,” parameter “query(var(P)),” goals

  “manager() and “phone_number()” and data “John Bear,” “M” and “P.”); Finin I, slide 49

  (identifying   event   “tell,”     parameter   “ontology   ecbk12,”    goal   “price,”    and   data

  “ISBN3429459,24.95”); FIPA 97, Part 2 (identifying event “inform,” parameters “receiver hpl-

  auction-server” and “ontology hpl-auction,” goal “price()” and data “bid good02” and “150”);

  MECCA at 262 (identifying an event “e,” parameters “executing agent,” “i-th resource,” and “set

  of constraints on i-th resource,” and goal “action to be executed”). A person having ordinary skill

  in the art would naturally consult and combine teachings of agent communication languages that

  are structured in a similar way.

         The prior art also acknowledged that different agent communication languages could also

  interoperate. See, e.g., Automated Office at 1:40-1:47 (“This simple interaction style could also

  be programmed using other distributed technologies available today such as CORBA or

  Telescript); Genesereth ‘94 at 50-51 (identifying a “transducer” or “wrapper” that accepts

  messages from non-native agents and converts those messages into the native agent

  communication language of the architecture). Thus, a person having ordinary skill in the art would

  have also been motivated to consult and combine teachings of agent communication languages

  that may be structured in a different way.

         Additionally, the references identified in Section II.A.3., supra, all concern the same

  technological field as the Asserted Patents. In particular, each of the references is directed to the

  field of software agent architectures and distributed systems. See, e.g., PAAM ’98 Tutorial at 4




                                                   53
Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 9 of 170 PageID #: 16949




  (SRI presentation describing the Open Agent Architecture, KQML and FIPA as enabling

  “[c]ooperation among distributed heterogeneous programmatic components.”); Kiss at 2:43-2:67

  (“Interaction between a user and the knowledge resources is mediated by a collection of

  cooperative intelligent agents.     The cooperative intelligent agents incorporate generalized

  automated negotiation and distributed inference (i.e., problem-solving) processes.”); Malone at

  Title (“Agents for Information Sharing and Coordination: A History and Some Reflections”);

  Pollock at 1:39-45 (“integrating the system of defeasible reasoning into an artificial agent that is

  also capable of planning and executing plans”); Steiner at Abstract (“A Personal Digital Location

  Apparatus for displaying a geographical location as an icon on a map”). One of ordinary skill in

  the art would understand these references to all be part of the same field of technology as the

  Asserted Patents and would naturally look to their teachings to find answers to the problems

  inherent in the respective technologies. See, e.g., ’115 patent, Abstract (“A highly flexible,

  software-based architecture is disclosed for constructing distributed systems”); 1:22-27

  (identifying “Field of the Invention” and the “present invention” as “related to distributed

  computing environments and the completion of tasks within such environments.”); see also ’128

  patent, 1:18-22.

         These are only a few examples of the references that one of ordinary skill in the art would

  consider to be part of the same body of work and in the same technical field and is not meant to be

  limiting.

         Accordingly, a person of ordinary skill in the art at the time of filing of the Asserted Patents

  would have been motivated to combine elements of any of the references identified here and

  recognize that the combination of any of these references is a predictable use of elements known

  in the art to solve a known problem and a use of known techniques to solve a known problem in




                                                   54
Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 10 of 170 PageID #: 16950




   the same way. Defendants’ expert(s) may further explain the motivation to combine prior art and

   why the Asserted Claims of the Asserted Patents are invalid for obviousness in accordance with

   the case schedule.

                   4.      INVALIDITY UNDER § 112

           The Asserted Claims are invalid under 35 U.S.C. § 112. The Asserted Claims lack a written

   description and enabling disclosure commensurate with the alleged scope of the claims, are un-

   duly vague and indefinite, and contain purely functional language. The Asserted Patents, read in

   light of the specification and prosecution history, fail to inform, with reasonable certainty, those

   skilled in the art about the scope of the invention. See Nautilus, Inc. v. Biosig Instruments, Inc.,

   134 S. Ct. 2120, 2124 (2014). The Asserted Patents do not enable one of skill in the art to practice

   the full scope of the inventions claimed without undue experimentation. The Asserted Patents do

   not enable one of skill in the art to practice the scope of the inventions set forth in IPA’s preliminary

   infringement contentions.

           Because expert disclosures are not yet due, including those in connection with claim

   construction, Defendants reserve the right to raise any additional issues from the perspective of

   one skilled in the art at the appropriate time in the case.

           The following identification of claims/claim elements are preliminary and only exemplary

   and Defendants reserve the right to supplement the identification of claims and claim elements that

   do not comply with the requirements of 35 U.S.C. § 112. Specifically, to the extent an element

   identified below, or its variation, appears in claims other than the ones specified below, it also

   renders those additional claims invalid under 35 U.S.C. § 112. Claims that depend on these

   additional claims and on the claims identified below are also invalid under 35 U.S.C. § 112.

   Defendants reserve the right to identify additional claims and claim elements that do not comply

   with the requirements of 35 U.S.C. § 112 during claim construction or after the Court construes


                                                      55
Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 11 of 170 PageID #: 16951




                              EXHIBIT B
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 12 of 170 PageID #: 16952




                                                              Exhibit C-7

                                       Invalidity of U.S. Patent No. 7,069,560 (“’560 Patent”)
                                                          by Genesereth ’97

As shown in the claim chart below, the asserted claims of the ’560 patent are invalid under 35 U.S.C. § 102(a) and/or (b)1 as
anticipated by Michael R. Genesereth, “An Agent-Based Framework of Interoperability” (1997)2 (“Genesereth ’97”), and/or are
invalid under 35 U.S.C. § 103 as obvious in view of Genesereth ’97, or in combination with the reference(s) specifically identified in
the following claim chart or one or more other references identified in Defendants’ Preliminary Invalidity Contentions (“Invalidity
Contentions”).

The additional KIF/KQML documents relied upon herein include, but are not limited to:
   - Yannis Labrou, et al., “Semantics for an Agent Communication Language” (1997)3 (“Labrou”). Labrou provides further
       descriptions and examples of the types of syntax and expressions possible with the KIF/KQML architecture that is described in
       Genesereth ’97.

To the extent a finder of fact determines that the references cited herein do not teach certain limitations in the asserted claims, such
limitations would have been inherent and/or obvious. These claims are also invalid as obvious in view of Genesereth ’97 alone or in
combination with other prior art references, including, but not limited, to the prior art identified in the Cover Pleading of Defendants’
Invalidity Contentions, the prior art described in the claim charts attached in Appendix C, and/or the prior art identified in Appendix
D.

Defendants’ Invalidity Contentions are based, in part, upon Defendants’ present understanding of the asserted claims and IPA’s
apparent interpretations of the asserted claims in its July 10, 2019 Preliminary Infringement Contentions (“Infringement Contentions”)
and Defendants’ investigation to date. Defendants are not adopting IPA’s constructions or apparent constructions, nor are Defendants
admitting to the accuracy of any particular contention or construction. The citations provided in the charts below are exemplary rather
than exhaustive and Defendants reserve the right to rely upon additional references uncovered through further searching, other
portions of the cited references and/or other portions of references cited within these Invalidity Contentions. Defendants further
incorporate by reference the reservation of rights identified in the cover pleading to these Invalidity Contentions as though fully set

1
  Genesereth ’97 was published in 1997 more than one year before the January 5, 1999 earliest possible filing date of the ’560 patent.
2
  Published in Jeffrey M. Bradshaw, “Software Agents,” American Association for Artificial Intelligence (1997).
3
  Published in Munindar P. Singh, et al., Intelligent Agents IV Agent Theories, Architectures, and Languages, ATAL ’97, vol 1365.

Preliminary Invalidity Contentions                                  Page 1
                 Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 13 of 170 PageID #: 16953




forth herein.

                ’560 Patent Claim Language                                   Invalidity in View of Prior Art

   1(p)     A computer-implemented method        To the extent the preamble is found to be limiting, Genesereth ’97 discloses a computer-
            for communication and                implemented method for communication and cooperative task completion among a
            cooperative task completion          plurality of distributed electronic agents, comprising the acts of claim 1.
            among a plurality of distributed     See Claim Chart for U.S. Patent No. 6,851,115 in view of Genesereth ’97, Ex. A-7
            electronic agents, comprising the    (“’115 chart”), claim 1.
            acts of
   1(a)     a plurality of service-providing     Genesereth ’97 discloses a plurality of service-providing electronic agents.
            electronic agents;                   See ’115 chart, claim 1.
   1(b)     a distributed facilitator agent      Genesereth ’97 discloses a distributed facilitator agent functionally distributed across
            functionally distributed across at   at least two computer processes, the facilitator agent capable of bi-directional
            least two computer processes, the    communications with the plurality of service-providing electronic agents, the facilitator
            facilitator agent capable of bi-     agent including.
            directional communications with      See, e.g., Genesereth ’97 at 320 (bold emphasis added).
            the plurality of service-providing
            electronic agents, the facilitator          Facilitators and the agents they manage are typically organized into what is
            agent including:                            often called a federated system. Figure 2 illustrates the structure of such a system
                                                        in the simple case in which there are just three machines, one with three agents
                                                        and two with two agents apiece. As suggested by the diagram, agents do not
                                                        communicate directly with each other. Instead, they communicate only with
                                                        their local facilitators, and facilitators, in turn, communicate with each
                                                        other. In effect, the agents form a “federation” in which they surrender their
                                                        autonomy to the facilitators.
                                                 See also, Genesereth ’97 at Fig. 2.




Preliminary Invalidity Contentions                                  Page 2
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 14 of 170 PageID #: 16954




              ’560 Patent Claim Language                              Invalidity in View of Prior Art




                                           See also, Genesereth ’97 at 320 (emphasis added).
                                                  As with most other brokering approaches, messages from servers to facilitators
                                                  are undirected; i.e., they have content but no addresses. It is the responsibility
                                                  of the facilitators to route such messages to agents able to handle them.
                                                  There can be an arbitrary number of facilitators, on one or more machines, and


Preliminary Invalidity Contentions                           Page 3
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 15 of 170 PageID #: 16955




              ’560 Patent Claim Language                              Invalidity in View of Prior Art
                                                  the network of facilitators can be connected arbitrarily.
                                           See also, Genesereth ’97 at 320 (bold emphasis added).
                                                  The federation architecture provides assisted coordination of other agents based
                                                  on a specification-sharing approach to interoperation. Agents can dynamically
                                                  connect or disconnect from a facilitator. Upon connecting to a facilitator, an
                                                  agent supplies a specification of its capabilities and needs in ACL. In
                                                  addition to this meta-level information, agents also send application-level
                                                  information and requests to their facilitators and accept application-level
                                                  information and requests in return. Facilitators used the documentation
                                                  provided by these agents to transform these application-level messages and
                                                  route them to the appropriate agents. The agents agree to service the requests
                                                  sent by the facilitators, and in return, the facilitators manage the requests posted
                                                  by the agents.
                                           See also, Genesereth ’97 at 320-21.
                                                  A major difference between the knowledge-sharing approach to software
                                                  interoperation and previous approaches lies in the sophistication of the
                                                  processing done by these facilitators. In some cases, facilitators may have to
                                                  translate the messages from the sender's form into a form acceptable to the
                                                  recipient. In some cases, they may have to decompose the message into several
                                                  messages, sent to different agents. In some cases, they may combine multiple
                                                  messages. In some cases, this assistance can be rendered interpretively, with
                                                  messages going through the facilitators; in other cases, it can be done in one-
                                                  shot fashion, with the facilitators setting up specialized links between individual
                                                  agents and then stepping out of the picture.
                                           See also, Genesereth ’97 at 325-26 (emphasis added).
                                                  In the approach to interoperation described here, application programmers write
                                                  their programs as software agents. Like other agents, a software agent is
                                                  obliged to communicate in ACL, but it does so in a particularly stylized way:



Preliminary Invalidity Contentions                           Page 4
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 16 of 170 PageID #: 16956




              ’560 Patent Claim Language                              Invalidity in View of Prior Art
                                                  l. On start up, it initiates an ACL connection to the local facilitator.
                                                  2. It supplies the facilitator with a description of its capabilities.
                                                  3. It then enters normal operation: it sends the facilitator requests when it is
                                                  incapable of fulfilling its own needs, and it acts to the best of its abilities to
                                                  satisfy the facilitator's requests.
                                                  A software agent is a special kind of agent in that it surrenders its autonomy to
                                                  the facilitator. A general agent is not compelled to satisfy the requests of other
                                                  agents. It can accept them or decline them, or it can negotiate for payment. A
                                                  software agent does not have this freedom. After registering with its local
                                                  facilitator and supplying its specification, the software agent is obliged to
                                                  satisfy the facilitator's requests whenever it can. Of course, this is a good
                                                  deal in many cases, since the agent gets the facilitator's services in return.
                                           See also, Genesereth ’97 at 326 (emphasis added).
                                                  Specifying Agent Capabilities and Needs
                                                  In order to provide services to other agents, an agent must communicate its
                                                  capabilities to the facilitator in ACL. An agent specifies its capabilities by
                                                  transmitting “handles” facts to its facilitator. For example, an agent capable
                                                  of answering questions about the dealer of a vendor may transmit the following
                                                  specification to its facilitator:
                                                         (handles business-agent‘(ask-one ,?variables(dealer ,?dealer ,?vendor)))
                                                         (handles business-agent‘(ask-all ,?variables(dealer ,?dealer ,?vendor)))
                                                  These facts state that agent business-agent is capable of answering queries about
                                                  a single dealer for a vendor, or all the dealers for a vendor. The actual capability
                                                  is a quoted KQML expression, such as ‘(ask-one ,?variables(dealer ,?dealer
                                                  ,?vendor)) in the first example. This specification is similar to the object
                                                  interface specifications in CORBA’s IDL.




Preliminary Invalidity Contentions                           Page 5
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 17 of 170 PageID #: 16957




              ’560 Patent Claim Language                              Invalidity in View of Prior Art
                                                  If some other agent A1 wants to know the dealers of NEC, it may
                                                  communicate the following request to the facilitator:
                                                         (ask-all ?x (dealer ?x nec))
                                                  The facilitator examines its knowledge base and determines that the business-
                                                  agent can handle the request. The facilitator sends the request to the business-
                                                  agent, gets the answer, and passes it to A1. Agent A1 is completely unaware
                                                  of the sequence of steps performed in servicing its request.
                                           See also, Genesereth ’97 at 326-27 (emphasis added).
                                                  An agent specifies its needs by transmitting “interested” facts to its
                                                  facilitator. For example, the following states that the agent cs-manager is
                                                  interested in all facts regarding the release of PC-compatible computers.
                                                         (interested cs-manager ‘(tell (released ,?manufacturer PC ,?model)))
                                                  Similar to “handles” statements, “interested” statements can be conditional:
                                                         (<= (interested cs-manager ‘(tell (released ,?manufacturer PC ,?model)))
                                                         (member ?manufacturer ‘(ibm toshiba nec micro-international)))
                                                  This states that the cs-manager agent is interested only in the release of PC-
                                                  compatible computers from IBM, Toshiba, NEC, and Micro-International. If
                                                  another agent transmits the following fact to the facilitator:
                                                         (tell (released micro-international PC 6500D))
                                                  then the facilitator will examine its knowledge base and find that the agent
                                                  cs-manager is interested in expressions of this form, and it will send the
                                                  same KQML expression to the cs-manager.
                                           See also, Genesereth ’97 at 329 (emphasis added).
                                                  Facilitators are the system-provided agents that coordinate the activities of the
                                                  other agents in the federation architecture. Each facilitator keeps the other
                                                  facilitators in the network informed of which agents are connected to it and


Preliminary Invalidity Contentions                           Page 6
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 18 of 170 PageID #: 16958




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  what facts have been communicated by them.
                                           See also, Genesereth ’97 at 329 (bold emphasis added).
                                                  Facilitators provide a collection of services, including:
                                                  •   White Pages: finding the identity of agents by name, for example, “What
                                                      agents are connected?” or “Is agent x connected?”
                                                  •   Yellow Pages: finding the identity of agents capable of performing a task.
                                                      For example, “What agents are capable of answering the query x?”
                                                  •   Direct Communication: sending a message to a specific agent.
                                                  •   Content-based Routing: the facilitator is given the responsibility of handling
                                                      a request. It makes use of the specifications and other information provided
                                                      by the agents to do this, thereby giving the illusion that it is the sole provider
                                                      of all services.
                                                  •   Translation: agents may use different vocabulary. In order to interoperate,
                                                      the facilitator may have to translate the vocabulary of one agent into the
                                                      vocabulary of another.
                                                  •   Problem Decomposition: handling a complex request may require breaking
                                                      it into sub-problems, getting the answers to the sub-problems, and then
                                                      combining these answers to obtain the answer to the original request. As in
                                                      content-based routing, the facilitator makes use of the specifications and
                                                      application-specific information provided by the agents to accomplish this.
                                                  •   Monitoring: when an agent informs the facilitator of a need, the facilitator
                                                      monitors its knowledge to determine if the need can be satisfied. For
                                                      example, an agent may specify the need “I am interested in facts about the
                                                      position of chips in design x.”
                                                  The responsibility of the facilitator on each machine is to assist the agents
                                                  running on that machine to collaborate with each other and, indirectly,
                                                  with the agents running on other machines.
                                           See also, Genesereth ’97 at 336-38 (disclosing multiple facilitators on same machine
                                           each on a different processor and connection of remote and local agents and facilitators)


Preliminary Invalidity Contentions                            Page 7
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 19 of 170 PageID #: 16959




              ’560 Patent Claim Language                                Invalidity in View of Prior Art
                                           (emphasis added).
                                                  Since remote communication is more expensive than local communication,
                                                  there is good reason for having at least one facilitator on each machine.
                                                  Otherwise, in order for a program to communicate with another program on the
                                                  same machine, it would have to send a message to a remote machine!
                                                  On the other hand, there is really no reason to have more than one facilitator per
                                                  machine. Anything that can be handled by two facilitators can be handled by
                                                  one facilitator. There can be no computational advantage, unless the two
                                                  facilitators are running on different processors with the same machine.
                                                  What about the connection of agents to facilitators? While it is possible to
                                                  consider a situation in which every agent is connected to every facilitator, this
                                                  is impractical in settings, like the Internet, where there are likely to be many
                                                  agents and many facilitators. For this reason, in federation architecture, I assume
                                                  that every agent is connected to one and only one facilitator
                                                  Finally, there is the issue of inter-facilitator connectivity. Here, there are
                                                  multiple choices, each with advantages and disadvantages.
                                                  The simplest sort of architecture is full interconnection, as suggested by figure
                                                  4. In this architecture, every facilitator is connected to every other facilitator.
                                                  Since these connections are logical connections and not physical wires, this sort
                                                  of architecture is feasible, though not necessarily desirable.




Preliminary Invalidity Contentions                             Page 8
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 20 of 170 PageID #: 16960




              ’560 Patent Claim Language                            Invalidity in View of Prior Art




                                                ***
                                                An alternative that alleviates this difficulty is a spanning tree architecture, as
                                                suggested in figure 5. In this approach, facilitators are connected in such a way
                                                that there is a path from every facilitator to every other facilitator but there are
                                                no loops.




Preliminary Invalidity Contentions                         Page 9
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 21 of 170 PageID #: 16961




              ’560 Patent Claim Language                             Invalidity in View of Prior Art




                                                ***
                                                Finally, there is the general connectivity architecture. In this architecture, every
                                                facilitator is connected at least indirectly with every other facilitator, as in the
                                                spanning tree architecture, but there is no restriction that the connectivity be
                                                loop free.
                                                ***
                                                Unfortunately, it has the disadvantage of possible loops. If one facilitator sends
                                                a message to a second and the second passes it on to a third and the third passes
                                                it on again, it might end up back where it started.
                                                Fortunately, loops of this sort can be caught by adding sender information to
                                                each message (as in many mail protocols, for example) and checking for this
                                                information when a message is received. It can also be handled by having each


Preliminary Invalidity Contentions                         Page 10
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 22 of 170 PageID #: 16962




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  facilitator save information about which messages it has sent. Either way the
                                                  loops can be broken. The programming cost is a little higher, but the efficiency
                                                  and reliability of the approach recommend it highly.
                                                  Another complexity in the spanning tree and general connectivity architectures
                                                  stems from the need of facilitators to merge the interests of other facilitators in
                                                  with those of their own agents in complicated ways. In a full connectivity
                                                  architecture, each facilitator simply aggregates the interests of its local agents
                                                  and passes those interests on to all other facilitators. Each facilitator uses this
                                                  information to handle incoming requests. In the other two architectures, the
                                                  interests passed on to neighbors are more complicated. A facilitator connected
                                                  to two other facilitators must blend the interests of its first neighbor into the
                                                  interests of its local agents in the specification it sends to its second neighbor;
                                                  and it must blend the interests of its second neighbor into the interests of its local
                                                  agents in the specification it sends to its first neighbor.
                                           See also, Genesereth ’97 at 339 (emphasis added).
                                                  This section presents a simple example of the federation architecture. Instead
                                                  of focusing on the details, I present a broad picture of the types of software
                                                  interoperation made possible.
                                                  First, a brief overview of the scenario. There is a computer systems manager in
                                                  a publishing company who wants to upgrade the computers used by the sales
                                                  staff to portable Pentium-based machines. The computer systems manager
                                                  informs the facilitator of his interest in Pentium laptops. Sometime later, the
                                                  computer product agent notifies the facilitator of the availability of a
                                                  Pentium laptop, and this information is passed on to the computer systems
                                                  manager by the facilitator. The computer systems manager asks the meeting
                                                  scheduling agent to set up a joint meeting with the managers of the sales and
                                                  finance departments to discuss the purchase of the new machines. The meeting
                                                  scheduling agent gets the available times from the calendar agents for the
                                                  sales and finance managers to schedule a meeting.



Preliminary Invalidity Contentions                           Page 11
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 23 of 170 PageID #: 16963




              ’560 Patent Claim Language                                       Invalidity in View of Prior Art
                                                 See also, Genesereth ’97 at 341.
                                                        Finally, the example also illustrates the dual nature of agents as both providers
                                                        and consumers of services. For example, the meeting scheduling agent can
                                                        handle a request to schedule a meeting. However, in order to service this request,
                                                        the scheduling agent must ask the facilitator for the calendars of the participants.
                                                 See also, Genesereth ’97 at 343-44 (emphasis added).
                                                        Similarly, it is not possible to put a bound on the total number of agents in the
                                                        system. A system can have a network of facilitators, with different agents
                                                        connected to different facilitators. Each facilitator must be capable of
                                                        transmitting a request to any agent that can handle it, independent of its location.
                                                        To minimize the number of capability and interest specification facts, each
                                                        facilitator summarizes the capabilities and interests of its directly connected
                                                        agents, and passes on this summary to its neighboring facilitators. The summary
                                                        reduces the number of facts and may involve generalization. For example, if one
                                                        directly-connected agent can answer questions about the dealers of Apple
                                                        computers and another directly-connected agent can answer questions about
                                                        IBM dealers, then the facilitator may summarize the answers by informing its
                                                        neighboring facilitators that it can answer questions about the dealers of all
                                                        personal computers. There is a space-time tradeoff here: fewer less-precise
                                                        specifications vs. a larger number of more precise specifications. It is acceptable
                                                        for an agent to handle a request by indicating that it cannot answer it, for
                                                        example if its specifications are too general.
   1(c)     an agent registry that declares      Genesereth ’97 discloses an agent registry that declares capabilities for each of the
            capabilities for each of the         plurality of service-providing electronic agents currently active within the distributed
            plurality of service-providing       computing environment.
            electronic agents currently active   See ’115 chart, claim 1(a).
            within the distributed computing
            environment; and




Preliminary Invalidity Contentions                                 Page 12
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 24 of 170 PageID #: 16964




              ’560 Patent Claim Language                                      Invalidity in View of Prior Art
   1(d)     a facilitating engine operable to     Genesereth ’97 discloses a facilitating engine operable to interpret a service request as
            interpret a service request as a      a base goal, the facilitating engine further operable for generating a goal satisfaction
            base goal, the facilitating engine    plan associated with the base goal, wherein the goal satisfaction plan involves.
            further operable for generating a     See ’115 chart, claims 1(e), (h).
            goal satisfaction plan associated
            with the base goal, wherein the
            goal satisfaction plan involves:
   1(e)     using reasoning to determine sub-     Genesereth ’97 discloses using reasoning to determine sub-goal requests based on non-
            goal requests based on non-           syntactic decomposition of the base goal and using said reasoning to co-ordinate and
            syntactic decomposition of the        schedule efforts by the service-providing electronic agents for fulfilling the sub-goal
            base goal and using said reasoning    requests in a cooperative completion of the base goal.
            to co-ordinate and schedule efforts
                                                  See ’115 chart, claim 1(g)-(i).
            by the service-providing electronic
            agents for fulfilling the sub-goal    See also, e.g., Genesereth ’97 at 329 (bold emphasis added).
            requests in a cooperative                    Facilitators provide a collection of services, including:
            completion of the base goal; and
                                                         •   White Pages: finding the identity of agents by name, for example, “What
                                                             agents are connected?” or “Is agent x connected?”
                                                         •   Yellow Pages: finding the identity of agents capable of performing a task.
                                                             For example, “What agents are capable of answering the query x?”
                                                         •   Direct Communication: sending a message to a specific agent.
                                                         •   Content-based Routing: the facilitator is given the responsibility of handling
                                                             a request. It makes use of the specifications and other information provided
                                                             by the agents to do this, thereby giving the illusion that it is the sole provider
                                                             of all services.
                                                         •   Translation: agents may use different vocabulary. In order to interoperate,
                                                             the facilitator may have to translate the vocabulary of one agent into the
                                                             vocabulary of another.
                                                         •   Problem Decomposition: handling a complex request may require
                                                             breaking it into sub-problems, getting the answers to the sub-problems,
                                                             and then combining these answers to obtain the answer to the original
                                                             request. As in content-based routing, the facilitator makes use of the

Preliminary Invalidity Contentions                                  Page 13
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 25 of 170 PageID #: 16965




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                      specifications and application-specific information provided by the
                                                      agents to accomplish this.
                                                  •   Monitoring: when an agent informs the facilitator of a need, the facilitator
                                                      monitors its knowledge to determine if the need can be satisfied. For
                                                      example, an agent may specify the need “I am interested in facts about the
                                                      position of chips in design x.”
                                                  The responsibility of the facilitator on each machine is to assist the agents
                                                  running on that machine to collaborate with each other and, indirectly, with the
                                                  agents running on other machines.
                                           See also, Genesereth ’97 at 329-30 (emphasis added).
                                                  In handling a message, the message handler uses an automated reasoning
                                                  program on its knowledge base of specification information. Our reasoning
                                                  program is a variation on the method used in Prolog. There are two primary
                                                  differences. First of all, it handles KIF syntax rather than Prolog syntax.
                                                  Secondly, unlike Prolog, it is sound and complete for full first-order predicate
                                                  calculus: it is based on the model elimination rule of inference, the unification
                                                  algorithm does an occurcheck, the restriction to Horn clauses is removed, and
                                                  the search is done in iterative deepening fashion.
                                           See also, Genesereth ’97 at 330-31.
                                                  Consider a database with the sentences shown below. The predicate p holds of
                                                  three pairs of objects-a and a, a and b, and b and e. The predicate q is also true
                                                  of three pairs of objects-a and b, b and e, and e and d. The predicate r is defined
                                                  to be true of two objects if there is an intermediate object such that p is true of
                                                  the former object and this intermediate object and q is true of the intermediate
                                                  object and the latter object.
                                                         (p a a)
                                                         (p a b)
                                                         (p b c)


Preliminary Invalidity Contentions                           Page 14
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 26 of 170 PageID #: 16966




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                       (q a b)
                                                       (q b c)
                                                       (q c d)
                                                       (<= (r ?x ?z)
                                                       (p ?x ?y)
                                                       (q ?y ?z))
                                                Suppose now, we wanted to know whether r was true of a and c. The trace shown
                                                below shows how the reasoning program derives this result.
                                                       Call: (r a c)?
                                                       Call: (and (p a ?y| (q ?y c))
                                                       Call: (p a ?y)
                                                       Exit: (p a a)
                                                       Call: (q a c)
                                                       Fail: (q a c)
                                                       Call: (p a ?y)
                                                       Exit: (p a b)
                                                       Call: (q b c)
                                                       Exit: (q b c)
                                                       Call: (and (p a b) |q b c))
                                                       Exit:(r a c)
                                                The desired conclusion (r a c) unifies with the conclusion of the last sentence in
                                                the knowledge base with the variable ?x bound to a and the variable ?z bound
                                                to c. The program thus reduces the original question to the subquestion on the


Preliminary Invalidity Contentions                        Page 15
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 27 of 170 PageID #: 16967




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  second line-in effect the question of whether there is a binding for the variable
                                                  ?y for which the conjunction is true. In order for this to be true, there must be a
                                                  binding for ?y for which (p a ?y) is true. The program first finds (p a a) and
                                                  binds ?y to a. It then tries to prove (q a c). Unfortunately, this fails. So, the
                                                  program backs up and tries to find another way to satisfy (p a ?y). In so doing,
                                                  it discovers the fact (p a b) and binds ?y to b. Again it tries to prove (q b c) and
                                                  in this case succeeds. Since both conjuncts are proved, the conjunction is
                                                  proved; and, since the conjunction is proved, the original sentence is proved.
                                           See also, Genesereth ’97 at 331.
                                                  This program is both sound and complete. In other words, if the program
                                                  manages to prove a result, then that result must logically follow from the
                                                  sentences in the database; and if a conclusion logically follows from the
                                                  database, the method will prove it.
                                                  Unfortunately, as with all sound and complete reasoning methods for the full
                                                  first-order predicate calculus, the method does not necessarily terminate. If a
                                                  conclusion does not follow from the database, the method may spend forever
                                                  trying to prove it. While this situation does not often arise, it is a real danger for
                                                  a piece of system code.
                                                  In order to deal with this difficulty, the facilitator uses a preprocessor to screen
                                                  sentences before they are added to the facilitator's database. The facilitator adds
                                                  a sentence if and only if it can prove that doing so will not cause an infinite loop.
                                                  Note that the problem of making this determination is itself undecidable; so it is
                                                  not possible to know in all cases whether a sentence will cause an infinite loop.
                                                  Our facilitator circumvents this difficulty by taking a conservative approach to
                                                  proving the “safeness” of a set of sentences: it uses a variety of tests to determine
                                                  whether an inference will terminate. If a database passes the tests, termination
                                                  is assured. If not, the database may or may not be safe.
                                           See also, Genesereth ’97 at 332.



Preliminary Invalidity Contentions                           Page 16
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 28 of 170 PageID #: 16968




              ’560 Patent Claim Language                             Invalidity in View of Prior Art
                                                Content-Based Routing
                                                From an application programmer’s point of view, communication in a
                                                federation architecture is undirected: application programs are free to send
                                                messages without specifying destinations for those messages. It is the job of the
                                                facilitator to determine appropriate recipients for undirected messages and to
                                                forward the messages accordingly. In so doing, the facilitator functions as a
                                                broker for the services provided by the servers in its community.
                                                In order to see how this is done, consider how the facilitator handles the message
                                                shown below. It is being told via one particular encoding that the object named
                                                chipl is indeed a computer chip.
                                                       (tell '(member chip1 chips))
                                                The facilitator is connected to three agents, named layout, domain-editor, and
                                                board-editor. These agents have given the facilitator the specification
                                                information shown below.
                                                       (interested layout '(tell (position ,?x ,?r ,?c)))
                                                       (<= (interested domain-editor '(tell (member ,?x ,?y)))
                                                       (symbol ?x)
                                                       (symbol ?y))
                                                       (<= (interested board-editor '(tell (= (,?f ,?x) ,?y)))
                                                       (member ?f (setoff 'row 'col))
                                                       (symbol ?x)
                                                       (natural-number ?y))
                                                In order to determine which agents are interested in this message, the facilitator
                                                forms the query (interested ?a '(tell (member chip1 chips))) and uses its
                                                reasoning program to find a binding for variable ?a. In this case, there is just



Preliminary Invalidity Contentions                        Page 17
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 29 of 170 PageID #: 16969




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  one, the domain-editor. Consequently, the facilitator sends the message to this
                                                  agent.
                                                          (tell '(member chip1 chips))
                                                  Note that in making the determination that the domain-editor agent is interested,
                                                  the facilitator must not only match the pattern in the first line of its specification
                                                  but also verify properties of the bindings of the variables, in particular that they
                                                  are both symbols.
                                           See also, Genesereth ’97 at 333 (emphasis added).
                                                  As an example of translation, consider a situation in which the facilitator
                                                  receives the message shown below. As before, it is being told via one particular
                                                  encoding that the position of a particular chip on a printed circuit board is
                                                  located in the tenth row and sixteenth column.
                                                          (tell '(= (pos chip1) (point 10 16)))
                                                  The facilitator’s agent catalog mentions that an agent named layout is interested
                                                  in receiving messages of the form (position ** ), where ** and ** are natural
                                                  numbers.
                                                          (<= (interested kb (tell '(position ?x ?m ?n))
                                                          (natural-number ?m)
                                                          (natural-number ?n))
                                                  Since the incoming sentence does not have the form specified in this interest,
                                                  content-based routing alone would not cause any message to be sent to layout.
                                                  However, let us suppose that the facilitator also has information relating pos and
                                                  position, as in the following sentence:
                                                          (<=> (= (pos ?x) (point ?row ?col))
                                                          (position ?x ?row ?col))
                                                  Using this sentence together with the sentence (= (pos chip1) (point 10 16)),


Preliminary Invalidity Contentions                           Page 18
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 30 of 170 PageID #: 16970




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  the facilitator is able to deduce the sentence (position chip1 10 16). In other
                                                  words, it can translate from one form to the other. It then checks whether
                                                  any agent is interested in this information, finds layout, and sends the message
                                                  shown below.
                                                         (tell '(position chip1 10 16))
                                           See also, Genesereth ’97 at 334-35 (emphasis added).
                                                  The example of translation in the preceding subsection is particularly simple.
                                                  One incoming message leads to one outgoing message. In some cases, an
                                                  incoming message can be handled only by sending multiple messages to
                                                  multiple agents. In order to handle such messages, the facilitator must be
                                                  able to synthesize a multi-step communication plan to handle the incoming
                                                  message.
                                                  As an example of this type of message handling, consider the message shown
                                                  below. As in the last example, the facilitator is being told the position of a
                                                  particular chip.
                                                         (tell '(= (pos chip1) (point 10 16)))
                                                  One difference in this example is that the facilitator’s agent catalog contains the
                                                  information shown below, documenting an agent interested in row information
                                                  and col information but not pos information.
                                                         (<= (interested board-editor (tell '(= (,?f ,?x) ,?y)))
                                                         (member ?f (setof 'row 'col))
                                                         (symbol ?x)
                                                         (natural-number ?y))
                                                  As before, let us assume that the facilitator’s library contains a sentence relating
                                                  the two vocabularies.
                                                         (<=> (= (pos ?x) (point ?row ?col))


Preliminary Invalidity Contentions                           Page 19
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 31 of 170 PageID #: 16971




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                         (and (= (row ?x) ?row) (= (col ?x) ?col)))
                                                  In this case, there are two conclusions from the original sentence. The facilitator
                                                  discovers these two conclusions and sends them on to the board-editor agent.
                                                         (tell '(= (row chipl) 100))
                                                         (tell '(= (col chip1) 160))
                                                  Note that if the incoming message had been an ask-if message, the
                                                  facilitator would have been able to reduce this to two questions: one about
                                                  the row of the chip and another about the column. In this case, it would
                                                  first send the row question to board-editor; then, on getting an answer, it
                                                  would send in the col question; and, on getting that answer, would be able
                                                  to answer the original question.
                                           See also, Genesereth ’97 at 339-40.
                                                  The computer systems manager sits at his terminal with a graphical user
                                                  interface (GUI) and tells the facilitator that he is interested in being told of the
                                                  availability of PC-compatible Pentium laptops. The GUI commands are
                                                  translated into the following KIF fact, which is transmitted to the facilitator:
                                                  (<= interested cs-manager '(tell (available ,?manufacturer ,?model-name)))
                                                         (= (denotation ?model-name) ?model); the model from its name
                                                         (computer-family ?model PC)
                                                         (laptop ?model))
                                                  There is a product agent that can answer queries about the computer family a
                                                  product belongs to (e.g., PC, Apple) and which computers are laptops. It has
                                                  specified its capabilities by transmitting the following facts to the facilitator:
                                                  (handles product-agent
                                                         '(ask-one ,?variables (computer-family ,?computer ,?family)))



Preliminary Invalidity Contentions                           Page 20
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 32 of 170 PageID #: 16972




              ’560 Patent Claim Language                             Invalidity in View of Prior Art
                                                (handles product-agent '(ask-if (laptop ,?computer)))
                                                Whenever a new piece of information is added to the product agent's knowledge
                                                base it notifies the facilitator of the fact. A new Micro-International 36000
                                                computer is announced, and information about it is added to the knowledge base
                                                of the product agent. The product agent communicates the following KQML
                                                message to the facilitator:
                                                (tell (available Micro-International 3600D))
                                                The facilitator performs inference to see if any agent is interested in this fact. It
                                                finds that the cs-manager agent is interested, but only if the computer family of
                                                the 36000 is PC, and if the 36000 is a laptop. The facilitator cannot answer these
                                                questions locally. However, it forwards the queries to the product-agent, who
                                                can answer them. The product-agent responds positively to both queries, and
                                                the cs-manager is notified of the previous availability of the 36000. A message
                                                indicating this pops up on the GUI of the computer systems manager.
                                                The computer systems manager uses his GUI to ask the facilitator to schedule a
                                                one hour meeting with the managers of the sales and finance groups during the
                                                week of December 12th to 16th. The GUI transmits the following KQML
                                                message to the facilitator:
                                                (schedule-meeting (listof sales-manager finance-manager)
                                                        (interval 12-12-94 12-16-94)
                                                        60)
                                                There is a scheduling agent that can schedule meetings. It previously transmitted
                                                the following fact to the facilitator:
                                                (handles scheduler '(schedule-meeting ,?people ,?interval ,?meeting-duration))
                                                The original meeting request is passed on to the scheduler agent by the
                                                facilitator. The scheduler is not able to schedule a meeting directly, since it does



Preliminary Invalidity Contentions                         Page 21
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 33 of 170 PageID #: 16973




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  not have access to the calendars of the sales and finance managers. Therefore,
                                                  the scheduling agent passes on the following query to the facilitator:
                                                  (ask-one ?x (calendar sales-manager (interval 12-12-94 12-16-94) ?x))
                                                  There is a datebook agent for the sales manager that records his calendar. It had
                                                  previously notified the facilitator of its capability with the following fact:
                                                  (handles sales-manager-datebook
                                                          '(ask-one ,?x (calendar sales-manager ,?interval ,?x)))
                                                  Similarly, there is a synchronize agent that can answer queries regarding the
                                                  calendar of the finance manager.
                                                  The facilitator passes on the two queries of the scheduler to the sales-manager-
                                                  datebook agent and the finance-manager-synchronize agent. The calendars
                                                  returned by these agents are sent to the scheduling agent, who schedules the
                                                  earliest possible meeting. The first available meeting time is transmitted to the
                                                  facilitator, who finally forwards the results to the cs-manager.
                                           Genesereth ’97 discloses this limitation as identified above. This limitation is also
                                           obvious in view of Genesereth ’97 combined with the knowledge of a person having
                                           ordinary skill in the art and/or any one or more of the references identified in the
                                           corresponding limitation of Ex. C-X. As Ex. C-X shows, each of these references also
                                           discloses this limitation. A person having ordinary skill in the art would have been
                                           motivated to combine Genesereth ’97 with one or more of the references identified in
                                           the corresponding limitation of Ex. C-X rendering this limitation obvious based on one
                                           or more of the motivations to combine identified in Section II.A.3.e of the cover
                                           pleading to Defendants’ Preliminary Invalidity Contentions and because each of these
                                           references relate to the same field of software agent technology and distributed
                                           computing environments.
                                           Additionally, this limitation is also disclosed by Labrou. A person having ordinary skill
                                           in the art would have been motivated to combine Genesereth ’97 with Labrou based on
                                           one or more of the motivations to combine identified in Section II.A.3.e of the cover


Preliminary Invalidity Contentions                           Page 22
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 34 of 170 PageID #: 16974




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                           pleading to Defendants’ Preliminary Invalidity Contentions. These references both
                                           relate to the KQML/KIF architecture and Labrou identifies information about the
                                           semantics of KQML such as the use of conditional expressions, conjunctive and
                                           disjunctive operators, and parameters.
                                           See also, Labrou at 1.
                                                  A crucial component of this paradigm is the communication language, which is
                                                  the medium through which the attitudes regarding the content of an exchange
                                                  between software agents are communicated; the communication language
                                                  suggests whether the content of the communication is an assertion, a request,
                                                  some form of query etc. Knowledge Query and Manipulation Language
                                                  (KQML) is an agent communication language that consists of primitives (called
                                                  performatives) which allow agents to communicate such attitudes to other
                                                  agents and find other agents suitable to process their requests. Our research
                                                  provides semantics for KQML along with a framework for the semantic
                                                  description of KQML-like languages for agent communication. We do so,
                                                  avoiding commitments to agent models and inter-agent interaction protocols.
                                           See also, Labrou at 2.
                                                  This is an example of a KQML message:
                                                          (ask-if :sender A :receiver B :language prolog
                                                                 :ontology foo :reply-with id1 :content ‘‘bar(a,b)’’ )

                                                  In KQML terminology, ask-if is a performative. The value of the :content is an
                                                  expression in some language (in this case in Prolog) or another KQML message
                                                  and represents the content of the communication (illocutionary) act. The other
                                                  parameters (keywords) introduce values that provide a context for the
                                                  interpretation of the :content and hold information to facilitate the processing of
                                                  the message.
                                           See also, Labrou at 3.1.
                                                  The following constitutes the semantic description for each of the
                                                  performatives: (1) A natural language description of the performative’s intuitive

Preliminary Invalidity Contentions                           Page 23
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 35 of 170 PageID #: 16975




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  meaning; (2) An expression that describes the content of the communication act
                                                  and serves as a formalization of the natural language description; (3)
                                                  Preconditions that indicate the necessary state for an agent in order to send a
                                                  performative (Pre(A)) and for the receiver to accept it and successfully process
                                                  it (Pre(B)); (4) Postconditions that describe the states of both interlocutors after
                                                  the successful utterance of a performative (by the sender) and after the receipt
                                                  and processing (but before a counter utterance) of a message (by the receiver).
                                                  The postconditions (Post(A) and Post(B), respectively) hold unless a sorry or
                                                  an error is sent as a response in order to suggest the unsuccessful processing of
                                                  the message; (5) A completion condition for the performative (Completion) that
                                                  indicates the final state, after possibly a conversation has taken place and the
                                                  intention suggested by the performative that started the conversation, has been
                                                  fulfilled; and (6) Any comments that we might find suitable to enhance the
                                                  understanding of the performative.
                                           See also, Labrou at 3.3.
                                                  For a KQML message performative(A,B,X), A is the :sender, B is the :receiver
                                                  and X is the :content of the performative (KQML message).
                                                  ***
                                                  All expressions in our language denote agents’ states. Agents’ states are either
                                                  actions that have occurred (PROC and SENDMSG) or agents’ mental states
                                                  (BEL, KNOW, WANT or INT). We allow conjunctions (˄) and disjunctions (˅ )          _




                                                  of expressions that stand for agents’ states (the resulting expressions represent
                                                  agents’ states, also), but we do not allow ˄ and ˅ in the scope of KNOW, WANT
                                                  and INT.
                                           See also, Labrou at 4.




Preliminary Invalidity Contentions                           Page 24
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 36 of 170 PageID #: 16976




              ’560 Patent Claim Language                          Invalidity in View of Prior Art




Preliminary Invalidity Contentions                      Page 25
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 37 of 170 PageID #: 16977




              ’560 Patent Claim Language                                      Invalidity in View of Prior Art




   1(f)     wherein the plurality of service-     Genesereth ’97 discloses wherein the plurality of service-providing electronic agents
            providing electronic agents and the   and the distributed facilitator agent communicate using an interagent Communication
            distributed facilitator agent         Language (ICL), wherein the ICL includes.
            communicate using an interagent
                                                  See ’115 chart, claims 1(a)-(c).
            Communication Language (ICL),
            wherein the ICL includes:




Preliminary Invalidity Contentions                                  Page 26
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 38 of 170 PageID #: 16978




              ’560 Patent Claim Language                                      Invalidity in View of Prior Art
   1(g)     a layer of conversational protocol    Genesereth ’97 discloses a layer of conversational protocol defined by event types and
            defined by event types and            parameter lists associated with one or more of the events, wherein the parameter lists
            parameter lists associated with one   further refine the one or more events.
            or more of the events, wherein the
                                                  See ’115 chart, claims 1(b)-(c).
            parameter lists further refine the
            one or more events.

    20      A computer architecture as recited    Genesereth ’97 discloses a computer architecture as recited in claim 1 wherein the
            in claim 1 wherein the distributed    distributed facilitator agent includes a planning component executing within a first
            facilitator agent includes a          computer process and an execution component executing within a second computer
            planning component executing          process.
            within a first computer process and   See, e.g., Genesereth ’97 at 336-38 (disclosing multiple facilitators on same machine
            an execution component executing      each on a different processor and connection of remote facilitators) (bold emphasis
            within a second computer process.
                                                  added).
                                                         Since remote communication is more expensive than local communication,
                                                         there is good reason for having at least one facilitator on each machine.
                                                         Otherwise, in order for a program to communicate with another program on the
                                                         same machine, it would have to send a message to a remote machine!
                                                         On the other hand, there is really no reason to have more than one facilitator per
                                                         machine. Anything that can be handled by two facilitators can be handled by
                                                         one facilitator. There can be no computational advantage, unless the two
                                                         facilitators are running on different processors with the same machine.
                                                         What about the connection of agents to facilitators? While it is possible to
                                                         consider a situation in which every agent is connected to every facilitator, this
                                                         is impractical in settings, like the Internet, where there are likely to be many
                                                         agents and many facilitators. For this reason, in federation architecture, I assume
                                                         that every agent is connected to one and only one facilitator
                                                         Finally, there is the issue of inter-facilitator connectivity. Here, there are
                                                         multiple choices, each with advantages and disadvantages.


Preliminary Invalidity Contentions                                  Page 27
Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 39 of 170 PageID #: 16979




                              EXHIBIT C
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 40 of 170 PageID #: 16980




                                                              Exhibit C-8

                                       Invalidity of U.S. Patent No. 7,069,560 (“’560 Patent”)
                                                              by Singh

As shown in the claim chart below, the asserted claims of the ’560 patent are invalid under 35 U.S.C. § 102(a) and/or (b)1 as
anticipated by Narinder Singh, et al, “A Distributed and Autonomous Knowledge Sharing Approach to Software Interoperation”
(March 22, 1995) (“Singh”), and/or are invalid under 35 U.S.C. § 103 as obvious in view Singh, or in combination with the
reference(s) specifically identified in the following claim chart or one or more other references identified in Defendants’ Preliminary
Invalidity Contentions (“Defendants’ Invalidity Contentions”).

The additional KIF/KQML documents relied upon herein include, but are not limited to:
   - Yannis Labrou, et al., “Semantics for an Agent Communication Language” (1997)2 (“Labrou”). Labrou provides further
       descriptions and examples of the types of syntax and expressions possible with the KIF/KQML architecture that is described in
       Singh.

To the extent a finder of fact determines that the references cited herein do not teach certain limitations in the asserted claims, such
limitations would have been inherent and/or obvious. These claims are also invalid as obvious in view of Singh alone or in
combination with other prior art references, including, but not limited, to the prior art identified in the Cover Pleading of Defendants’
Invalidity Contentions, the prior art described in the claim charts attached in Appendix C, and/or the prior art identified in Appendix
D.

Defendants’ Invalidity Contentions are based, in part, upon Defendants’ present understanding of the asserted claims and IPA’s
apparent interpretations of the asserted claims in its July 10, 2019 Preliminary Infringement Contentions (“Infringement Contentions”)
and Defendants’ investigation to date. Defendants are not adopting IPA’s constructions or apparent constructions, nor are Defendants
admitting to the accuracy of any particular contention or construction. The citations provided in the charts below are exemplary rather
than exhaustive and Defendants reserve the right to rely upon additional references uncovered through further searching, other
portions of the cited references and/or other portions of references cited within these Invalidity Contentions. Defendants further
incorporate by reference the reservation of rights identified in the cover pleading to these Invalidity Contentions as though fully set

1
  Singh was publicly disclosed March 22, 1995 and published December 1995, more than one year before the January 5, 1999 earliest
possible filing date of the ’560 patent.
2
  Published in Munindar P. Singh, et al., Intelligent Agents IV Agent Theories, Architectures, and Languages, ATAL ’97, vol 1365.

Preliminary Invalidity Contentions                                  Page 1
                 Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 41 of 170 PageID #: 16981




forth herein.

                ’560 Patent Claim Language                                   Invalidity in View of Prior Art

   1(p)     A computer-implemented method        Singh discloses a computer-implemented method for communication and cooperative
            for communication and                task completion among a plurality of distributed electronic agents, comprising the acts
            cooperative task completion          of claim 1.
            among a plurality of distributed     See Claim Chart for U.S. Patent No. 6,851,115 in view of Singh, Ex. A-8 (“’115 chart”),
            electronic agents, comprising the    claim 1.
            acts of
   1(a)     a plurality of service-providing     Singh discloses a plurality of service-providing electronic agents.
            electronic agents;                   See ’115 chart, claim 1.
   1(b)     a distributed facilitator agent      Singh discloses a distributed facilitator agent functionally distributed across at least two
            functionally distributed across at   computer processes, the facilitator agent capable of bi-directional communications with
            least two computer processes, the    the plurality of service-providing electronic agents, the facilitator agent including.
            facilitator agent capable of bi-     See, e.g., Singh at 339 (disclosing that an agent’s functionality can be distributed across
            directional communications with      multiple processes) (emphasis added).
            the plurality of service-providing
            electronic agents, the facilitator          [An] approach [supports] software interoperation based on
            agent including:                            specification sharing. Software components, called agents, provide
                                                        machine processable descriptions of their capabilities and needs.
                                                        Agents can be realized in different programming languages, and they
                                                        can run in different processes on different machines. In addition,
                                                        agents can be dynamic - at run time agents can join the system or
                                                        leave. The system uses the declarative agent specifications to
                                                        automatically coordinate their interoperation.

                                                 See also, Singh at 341, FIG. 1 (disclosing the agents are in bi-directional
                                                 communications with facilitators) (emphasis added).
                                                        Our efforts . . . rely on a highly expressive communication language
                                                        called ACL (for Agent Communication Language). Programs (called
                                                        agents) use ACL to supply machine-processable documentation to

Preliminary Invalidity Contentions                                  Page 2
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 42 of 170 PageID #: 16982




              ’560 Patent Claim Language                              Invalidity in View of Prior Art
                                                 system programs (called facilitators), which then coordinate their
                                                 activities. The agent-based approach to interoperability is based on
                                                 the notion of shared abstraction . . . Individual programmers can write
                                                 their programs without knowledge of the specific vocabulary or
                                                 interfaces of other software components. Computer users can avail
                                                 themselves of the services of different programs by asking their
                                                 systems to coordinate their interaction. The view of automated
                                                 coordination is illustrated in the right half of Fig. 1 (reproduced
                                                 below).




                                           See also Singh at 363-64 (disclosing that the communication between agents and
                                           facilitators are bi-directional).
                                                 . . . Whenever a new piece of information is added to the product
                                                 agent's knowledge base it notifies the facilitator of it . . . The facilitator
                                                 performs inference to see if any agent is interested . . . The facilitator
                                                 cannot answer these questions locally, and it forwards the queries to
                                                 the product-agent who can answer them . . .

                                                 The facilitator passes on the two queries of the scheduler to the sm-
                                                 datebook agent and the fm-synchronize agent.


Preliminary Invalidity Contentions                           Page 3
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 43 of 170 PageID #: 16983




              ’560 Patent Claim Language                                       Invalidity in View of Prior Art
                                                 See also, Singh at 353.




   1(c)     an agent registry that declares      Singh discloses an agent registry that declares capabilities for each of the plurality of
            capabilities for each of the         service-providing electronic agents currently active within the distributed computing
            plurality of service-providing       environment.
            electronic agents currently active   See ’115 chart, claim 1(a).
            within the distributed computing
            environment; and




Preliminary Invalidity Contentions                                  Page 4
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 44 of 170 PageID #: 16984




              ’560 Patent Claim Language                                      Invalidity in View of Prior Art
   1(d)     a facilitating engine operable to     Singh discloses a facilitating engine operable to interpret a service request as a base
            interpret a service request as a      goal, the facilitating engine further operable for generating a goal satisfaction plan
            base goal, the facilitating engine    associated with the base goal, wherein the goal satisfaction plan involves.
            further operable for generating a     See ’115 chart, claims 1(e), (h).
            goal satisfaction plan associated
            with the base goal, wherein the
            goal satisfaction plan involves:
   1(e)     using reasoning to determine sub-     Singh discloses using reasoning to determine sub-goal requests based on non-syntactic
            goal requests based on non-           decomposition of the base goal and using said reasoning to co-ordinate and schedule
            syntactic decomposition of the        efforts by the service-providing electronic agents for fulfilling the sub-goal requests in
            base goal and using said reasoning    a cooperative completion of the base goal.
            to co-ordinate and schedule efforts   See ’115 chart, claim 1(g)-(i).
            by the service-providing electronic
            agents for fulfilling the sub-goal
            requests in a cooperative
            completion of the base goal; and
   1(f)     wherein the plurality of service-     Singh discloses wherein the plurality of service-providing electronic agents and the
            providing electronic agents and the   distributed facilitator agent communicate using an interagent Communication
            distributed facilitator agent         Language (ICL), wherein the ICL includes.
            communicate using an interagent       See ’115 chart, claims 1(a)-(c).
            Communication Language (ICL),
            wherein the ICL includes:
   1(g)     a layer of conversational protocol    Singh discloses a layer of conversational protocol defined by event types and parameter
            defined by event types and            lists associated with one or more of the events, wherein the parameter lists further refine
            parameter lists associated with one   the one or more events.
            or more of the events, wherein the    See ’115 chart, claims 1(b)-(c).
            parameter lists further refine the
            one or more events.




Preliminary Invalidity Contentions                                   Page 5
Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 45 of 170 PageID #: 16985




                              EXHIBIT D
                 Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 46 of 170 PageID #: 16986




                                                               Exhibit C-10

                                         Invalidity of U.S. Patent No. 7,069,560 (“’560 Patent”)
                                                            by Genesereth ’94

As shown in the claim chart below, the asserted claims of the ’560 patent are invalid under 35 U.S.C. § 102(a) and/or (b)1 as
anticipated by Michael Genesereth, et al., “Software Agents” (1994)2 (“Genesereth ’94”), and/or are invalid under 35 U.S.C. § 103 as
obvious in view of Genesereth ’94, or in combination with the reference(s) specifically identified in the following claim chart or one
or more other references identified in Defendants’ Preliminary Invalidity Contentions (“Defendants’ Invalidity Contentions”).

To the extent a finder of fact determines that the references cited herein do not teach certain limitations in the asserted claims, such
limitations would have been inherent and/or obvious. These claims are also invalid as obvious in view of Genesereth ’94 alone or in
combination with other prior art references, including, but not limited, to the prior art identified in the Cover Pleading of Defendants’
Invalidity Contentions, the prior art described in the claim charts attached in Appendix C, and/or the prior art identified in Appendix
D.

Defendants’ Invalidity Contentions are based, in part, upon Defendants’ present understanding of the asserted claims and IPA’s
apparent interpretations of the asserted claims in its July 10, 2019 Preliminary Infringement Contentions (“Infringement Contentions”)
and Defendants’ investigation to date. Defendants are not adopting IPA’s constructions or apparent constructions, nor are Defendants
admitting to the accuracy of any particular contention or construction. The citations provided in the charts below are exemplary rather
than exhaustive and Defendants reserve the right to rely upon additional references uncovered through further searching, other
portions of the cited references and/or other portions of references cited within these Invalidity Contentions. Defendants further
incorporate by reference the reservation of rights identified in the cover pleading to these Invalidity Contentions as though fully set
forth herein.




1
    Genesereth ’94 was published in 1994, more than one year before the January 5, 1999 earliest possible filing date of the ’560 patent.
2
    Published in Communications of the ACM, Volume 37, Number 7 (1994).

Preliminary Invalidity Contentions                                   Page 1
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 47 of 170 PageID #: 16987




             ’560 Patent Claim Language                                     Invalidity in View of Prior Art

  1(p)    A computer-implemented method        To the extent that the preamble is held to be limiting, Genesereth ’94 discloses a
          for communication and                computer-implemented method for communication and cooperative task completion
          cooperative task completion          among a plurality of distributed electronic agents, comprising the acts of claim 1.
          among a plurality of distributed     See Claim Chart for U.S. Patent No. 6,851,115 in view of Genesereth ’94, Ex. A-10
          electronic agents, comprising the    (“’115 chart”), claim 1.
          acts of
  1(a)    a plurality of service-providing     Genesereth ’94 discloses a plurality of service-providing electronic agents.
          electronic agents;                   See ’115 chart, claim 1.
  1(b)    a distributed facilitator agent      Genesereth ’94 discloses a distributed facilitator agent functionally distributed across
          functionally distributed across at   at least two computer processes, the facilitator agent capable of bi-directional
          least two computer processes, the    communications with the plurality of service-providing electronic agents, the
          facilitator agent capable of bi-     facilitator agent including.
          directional communications with      See, e.g., Genesereth ’94 at 51-52.
          the plurality of service-providing
          electronic agents, the facilitator          “Once we have a language and the ability to build agents, there remains the
          agent including:                            question of how these agents should be organized to enhance collaboration.
                                                      Two very different approaches have been explored: direct communication, in
                                                      which agents handle their own coordination and assisted coordination, in
                                                      which agents rely on special system programs to achieve coordination. The
                                                      advantage of direct communication is that it does not rely on the existence,
                                                      capabilities, or biases of any other programs.”
                                               See also, Genesereth ’94 at 53.
                                                      “To deal with notational incompatibilities, facilitators can translate messages
                                                      from one vocabulary to another using definitions supplied by agents or
                                                      retrieved from the ACL dictionary. In so doing, they can decompose messages
                                                      into submessages and send them to different agents. When necessary, they can
                                                      combine multiple messages. In some cases this assistance can be rendered


Preliminary Invalidity Contentions                                 Page 2
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 48 of 170 PageID #: 16988




             ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                 interpretively with messages going through the facilitators. In other cases, it
                                                 can be done in one-shot fashion with the facilitators setting up specialized
                                                 links among individual agents and then stepping out of the picture.”
                                          See also, Genesereth ’94 at 52.
                                                 “A popular alternative to direct communication that eliminates both of these
                                                 disadvantages is to organize agents into what is often called a federated
                                                 system. Figure 2 illustrates the structure of such a system in the simple case in
                                                 which there are just three machines, one with three agents and two with two
                                                 agents apiece. As suggested by the diagram, agents do not communicate
                                                 directly with one another. Instead, they communicate only with system
                                                 programs called facilitators, and facilitators communicate with one another.
                                                 (The concept of a facilitator [6] derives from and generalizes the concept of a
                                                 mediator [16].) In a federated system, agents use ACL (in practice, a restricted
                                                 subset of ACL) to document their needs and abilities for their local facilitators.
                                                 In addition to this metalevel information, they also send application-level
                                                 information and requests to their facilitators and accept application-level
                                                 information and requests in return. Facilitators use the documentation
                                                 provided by these agents to transform these application-level messages and
                                                 route them to the appropriate places.”
                                          See also, Genesereth ’94 at 52-53.
                                                 “The concepts of system services in support of software interoperation are not
                                                 new here. For example, directory assistance programs facilitate software
                                                 interoperation by providing a way for programs to discover which programs
                                                 can handle which requests and which programs are interested in which pieces
                                                 of information. Distributed object managers such as CORBA, OLE, DSOM
                                                 provide location transparency for object-oriented systems, routing messages to
                                                 objects without requiring senders to know the locations of those objects.
                                                 Automatic brokers such as the Publish and Subscribe capabilities on the
                                                 Macin-tosh, DDE, BMS, and Tooltalk, combine these capabilities—they not
                                                 only compute the appropriate programs to receive messages but forward those

Preliminary Invalidity Contentions                           Page 3
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 49 of 170 PageID #: 16989




             ’560 Patent Claim Language                                       Invalidity in View of Prior Art
                                                       messages, handle any problems that arise, and, where appropriate, return the
                                                       answers to the original senders.”


  1(c)    an agent registry that declares       Genesereth ’94 discloses an agent registry that declares capabilities for each of the
          capabilities for each of the          plurality of service-providing electronic agents currently active within the distributed
          plurality of service-providing        computing environment.
          electronic agents currently active    See ’115 chart, claim 1(a).
          within the distributed computing
          environment; and
  1(d)    a facilitating engine operable to     Genesereth ’94 discloses a facilitating engine operable to interpret a service request as
          interpret a service request as a      a base goal, the facilitating engine further operable for generating a goal satisfaction
          base goal, the facilitating engine    plan associated with the base goal, wherein the goal satisfaction plan involves.
          further operable for generating a     See ’115 chart, claims 1(e), (h).
          goal satisfaction plan associated
          with the base goal, wherein the
          goal satisfaction plan involves:
  1(e)    using reasoning to determine sub-     Genesereth ’94 discloses using reasoning to determine sub-goal requests based on
          goal requests based on non-           non-syntactic decomposition of the base goal and using said reasoning to co-ordinate
          syntactic decomposition of the        and schedule efforts by the service-providing electronic agents for fulfilling the sub-
          base goal and using said reasoning    goal requests in a cooperative completion of the base goal.
          to co-ordinate and schedule efforts
                                                See ’115 chart, claim 1(g)-(i).
          by the service-providing electronic
          agents for fulfilling the sub-goal    See, e.g., Genesereth ’94 at 53 (regarding “using reasoning to determine sub-goal
          requests in a cooperative             requests based on non-syntactic decomposition of the base goal”).
          completion of the base goal; and             “To provide these capabilities, current implementations of facilitators take
                                                       advantage of automated reasoning technology developed in the artificial
                                                       intelligence (AI) and database communities. Powerful search control
                                                       techniques are used to enhance normal message-processing performance, and
                                                       automatic generation of message-routing programs and pair-wise translators is
                                                       used for cases requiring greater efficiency.”


Preliminary Invalidity Contentions                                  Page 4
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 50 of 170 PageID #: 16990




             ’560 Patent Claim Language                                      Invalidity in View of Prior Art
                                                See also, Genesereth ’94 at 53.
                                                       “The primary difference between these approaches to software interoperation
                                                       and agent-based software engineering lies in the sophistication of the
                                                       processing done by facilitators. Using ACL, agents can express their needs and
                                                       capabilities more accurately than in pattern-based metalanguages, and
                                                       facilitators can use this added information to be more discriminating in routing
                                                       messages. To deal with notational incompatibilities, facilitators can translate
                                                       messages from one vocabulary to another using definitions supplied by agents
                                                       or retrieved from the ACL dictionary. In so doing, they can decompose
                                                       messages into submessages and send them to different agents. When
                                                       necessary, they can combine multiple messages. In some cases this assistance
                                                       can be rendered interpretively with messages going through the facilitators. In
                                                       other cases, it can be done in one-shot fashion with the facilitators setting up
                                                       specialized links among individual agents and then stepping out of the
                                                       picture.”
  1(f)    wherein the plurality of service-     Genesereth ’94 discloses wherein the plurality of service-providing electronic agents
          providing electronic agents and the   and the distributed facilitator agent communicate using an interagent Communication
          distributed facilitator agent         Language (ICL), wherein the ICL includes.
          communicate using an interagent
                                                See ’115 chart, claims 1(a)-(c).
          Communication Language (ICL),
          wherein the ICL includes:
  1(g)    a layer of conversational protocol    Genesereth ’94 discloses a layer of conversational protocol defined by event types and
          defined by event types and            parameter lists associated with one or more of the events, wherein the parameter lists
          parameter lists associated with one   further refine the one or more events.
          or more of the events, wherein the    See ’115 chart, claims 1(b)-(c).
          parameter lists further refine the
          one or more events.

   20     A computer architecture as recited    Genesereth ’94 discloses a computer architecture as recited in claim 1 wherein the
          in claim 1 wherein the distributed    distributed facilitator agent includes a planning component executing within a first


Preliminary Invalidity Contentions                                  Page 5
Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 51 of 170 PageID #: 16991




                              EXHIBIT E
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 52 of 170 PageID #: 16992




                                                              Exhibit C-14

                                       Invalidity of U.S. Patent No. 7,069,560 (“’560 Patent”)
                                                              by Finin I

As shown in the claim chart below, the asserted claims of the ’560 patent are invalid under 35 U.S.C. § 102(a) and/or (b)1 as
anticipated by Tim Finin, “Software Agents Knowledge Sharing KQML, KIF and Ontologies” (October 16, 1997), available at
https://www.csee.umbc.edu/~finin/sisce97/ (“Finin I”), and/or are invalid under 35 U.S.C. § 103 as obvious in view of Finin I, or in
combination with the reference(s) specifically identified in the following claim chart or one or more other references identified in
Defendants’ Preliminary Invalidity Contentions (“Defendants’ Invalidity Contentions”).

The additional KIF/KQML documents relied upon herein include, but are not limited to:
   - Yannis Labrou, et al., “Semantics for an Agent Communication Language” (1997)2 (“Labrou”). Labrou provides further
       description and examples of the type of syntax and expressions possible with the KIF/KQML architecture described in Finin I.

To the extent a finder of fact determines that the references cited herein do not teach certain limitations in the asserted claims, such
limitations would have been inherent and/or obvious. These claims are also invalid as obvious in view of Finin I alone or in
combination with other prior art references, including, but not limited, to the prior art identified in the Cover Pleading of Defendants’
Invalidity Contentions, the prior art described in the claim charts attached in Appendix C, and/or the prior art identified in Appendix
D.

Defendants’ Invalidity Contentions are based, in part, upon Defendants’ present understanding of the asserted claims and IPA’s
apparent interpretations of the asserted claims in its July 10, 2019 Preliminary Infringement Contentions (“Infringement Contentions”)
and Defendants’ investigation to date. Defendants are not adopting IPA’s constructions or apparent constructions, nor are Defendants
admitting to the accuracy of any particular contention or construction. The citations provided in the charts below are exemplary rather
than exhaustive and Defendants reserve the right to rely upon additional references uncovered through further searching, other
portions of the cited references and/or other portions of references cited within these Invalidity Contentions. Defendants further
incorporate by reference the reservation of rights identified in the cover pleading to these Invalidity Contentions as though fully set
forth herein.

1
  Finin I was publicly available at least as early as October 16, 1997, more than one year before the January 5, 1999 earliest possible
filing date of the ’560 patent.
2
  Published in Munindar P. Singh, et al., Intelligent Agents IV Agent Theories, Architectures, and Languages, ATAL ’97, vol 1365.

Preliminary Invalidity Contentions                                  Page 1
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 53 of 170 PageID #: 16993




              ’560 Patent Claim Language                                      Invalidity in View of Prior Art

   1(p)     A computer-implemented method        To the extent that the preamble is held to be limiting, Finin I discloses a computer-
            for communication and                implemented method for communication and cooperative task completion among a
            cooperative task completion          plurality of distributed electronic agents, comprising the acts of claim 1.
            among a plurality of distributed     See Claim Chart for U.S. Patent No. 6,851,115 in view of Finin I, Ex. A-14 (“’115
            electronic agents, comprising the
                                                 chart”), claim 1.
            acts of
   1(a)     a plurality of service-providing     Finin I discloses a plurality of service-providing electronic agents.
            electronic agents;                   See ’115 chart, claim 1.
   1(b)     a distributed facilitator agent      Finin I discloses a distributed facilitator agent functionally distributed across at least
            functionally distributed across at   two computer processes, the facilitator agent capable of bi-directional communications
            least two computer processes, the    with the plurality of service-providing electronic agents, the facilitator agent including.
            facilitator agent capable of bi-     See, e.g., Finin I at 86.
            directional communications with
            the plurality of service-providing
            electronic agents, the facilitator
            agent including:




Preliminary Invalidity Contentions                                   Page 2
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 54 of 170 PageID #: 16994




              ’560 Patent Claim Language                                Invalidity in View of Prior Art




                                           See also, Finin I at 74.




Preliminary Invalidity Contentions                             Page 3
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 55 of 170 PageID #: 16995




              ’560 Patent Claim Language                               Invalidity in View of Prior Art




                                           Finin I discloses this limitation as identified above. This limitation is also obvious in
                                           view of Finin I combined with the knowledge of a person having ordinary skill in the
                                           art and/or any one or more of the references identified in the corresponding limitation
                                           of Ex. C-X. As Ex. C-X shows, each of these references also discloses this
                                           limitation. A person having ordinary skill in the art would have been motivated to
                                           combine Finin I with the knowledge of a person having ordinary skill in the art and/or
                                           any one or more of the references identified in the corresponding limitation of Ex. C-
                                           X rendering this limitation obvious based on one or more of the motivations to
                                           combine identified in Section II.A.3.e of the cover pleading to Defendants’


Preliminary Invalidity Contentions                            Page 4
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 56 of 170 PageID #: 16996




              ’560 Patent Claim Language                                        Invalidity in View of Prior Art
                                                  Preliminary Invalidity Contentions and because each of these references relate to the
                                                  same field of software agent technology and distributed computing environments.
   1(c)     an agent registry that declares       Finin I discloses an agent registry that declares capabilities for each of the plurality of
            capabilities for each of the          service-providing electronic agents currently active within the distributed computing
            plurality of service-providing        environment.
            electronic agents currently active    See ’115 chart, claim 1(a).
            within the distributed computing
            environment; and
   1(d)     a facilitating engine operable to     Finin I discloses a facilitating engine operable to interpret a service request as a base
            interpret a service request as a      goal, the facilitating engine further operable for generating a goal satisfaction plan
            base goal, the facilitating engine    associated with the base goal, wherein the goal satisfaction plan involves.
            further operable for generating a     See ’115 chart, claims 1(e), (h).
            goal satisfaction plan associated
            with the base goal, wherein the
            goal satisfaction plan involves:
   1(e)     using reasoning to determine sub-     Finin I discloses using reasoning to determine sub-goal requests based on non-syntactic
            goal requests based on non-           decomposition of the base goal and using said reasoning to co-ordinate and schedule
            syntactic decomposition of the        efforts by the service-providing electronic agents for fulfilling the sub-goal requests in
            base goal and using said reasoning    a cooperative completion of the base goal.
            to co-ordinate and schedule efforts
                                                  See ’115 chart, claim 1(g)-(i).
            by the service-providing electronic
            agents for fulfilling the sub-goal
            requests in a cooperative
            completion of the base goal; and
   1(f)     wherein the plurality of service-     Finin I discloses wherein the plurality of service-providing electronic agents and the
            providing electronic agents and the   distributed facilitator agent communicate using an interagent Communication
            distributed facilitator agent         Language (ICL), wherein the ICL includes.
            communicate using an interagent       See ’115 chart, claims 1(a)-(c).
            Communication Language (ICL),
            wherein the ICL includes:



Preliminary Invalidity Contentions                                   Page 5
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 57 of 170 PageID #: 16997




              ’560 Patent Claim Language                                      Invalidity in View of Prior Art
   1(g)     a layer of conversational protocol    Finin I discloses a layer of conversational protocol defined by event types and parameter
            defined by event types and            lists associated with one or more of the events, wherein the parameter lists further refine
            parameter lists associated with one   the one or more events.
            or more of the events, wherein the
                                                  See ’115 chart, claims 1(b)-(c).
            parameter lists further refine the
            one or more events.

    20      A computer architecture as recited    Finin I discloses this limitation as identified above. This limitation is also obvious in
            in claim 1 wherein the distributed    view of Finin I combined with the knowledge of a person having ordinary skill in the
            facilitator agent includes a          art and/or any one or more of the references identified in the corresponding limitation
            planning component executing          of Ex. C-X. As Ex. C-X shows, each of these references also discloses this
            within a first computer process and   limitation. A person having ordinary skill in the art would have been motivated to
            an execution component executing      combine Finin I with the knowledge of a person having ordinary skill in the art and/or
            within a second computer process.     any one or more of the references identified in the corresponding limitation of Ex. C-
                                                  X rendering this limitation obvious based on one or more of the motivations to
                                                  combine identified in Section II.A.3.e of the cover pleading to Defendants’
                                                  Preliminary Invalidity Contentions and because each of these references relate to the
                                                  same field of software agent technology and distributed computing environments.



    21      A computer architecture as recited    Upon information and belief, Finin I discloses computer architecture as recited in claim
            in claim 20 wherein the planning      20 wherein the planning component is one of a plurality of synchronized planning
            component is one of a plurality of    components each executing with separate computer processes, whereby the computer
            synchronized planning                 architecture provides a more robust operating environment due to redundancy of the
            components each executing with        planning component functionality of the distributed facilitator agent.
            separate computer processes,
                                                  Finin I discloses this limitation as identified above. This limitation is also obvious in
            whereby the computer architecture     view of Finin I combined with the knowledge of a person having ordinary skill in the
            provides a more robust operating
                                                  art and/or any one or more of the references identified in the corresponding limitation
            environment due to redundancy of      of Ex. C-X. As Ex. C-X shows, each of these references also discloses this
            the planning component
                                                  limitation. A person having ordinary skill in the art would have been motivated to


Preliminary Invalidity Contentions                                   Page 6
Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 58 of 170 PageID #: 16998




                              EXHIBIT F
                  Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 59 of 170 PageID #: 16999




                                                                      Exhibit C-20

                                             Invalidity of U.S. Patent No. 7,069,560 (“’560 Patent”)
                                                                  by InfoSleuth

As shown in the claim chart below, the asserted claims of the ’560 patent are invalid under 35 U.S.C. § 102(a)1 as anticipated by
“Facilitating Open Communication in Agent Systems: The InfoSleuth Infrastructure,” by Nodine et al. in Intelligent Agents IV: Agent
Theories, Architectures, and Languages, Proceedings 4th International Workshop, ATAL’97 (“Nodine”), and/or are invalid under 35
U.S.C. § 103 as obvious in view of Nodine, or in combination with the reference(s) specifically identified in the following claim chart
or one or more other references identified in Defendants’ Preliminary Invalidity Contentions (“Defendants’ Invalidity Contentions”).

The Secondary References relied upon herein include, but are not limited to:
   - “Experience with the InfoSleuth Agent Architecture” by Nodine et al. in the Proceedings of the Fifteenth National Conference
      on AI, September 27, 1998 (“Nodine 2”) published on September 27, 1998
   - “InfoSleuth: Agent-Based Semantic Integration of Information in Open and Dynamic Environments” by Bayardo et al. in the
      Proceedings ACM SIGMOD International Conference on Management of Data, Vol. 26, Issue 2 (“Bayardo”) published June
      1997
   - “Expressing Composite Events in InfoSleuth” by Urban et al. (“Urban”) published December 1998

Nodine, Nodine 2, Bayardo, and Urban references collectively, “InfoSleuth,” which are collectively prior art under at least § 102(a), §
102(b), and/or § 102(g).

To the extent a finder of fact determines that the references cited herein do not teach certain limitations in the asserted claims, such
limitations would have been inherent and/or obvious. These claims are also invalid as obvious in view of Nodine, Nodine 2, Bayardo,
and/or Urban (and/or InfoSleuth) alone or in combination with other prior art references, including, but not limited, to the prior art
identified in the Cover Pleading of Defendants’ Invalidity Contentions, the prior art described in the claim charts attached in Appendix
C, and/or the prior art identified in Appendix D.

Defendants’ Invalidity Contentions are based, in part, upon Defendants’ present understanding of the asserted claims and IPA’s
apparent interpretations of the asserted claims in its July 10, 2019 Preliminary Infringement Contentions (“Infringement Contentions”)
and Defendants’ investigation to date. Defendants are not adopting IPA’s constructions or apparent constructions, nor are Defendants

1
    InfoSleuth was published at least in 1998 before the January 5, 1999 earliest possible filing date of the ’560 patent.

Preliminary Invalidity Contentions                                           Page 1
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 60 of 170 PageID #: 17000




admitting to the accuracy of any particular contention or construction. The citations provided in the charts below are exemplary rather
than exhaustive and Defendants reserve the right to rely upon additional references uncovered through further searching, other
portions of the cited references and/or other portions of references cited within these Invalidity Contentions. Defendants further
incorporate by reference the reservation of rights identified in the cover pleading to these Invalidity Contentions as though fully set
forth herein.




Preliminary Invalidity Contentions                                 Page 2
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 61 of 170 PageID #: 17001




              ’560 Patent Claim Language                                      Invalidity in View of Prior Art

   1(p)     A computer-implemented method        To the extent the preamble is found to be limiting, InfoSleuth discloses a computer-
            for communication and                implemented method for communication and cooperative task completion among a
            cooperative task completion          plurality of distributed electronic agents, comprising the acts of claim 1.
            among a plurality of distributed     See Claim Chart for U.S. Patent No. 6,851,115 in view of InfoSleuth, Ex. A-20 (“’115
            electronic agents, comprising the    chart”), claim 1.
            acts of
   1(a)     a plurality of service-providing     InfoSleuth discloses a plurality of service-providing electronic agents.
            electronic agents;                   See ’115 chart, claim 1.
   1(b)     a distributed facilitator agent      InfoSleuth discloses a distributed facilitator agent functionally distributed across at least
            functionally distributed across at   two computer processes, the facilitator agent capable of bi-directional communications
            least two computer processes, the    with the plurality of service-providing electronic agents, the facilitator agent including.
            facilitator agent capable of bi-     See, e.g.,’115 chart, claims 1(a), (e), (h), 11; see also, e.g.,
            directional communications with
            the plurality of service-providing
            electronic agents, the facilitator
            agent including:




Preliminary Invalidity Contentions                                   Page 3
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 62 of 170 PageID #: 17002




              ’560 Patent Claim Language                                 Invalidity in View of Prior Art




                                           Bayardo at Figure.
                                                  We intend to enhance the brokering capabilities, splitting the broker agent into
                                                  a family of cooperating, specialized brokers. We will factor out the syntactic
                                                  brokering capabilities into a separate type of broker agent, possibly
                                                  implementing it as an ORB interface using CORBA [30]. Semantic brokering
                                                  will be available at different levels—for example, local to the site, local to the
                                                  enterprise, and between enterprises. Semantic brokering may include additional
                                                  information on contents, and additional semantic information such as quality
                                                  and cost of information.



Preliminary Invalidity Contentions                              Page 4
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 63 of 170 PageID #: 17003




              ’560 Patent Claim Language                              Invalidity in View of Prior Art
                                           Bayardo at 205.
                                                  We are in the process of splitting the current execution agent into two separate
                                                  agents, a query decomposition agent and a task execution agent. The task
                                                  execution agent will develop execution plans based on user requirements using
                                                  generative planning and plan retrieval utilizing case-based reasoning techniques
                                                  [17, 31]. The task execution agent may interleave planing with information-
                                                  gathering subtasks [2, 34, 23] and repair plans when unexpected situations are
                                                  encountered [10, 26]. Plans will be specified as (transactional) work flows that
                                                  can be executed by InfoSleuth. It will supervise the execution of the resulting
                                                  work flows, including managing the transactions it generates. The query
                                                  decomposition agent will be called by the task execution agent when it has a
                                                  query over multiple resource agents. It will optimize and decompose queries
                                                  over multiple resource agents, reassemble the results, and return them to the task
                                                  execution agent.
                                           Bayardo at 205.
                                                  After a query is formulated in terms of the selected common ontology, it is sent
                                                  to the task execution agent that best meets the user's needs with respect to the
                                                  current query context.
                                           Bayardo at 197.




Preliminary Invalidity Contentions                           Page 5
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 64 of 170 PageID #: 17004




              ’560 Patent Claim Language                              Invalidity in View of Prior Art




                                           Nodine 2 at Figure 1.
                                           A person or ordinary skill in the art would have also recognized that a distributed
                                           facilitator agent functionally distributed across at least two computer processes is
                                           obvious. Such a skilled person would have recognized that the above configuration of
                                           the facilitator agent would have promoted efficient computation via
                                           decomposition/parallelization of tasks (consistent with service/task fulfillment
                                           approach predicated on decomposition and delegation of tasks), ease of
                                           control/administration of the facilitator, and/or redundancy/fault tolerance.
                                           InfoSleuth discloses this limitation as demonstrated above. A person of ordinary skill
                                           in the art would have also been motivated to combine the InfoSleuth with another
                                           reference, including, for example, the references discussed in Ex. C-X that disclose a


Preliminary Invalidity Contentions                           Page 6
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 65 of 170 PageID #: 17005




              ’560 Patent Claim Language                                       Invalidity in View of Prior Art
                                                 distributed facilitator agent functionally distributed across at least two computer
                                                 processes, at least because doing so would have required nothing more than combining
                                                 known elements within the creativity of such a person of ordinary skill in the art and
                                                 the combination would involve assembling the known elements in a predictable way to
                                                 produce predictable results. Both InfoSleuth and the references discussed in Ex. C-X
                                                 are directed to a common field of endeavor and include/disclose/discuss intelligent
                                                 multi-agent systems and/or distributed computer systems and architectures. A person
                                                 having ordinary skill in the art would be motivated to combine InfoSleuth with the
                                                 references discussed in Ex. C-X at least because they discuss more efficient means for
                                                 inter-agent communication and/or the above configuration of the facilitator agent would
                                                 have promoted efficient computation via decomposition/parallelization of tasks
                                                 (consistent with service/task fulfillment approach predicated on decomposition and
                                                 delegation of tasks), ease of control/administration of the facilitator, and/or
                                                 redundancy/fault tolerance.
                                                 InfoSleuth discloses this limitation as identified above. This limitation is also obvious
                                                 in view of InfoSleuth combined with the knowledge of a person having ordinary skill
                                                 in the art and/or any one or more of the references identified in the corresponding
                                                 limitation of Ex. C-X. As Ex. C-X shows, each of these references also discloses this
                                                 limitation. A person having ordinary skill in the art would have been motivated to
                                                 combine InfoSleuth with one or more of the references identified in the corresponding
                                                 limitation of Ex. C-X rendering this limitation obvious based on one or more of the
                                                 motivations to combine identified in Section II.A.3.E of the cover pleading to
                                                 Defendants’ Preliminary Invalidity Contentions and because each of these references
                                                 relate to the same field of software agent technology and distributed computing
                                                 environments.
   1(c)     an agent registry that declares      InfoSleuth discloses an agent registry that declares capabilities for each of the plurality
            capabilities for each of the         of service-providing electronic agents currently active within the distributed computing
            plurality of service-providing       environment.
            electronic agents currently active   See ’115 chart, claim 1(a).
            within the distributed computing
            environment; and

Preliminary Invalidity Contentions                                  Page 7
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 66 of 170 PageID #: 17006




              ’560 Patent Claim Language                                      Invalidity in View of Prior Art
   1(d)     a facilitating engine operable to     InfoSleuth discloses a facilitating engine operable to interpret a service request as a base
            interpret a service request as a      goal, the facilitating engine further operable for generating a goal satisfaction plan
            base goal, the facilitating engine    associated with the base goal, wherein the goal satisfaction plan involves.
            further operable for generating a     See ’115 chart, claims 1(e), (h).
            goal satisfaction plan associated
            with the base goal, wherein the
            goal satisfaction plan involves:
   1(e)     using reasoning to determine sub-     InfoSleuth discloses using reasoning to determine sub-goal requests based on non-
            goal requests based on non-           syntactic decomposition of the base goal and using said reasoning to co-ordinate and
            syntactic decomposition of the        schedule efforts by the service-providing electronic agents for fulfilling the sub-goal
            base goal and using said reasoning    requests in a cooperative completion of the base goal.
            to co-ordinate and schedule efforts
                                                  See ’115 chart, claim 1(g)-(i).
            by the service-providing electronic
            agents for fulfilling the sub-goal          An agent must be able to forward a request to another agent for handling and
            requests in a cooperative                   reply. Similarly, an agent must be able to delegate by initiating a request but
            completion of the base goal; and            specifying that the recipient send its reply elsewhere. . . . Such a situation often
                                                        arises in complex tasks, where an agent handles part of a request itself, but
                                                        delegates some aspect of it to another. For example, InfoSleuth supports
                                                        knowledge mining activities in which a task execution agent receives a
                                                        knowledge mining task from a user agent. As part of accomplishing that task,
                                                        the task execution agent sends a series of messages to a knowledge mining agent.
                                                        The knowledge mining agent’s replies, as well as additional replies by the task
                                                        execution agent, are all returned to the user agent in response to its original
                                                        message.
                                                  Nodine 2 at 68.




Preliminary Invalidity Contentions                                   Page 8
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 67 of 170 PageID #: 17007




              ’560 Patent Claim Language                              Invalidity in View of Prior Art




                                           Nodine 2 at Figure 4.
                                                 Task Execution Agent: coordinates the execution of high-level information-
                                                 gathering subtasks (scenarios) necessary to fulfill the queries. It uses information
                                                 supplied by the Broker Agent to identify the resources that have the requested
                                                 information, routes requests to the appropriate Resource Agents, and reassembles
                                                 the results.
                                           Bayardo at 197; Bayardo at 198 (“The Task Execution Agent coordinates the execution
                                           of high-level information gathering tasks.”); Bayardo at 198 (“Task Plan Execution
                                           Using Domain-independent Rules. After an agent’s knowledge base has been populated
                                           with operator descriptions and declarative task plans, it uses its domain-independent
                                           task execution knowledge to carry out the plans.”)




Preliminary Invalidity Contentions                           Page 9
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 68 of 170 PageID #: 17008




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  The Task Execution Agent coordinates the execution of high-level information
                                                  gathering tasks. We use the term “high-level” to suggest work flow-like or data
                                                  mining and analysis activities. Such high-level tasks can potentially include
                                                  global query decomposition and post-processing as sub-tasks carried out by
                                                  decomposition sub-agents, where the global query is couched in terms of a
                                                  common ontology; and subqueries must be generated based on the schemas and
                                                  capabilities of the various resources known to the system, and then the results
                                                  joined.
                                           Bayardo at 198.
                                                  Each time a query from the user agent is received, a new instantiation of the
                                                  appropriate plan from the plan library is initialized by the rule-based system. . .
                                                  . The sequences of interactions with other agents are determined by the task
                                                  plans the agent executes . . . .
                                           Bayardo at 198; Id. (“The approach we have taken for the Task Execution Agent is
                                           based on the use of declarative task plans. . . .”)
                                                  Example: General Query Task Plan. Executing a general query task plan causes
                                                  the Task Execution Agent to carry out the following step.
                                                  * Advertise to the Broker, using a tell performative, and wait to receive a reply
                                                  (done at agent initialization).
                                                  * Wait to receive queries from User Agents. These will typically be encoded as
                                                  KQML directives, such as ask-all, standby, or subscribe). The query as well as
                                                  the domain context determines the task plan that is instantiated to process the
                                                  query.
                                                  * Parse the query, and decompose it if appropriate. Parsing involves getting an
                                                  ontological model from the Ontology Agent; once this model is obtained, it is
                                                  cached for future use.




Preliminary Invalidity Contentions                           Page 10
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 69 of 170 PageID #: 17009




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  * Construct KIF queries based on the SQL queries' contents, and query the
                                                  Broker using the KIF queries and the ask-all performative to find relevant
                                                  resources.
                                                  * Query the relevant resource agents specified by the broker.
                                                  * Compose the results.
                                                  * Incrementally return the results to the user agent using a streaming protocol.
                                                  Using this protocol, the user agent successively requests additional result tuples.
                                           Bayardo at 198.
                                                  The Broker Agent determines the set of relevant resources that can perform the
                                                  requested service. As agents come on line, they advertise their services to the
                                                  broker via KQML. The Broker Agent responds to an agent's request for service
                                                  with information about the other agents that have previously advertised relevant
                                                  service. Details of the Broker protocols describing the exchanged information
                                                  are given in section 5.2. In effect, the Broker Agent is a cache of metadata that
                                                  optimizes access in the agent network. Any individual agent could perform
                                                  exactly the same queries on an as-needed basis. In addition, the existence of the
                                                  Broker Agent both reduces the individual agent's need for knowledge about the
                                                  structure of the network and decreases the amount of network traffic required to
                                                  accomplish an agent's task.
                                                  Minimally, an agent must advertise to the Broker its location, name, and the
                                                  language it speaks. Additionally, agents may advertise meta-information and
                                                  domain constraints based on which it makes sense to query a given agent. The
                                                  purpose of domain advertising is to allow the Broker to reason about queries
                                                  and to rule out those queries which are known to return null results. For
                                                  example, if a Resource Agent advertises that it knows about only those medical
                                                  procedures relating to heart surgery, it is inappropriate to query it regarding liver
                                                  resection, and the Broker would not recommend it to an agent seeking liver
                                                  resection data.



Preliminary Invalidity Contentions                           Page 11
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 70 of 170 PageID #: 17010




              ’560 Patent Claim Language                                      Invalidity in View of Prior Art
                                                  Bayardo at 199.
                                                        An agent’s advertisement of content is in terms of portions of domain-specific
                                                        common ontologies, so that an agent may constrain its capability advertisement
                                                        to apply to only a select set of concepts, relationships, or instances from a
                                                        particular application domain. . . . The domain ontology defines a set of ‘domain
                                                        events and activities’ that drive decision making in the application.
                                                  Nodine 2 at 64.
                                                        Connect any application-specific logic to the InfoSleuth agent shell and advertise
                                                        it in the network as an agent ready to provide information services on fragments
                                                        of the domain ontology.
                                                  Nodine 2 at 69.
                                                        In all cases, we are experiencing very rapid “time to deployment” of complex
                                                        and domain-specific information gathering and analysis applications.
                                                  Nodine 2 at 70.
                                                         See also claim 1(a); Nodine 2 at 64, 71 (“[t]he InfoSleuth system dynamically
                                                         constructs information gathering agent communities, based on brokering and
                                                         planning principles, to satisfy given tasks as best as possible” and that “[t]he
                                                         InfoSleuth architecture allows agents to exploit rules for conversation when they
                                                         have that ability. . . .”); Nodine 2 at 71 (“Task Planning”).
   1(f)     wherein the plurality of service-     InfoSleuth discloses wherein the plurality of service-providing electronic agents and
            providing electronic agents and the   the distributed facilitator agent communicate using an interagent Communication
            distributed facilitator agent         Language (ICL), wherein the ICL includes.
            communicate using an interagent       See ’115 chart, claims 1(a)-(c).
            Communication Language (ICL),
            wherein the ICL includes:
   1(g)     a layer of conversational protocol    InfoSleuth discloses a layer of conversational protocol defined by event types and
            defined by event types and            parameter lists associated with one or more of the events, wherein the parameter lists
            parameter lists associated with one   further refine the one or more events.


Preliminary Invalidity Contentions                                  Page 12
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 71 of 170 PageID #: 17011




              ’560 Patent Claim Language                                      Invalidity in View of Prior Art
            or more of the events, wherein the    See ’115 chart, claims 1(b)-(c).
            parameter lists further refine the
            one or more events.

    20      A computer architecture as recited    InfoSleuth discloses a computer architecture as recited in claim 1 wherein the
            in claim 1 wherein the distributed    distributed facilitator agent includes a planning component executing within a first
            facilitator agent includes a          computer process and an execution component executing within a second computer
            planning component executing          process.
            within a first computer process and
                                                  See, e.g., Claim Chart for U.S. Patent No. 6,851,115 (“’115 chart”), claims 1(a), (e),
            an execution component executing
                                                  (h); see also, e.g.,
            within a second computer process.
                                                         We intend to enhance the brokering capabilities, splitting the broker agent into
                                                         a family of cooperating, specialized brokers. We will factor out the syntactic
                                                         brokering capabilities into a separate type of broker agent, possibly
                                                         implementing it as an ORB interface using CORBA [30]. Semantic brokering
                                                         will be available at different levels—for example, local to the site, local to the
                                                         enterprise, and between enterprises. Semantic brokering may include additional
                                                         information on contents, and additional semantic information such as quality
                                                         and cost of information.
                                                  Bayardo at 205.
                                                         We are in the process of splitting the current execution agent into two separate
                                                         agents, a query decomposition agent and a task execution agent. The task
                                                         execution agent will develop execution plans based on user requirements using
                                                         generative planning and plan retrieval utilizing case-based reasoning techniques
                                                         [17, 31]. The task execution agent may interleave planing with information-
                                                         gathering subtasks [2, 34, 23] and repair plans when unexpected situations are
                                                         encountered [10, 26]. Plans will be specified as (transactional) work flows that
                                                         can be executed by InfoSleuth. It will supervise the execution of the resulting
                                                         work flows, including managing the transactions it generates. The query
                                                         decomposition agent will be called by the task execution agent when it has a


Preliminary Invalidity Contentions                                  Page 13
Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 72 of 170 PageID #: 17012




                              EXHIBIT G
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 73 of 170 PageID #: 17013




                                                              Exhibit C-23

                                       Invalidity of U.S. Patent No. 7,069,560 (“’560 Patent”)
                                                              by Finin II

As shown in the claim chart below, the asserted claims of the ’115 patent are invalid under 35 U.S.C. §§ 102(a) and/or (b) 1 as
anticipated by “KQML as an Agent Communication Language” by Tim Finin, et al. (“Finin II”), and/or are invalid under 35 U.S.C. §
103 as obvious in view of Finin II, or in combination with the reference(s) specifically identified in the following claim chart or one or
more other references identified in Defendants’ Preliminary Invalidity Contentions (“Invalidity Contentions”).

To the extent a finder of fact determines that the references cited herein do not teach certain limitations in the asserted claims, such
limitations would have been inherent and/or obvious. These claims are also invalid as obvious in view of Finin II alone or in
combination with other prior art references, including, but not limited, to the prior art identified in the Cover Pleading of Defendants’
Invalidity Contentions, the prior art described in the claim charts attached in Appendix C, and/or the prior art identified in Appendix
D.

Defendants’ Invalidity Contentions are based, in part, upon Defendants’ present understanding of the asserted claims and IPA’s
apparent interpretations of the asserted claims in its July 10, 2019 Preliminary Infringement Contentions (“Infringement Contentions”)
and Defendants’ investigation to date. Defendants are not adopting IPA’s constructions or apparent constructions, nor are Defendants
admitting to the accuracy of any particular contention or construction. The citations provided in the charts below are exemplary rather
than exhaustive and Defendants reserve the right to rely upon additional references uncovered through further searching, other
portions of the cited references and/or other portions of references cited within these Invalidity Contentions. Defendants further
incorporate by reference the reservation of rights identified in the cover pleading to these Invalidity Contentions as though fully set
forth herein.




1
  Finin II was published in Jeffrey M. Bradshaw, “Software Agents,” American Association for Artificial Intelligence (1997), before
the January 5, 1999 earliest possible priority date of the ’560 patent.

Preliminary Invalidity Contentions                                  Page 1
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 74 of 170 PageID #: 17014




              ’560 Patent Claim Language                                      Invalidity in View of Prior Art

   1(p)     A computer-implemented method        To the extent the preamble is found to be limiting, Finin II discloses a computer-
            for communication and                implemented method for communication and cooperative task completion among a
            cooperative task completion          plurality of distributed electronic agents, comprising the acts of claim 1.
            among a plurality of distributed     See Claim Chart for U.S. Patent No. 6,851,115 in view of Finin II, Ex. A-23 (“’115
            electronic agents, comprising the    chart”), claim 1.
            acts of
   1(a)     a plurality of service-providing     Finin II discloses a plurality of service-providing electronic agents.
            electronic agents;                   See ’115 chart, claim 1.
   1(b)     a distributed facilitator agent      Finin II discloses a distributed facilitator agent functionally distributed across at least
            functionally distributed across at   two computer processes, the facilitator agent capable of bi-directional communications
            least two computer processes, the    with the plurality of service-providing electronic agents, the facilitator agent including.
            facilitator agent capable of bi-     See, e.g., Finin II at 13 (emphasis added).
            directional communications with
            the plurality of service-providing           A facilitator is an agent that performs various useful communication
            electronic agents, the facilitator           services, e.g. maintaining a registry of service names, forwarding
            agent including:                             messages to named services, routing messages based on content,
                                                         providing “matchmaking" between information providers and clients,
                                                         and providing mediation and translation services.

                                                 See also, Finin II at 17.




Preliminary Invalidity Contentions                                   Page 2
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 75 of 170 PageID #: 17015




              ’560 Patent Claim Language                                       Invalidity in View of Prior Art




                                                 Finin II discloses this limitation as identified above. This limitation is also obvious in
                                                 view of Finin II combined with the knowledge of a person having ordinary skill in the
                                                 art and/or any one or more of the references identified in the corresponding limitation
                                                 of Ex. C-X. As Ex. C-X shows, each of these references also discloses this
                                                 limitation. A person having ordinary skill in the art would have been motivated to
                                                 combine Finin II with the knowledge of a person having ordinary skill in the art
                                                 and/or any one or more of the references identified in the corresponding limitation of
                                                 Ex. C-X rendering this limitation obvious based on one or more of the motivations to
                                                 combine identified in Section II.A.3.e of the cover pleading to Defendants’
                                                 Preliminary Invalidity Contentions and because each of these references relate to the
                                                 same field of software agent technology and distributed computing environments.

   1(c)     an agent registry that declares      Finin II discloses an agent registry that declares capabilities for each of the plurality of
            capabilities for each of the         service-providing electronic agents currently active within the distributed computing
            plurality of service-providing       environment.
            electronic agents currently active   See ’115 chart, claim 1(a).
            within the distributed computing
            environment; and
   1(d)     a facilitating engine operable to    Finin II discloses a facilitating engine operable to interpret a service request as a base
            interpret a service request as a     goal, the facilitating engine further operable for generating a goal satisfaction plan
            base goal, the facilitating engine   associated with the base goal, wherein the goal satisfaction plan involves.
            further operable for generating a

Preliminary Invalidity Contentions                                  Page 3
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 76 of 170 PageID #: 17016




              ’560 Patent Claim Language                                      Invalidity in View of Prior Art
            goal satisfaction plan associated     See ’115 chart, claims 1(e), (h).
            with the base goal, wherein the
            goal satisfaction plan involves:
   1(e)     using reasoning to determine sub-     Finin II discloses using reasoning to determine sub-goal requests based on non-
            goal requests based on non-           syntactic decomposition of the base goal and using said reasoning to co-ordinate and
            syntactic decomposition of the        schedule efforts by the service-providing electronic agents for fulfilling the sub-goal
            base goal and using said reasoning    requests in a cooperative completion of the base goal.
            to co-ordinate and schedule efforts   See ’115 chart, claim 1(g)-(i).
            by the service-providing electronic
            agents for fulfilling the sub-goal    Finin II discloses this limitation as identified above. This limitation is also obvious in
            requests in a cooperative             view of Finin II combined with the knowledge of a person having ordinary skill in the
            completion of the base goal; and      art and/or any one or more of the references identified in the corresponding limitation
                                                  of Ex. C-X. As Ex. C-X shows, each of these references also discloses this limitation.
                                                  A person having ordinary skill in the art would have been motivated to combine Finin
                                                  II with one or more of the references identified in the corresponding limitation of Ex.
                                                  C-X rendering this limitation obvious based on one or more of the motivations to
                                                  combine identified in Section II.A.3.e of the cover pleading to Defendants’ Preliminary
                                                  Invalidity Contentions and because each of these references relate to the same field of
                                                  software agent technology and distributed computing environments.
   1(f)     wherein the plurality of service-     Finin II discloses wherein the plurality of service-providing electronic agents and the
            providing electronic agents and the   distributed facilitator agent communicate using an interagent Communication
            distributed facilitator agent         Language (ICL), wherein the ICL includes.
            communicate using an interagent
                                                  See ’115 chart, claims 1(a)-(c).
            Communication Language (ICL),
            wherein the ICL includes:
   1(g)     a layer of conversational protocol    Finin II discloses a layer of conversational protocol defined by event types and
            defined by event types and            parameter lists associated with one or more of the events, wherein the parameter lists
            parameter lists associated with one   further refine the one or more events.
            or more of the events, wherein the    See ’115 chart, claims 1(b)-(c).
            parameter lists further refine the
            one or more events.


Preliminary Invalidity Contentions                                   Page 4
Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 77 of 170 PageID #: 17017




                              EXHIBIT H
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 78 of 170 PageID #: 17018




                                                                Exhibit C-25

                                            Invalidity of U.S. Patent No. 7,069,560 (“’560 Patent”)
                                                               by Labrou Thesis

As shown in the claim chart below, the asserted claims of the ’560 patent are invalid under 35 U.S.C. § 102(a) and/or (b) 1 as
anticipated by Yannis Labrou, “Semantics for an Agent Communication Language” (August 1996) (“Labrou Thesis”), and/or are
invalid under 35 U.S.C. § 103 as obvious in view of Labrou Thesis, or in combination with the reference(s) specifically identified in
the following claim chart or one or more other references identified in Defendants’ Preliminary Invalidity Contentions or subsequent
Supplemental Invalidity Contentions (collectively “Defendants’ Invalidity Contentions”).

The additional KIF/KQML documents relied upon herein include, but are not limited to:
   - “handler1.pl” by Yannis Labrou (“Handler1”)
   - “Software Agents Knowledge Sharing KQML, KIF and Ontologies” by Tim Finin (Finin I) and “KQML as an Agent
       Communication Language” by Tim Finin, et al. (“Finin II”). Finin I and Finin II provide further description and examples of
       the type of syntax and expressions possible with the KIF/KQML architecture described in Labrou Thesis.

To the extent a finder of fact determines that the references cited herein do not teach certain limitations in the asserted claims, such
limitations would have been inherent and/or obvious. These claims are also invalid as obvious in view of Labrou Thesis alone or in
combination with other prior art references, including, but not limited, to the prior art identified in the Cover Pleading of Defendants’
Invalidity Contentions, the prior art described in the claim charts attached in Appendix C, and/or the prior art identified in Appendix
D.

Defendants’ Invalidity Contentions are based, in part, upon Defendants’ present understanding of the asserted claims and IPA’s
apparent interpretations of the asserted claims in its July 10, 2019 Preliminary Infringement Contentions (“Infringement Contentions”)
and Defendants’ investigation to date. Defendants are not adopting IPA’s constructions or apparent constructions, nor are Defendants

1
  Labrou Thesis was publicly available at least as early as August 1996, more than one year before the January 5, 1999 earliest
possible filing date of the ’115 patent. Labrou Thesis is the dissertation of Yannis Labrou submitted to the Faculty of the Graduate
School of the University of Maryland in partial fulfillment of the requirements for the degree of Doctor of Philosophy, reproduced
from the microfilm master by UMI Company, copyright 1996. The catalog system of the University System of Maryland and
Affiliated Institutions identifies Labrou Thesis as published in 1996 and available in the stacks of UMBC Library. See Labrou Thesis
record, USMAI Library Catalog, available at https://catalog.umd.edu/docno=002378493; DEFS_IPA_PA00040915-20.

First Supplemental Invalidity Contentions                             Page 1
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 79 of 170 PageID #: 17019




admitting to the accuracy of any particular contention or construction. The citations provided in the charts below are exemplary rather
than exhaustive and Defendants reserve the right to rely upon additional references uncovered through further searching, other
portions of the cited references and/or other portions of references cited within these Invalidity Contentions. Defendants further
incorporate by reference the reservation of rights identified in the cover pleading to these Invalidity Contentions as though fully set
forth herein.

              ’560 Patent Claim Language                                     Invalidity in View of Prior Art

   1(p)     A computer-implemented method        To the extent the preamble is found to be limiting, Labrou Thesis discloses a computer-
            for communication and                implemented method for communication and cooperative task completion among a
            cooperative task completion          plurality of distributed electronic agents, comprising the acts of claim 1.
            among a plurality of distributed     See Claim Chart for U.S. Patent No. 6,851,115 in view of Labrou Thesis, Ex. A-25
            electronic agents, comprising the    (“’115 chart”), claim 1.
            acts of
   1(a)     a plurality of service-providing     Labrou Thesis discloses a plurality of service-providing electronic agents.
            electronic agents;                   See ’115 chart, claim 1.
   1(b)     a distributed facilitator agent      Labrou Thesis discloses a distributed facilitator agent functionally distributed across at
            functionally distributed across at   least two computer processes, the facilitator agent capable of bi-directional
            least two computer processes, the    communications with the plurality of service-providing electronic agents, the facilitator
            facilitator agent capable of bi-     agent including.
            directional communications with      See, e.g., Labrou Thesis at 26.
            the plurality of service-providing
            electronic agents, the facilitator          Router. The router handles all KQML messages going to and from its
            agent including:                            associated application. Each KQML-speaking software agent has its own
                                                        router process but all routers are identical. Routers are content independent
                                                        message routers that provide the agent with a single point of contact for the
                                                        rest of the network. A router provides both client and server functions for the
                                                        application and manages multiple simultaneous connections with other agents.

                                                 See also Labrou Thesis at 79-80 (emphasis added).




First Supplemental Invalidity Contentions                           Page 2
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 80 of 170 PageID #: 17020




              ’560 Patent Claim Language                            Invalidity in View of Prior Art
                                                • In each domain of KQML-speaking agents there is at least one agent
                                                with a special status called facilitator that can always handle the
                                                networking and facilitation performatives. Agents advertise to their
                                                facilitator, i.e., they send advertise messages to their facilitators, thus
                                                announcing the messages that they are committed to accepting and
                                                properly processing. Advertising to a facilitator is like advertising to
                                                the community (either of their own domain or of some other domain).
                                                Agents can still advertise on a one-to-one basis, if they so wish, and
                                                such advertisements do not commit them to processing messages from
                                                agents other than the : receiver of the advertise . Actually, such
                                                advertisements will never be shared with other agents, because of the
                                                “personal” nature of the advertisement, i.e., they are addressed to
                                                particular agents and only facilitators can supersede that: see Table 4.5.
                                                also. Agents can use their facilitator either

                                                - to have their queries properly dispatched to other agents, using
                                                recruit-one, recruit-all, broker-one or broker-all, or

                                                - to send a recommend-one or a recommend-all to get the relevant
                                                advertise messages and directly contact agent(s) that may process their
                                                queries.

                                                • Agents can access agents in other domains either through their
                                                facilitator, or directly. This implies that a smart facilitator may be
                                                built in such a way that whenever it cannot find a useful, relevant
                                                advertise from an agent in its domain, it may query another
                                                facilitator, in some other domain. Such an action initiates a sub-
                                                dialogue with another facilitator in order to serve the original query.
                                                Elaborate protocols of this kind are examples of conversations
                                                (interactions) that be built on top of the conversation policies presented
                                                in Chapter 6.



First Supplemental Invalidity Contentions                  Page 3
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 81 of 170 PageID #: 17021




              ’560 Patent Claim Language                                       Invalidity in View of Prior Art
                                                        • Facilitators may request the services of other facilitators in the same
                                                        way that regular agents may request the services of their facilitator.
                                                        Facilitators do not advertise, not even to other facilitators. The model
                                                        we imply is one where regular agents advertise their services to their
                                                        facilitators and thus facilitators become providers of query-processing
                                                        information about the agents in their domain; such information can
                                                        then be accessed by any agent (regular or facilitator), using the
                                                        facilitation performatives.

                                                        • We use the term facilitator to refer to all kinds of special services that
                                                        may be provided by specialized agents, such as Agent Name Servers
                                                        (ANS). proxy agents, or brokers ([34]).

                                                 Labrou Thesis discloses this limitation as identified above. This limitation is also
                                                 obvious in view of Labrou Thesis combined with the knowledge of a person having
                                                 ordinary skill in the art and/or any one or more of the references identified in the
                                                 corresponding limitation of Ex. C-X. As Ex. C-X shows, each of these references
                                                 also discloses this limitation. A person having ordinary skill in the art would have
                                                 been motivated to combine Labrou Thesis with the knowledge of a person having
                                                 ordinary skill in the art and/or any one or more of the references identified in the
                                                 corresponding limitation of Ex. C-X rendering this limitation obvious based on one or
                                                 more of the motivations to combine identified in Section II.A.3.e of the cover
                                                 pleading to Defendants’ Invalidity Contentions and because each of these references
                                                 relate to the same field of software agent technology and distributed computing
                                                 environments.

   1(c)     an agent registry that declares      Labrou Thesis discloses an agent registry that declares capabilities for each of the
            capabilities for each of the         plurality of service-providing electronic agents currently active within the distributed
            plurality of service-providing       computing environment.
            electronic agents currently active   See ’115 chart, claim 1(a).
            within the distributed computing
            environment; and

First Supplemental Invalidity Contentions                           Page 4
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 82 of 170 PageID #: 17022




              ’560 Patent Claim Language                                      Invalidity in View of Prior Art
   1(d)     a facilitating engine operable to     Labrou Thesis discloses a facilitating engine operable to interpret a service request as a
            interpret a service request as a      base goal, the facilitating engine further operable for generating a goal satisfaction plan
            base goal, the facilitating engine    associated with the base goal, wherein the goal satisfaction plan involves.
            further operable for generating a     See ’115 chart, claims 1(e), (h).
            goal satisfaction plan associated
            with the base goal, wherein the
            goal satisfaction plan involves:
   1(e)     using reasoning to determine sub-     Labrou Thesis discloses using reasoning to determine sub-goal requests based on non-
            goal requests based on non-           syntactic decomposition of the base goal and using said reasoning to co-ordinate and
            syntactic decomposition of the        schedule efforts by the service-providing electronic agents for fulfilling the sub-goal
            base goal and using said reasoning    requests in a cooperative completion of the base goal.
            to co-ordinate and schedule efforts   See ’115 chart, claim 1(g)-(i).
            by the service-providing electronic
            agents for fulfilling the sub-goal    Labrou Thesis discloses this limitation as identified above. This limitation is also
            requests in a cooperative             obvious in view of Labrou Thesis combined with the knowledge of a person having
            completion of the base goal; and      ordinary skill in the art and/or any one or more of the references identified in the
                                                  corresponding limitation of Ex. C-X. As Ex. C-X shows, each of these references also
                                                  discloses this limitation. A person having ordinary skill in the art would have been
                                                  motivated to combine Labrou Thesis with one or more of the references identified in
                                                  the corresponding limitation of Ex. C-X rendering this limitation obvious based on one
                                                  or more of the motivations to combine identified in Section II.A.3.e of the cover
                                                  pleading to Defendants’ Invalidity Contentions and because each of these references
                                                  relate to the same field of software agent technology and distributed computing
                                                  environments.
   1(f)     wherein the plurality of service-     Labrou Thesis discloses wherein the plurality of service-providing electronic agents
            providing electronic agents and the   and the distributed facilitator agent communicate using an interagent Communication
            distributed facilitator agent         Language (ICL), wherein the ICL includes.
            communicate using an interagent
                                                  See ’115 chart, claims 1(a)-(c).
            Communication Language (ICL),
            wherein the ICL includes:



First Supplemental Invalidity Contentions                            Page 5
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 83 of 170 PageID #: 17023




              ’560 Patent Claim Language                                      Invalidity in View of Prior Art
   1(g)     a layer of conversational protocol    Labrou Thesis discloses a layer of conversational protocol defined by event types and
            defined by event types and            parameter lists associated with one or more of the events, wherein the parameter lists
            parameter lists associated with one   further refine the one or more events.
            or more of the events, wherein the    See ’115 chart, claims 1(b)-(c).
            parameter lists further refine the
            one or more events.

    20      A computer architecture as recited    Labrou Thesis discloses a computer architecture as recited in claim 1 wherein the
            in claim 1 wherein the distributed    distributed facilitator agent includes a planning component executing within a first
            facilitator agent includes a          computer process and an execution component executing within a second computer
            planning component executing          process of claim 20.
            within a first computer process and
            an execution component executing      See, e.g., Labrou Thesis at 5.
            within a second computer process.




First Supplemental Invalidity Contentions                            Page 6
Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 84 of 170 PageID #: 17024




                               EXHIBIT I
                 Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 85 of 170 PageID #: 17025




                                                             Exhibit C-15

                                       Invalidity of U.S. Patent No. 7,069,560 (“’560 Patent”)
                                                               by Kiss

As shown in the claim chart below, the asserted claims of the ’560 patent are invalid under at least 35 U.S.C. § 102(e)1 as anticipated
by U.S. Patent No. 6,484,155 (“Kiss”) filed on July 21, 1999, issued on November 19, 2002, with an earliest potential priority date of
July 21, 1998, and/or are invalid under 35 U.S.C. § 103 as obvious in view of Kiss or in combination with the reference(s) specifically
identified in the following claim chart or one or more other references identified in Defendants’ Preliminary Invalidity Contentions
(“Defendants’ Invalidity Contentions”).

To the extent a finder of fact determines that the references cited herein do not teach certain limitations in the asserted claims, such
limitations would have been inherent and/or obvious. These claims are also invalid as obvious in view of Kiss alone or in combination
with other prior art references, including, but not limited, to the prior art identified in the Cover Pleading of Defendants’ Invalidity
Contentions, the prior art described in the claim charts attached in Exhibit C, and/or the prior art identified in Exhibit D.

Defendants’ Invalidity Contentions are based, in part, upon Defendants’ present understanding of the asserted claims and IPA’s
apparent interpretations of the asserted claims in its July 10, 2019 Preliminary Infringement Contentions (“Infringement Contentions”)
and Defendants’ investigation to date. Defendants are not adopting IPA’s constructions or apparent constructions, nor are Defendants
admitting to the accuracy of any particular contention or construction. The citations provided in the charts below are exemplary rather
than exhaustive and Defendants reserve the right to rely upon additional references uncovered through further searching, other
portions of the cited references and/or other portions of references cited within these Invalidity Contentions. Defendants further
incorporate by reference the reservation of rights identified in the cover pleading to these Invalidity Contentions as though fully set
forth herein.




1
 Kiss claims priority to provisional application 60/093,522 which was filed on July 21, 1998, before the January 5, 1999 earliest
possible filling date of the ’560 Patent.

Initial Invalidity Contentions                                     Page 1
                 Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 86 of 170 PageID #: 17026




                       Claim Language                                        Invalidity in View of Prior Art

   1(p)     A computer-implemented method        To the extent the preamble is held to be limiting, Kiss discloses a computer-
            for communication and                implemented method for communication and cooperative task completion among a
            cooperative task completion          plurality of distributed electronic agents, comprising the acts of claim 1.
            among a plurality of distributed     See Claim Chart for U.S. Patent No. 6,851,115 in view of Kiss, Ex. A-15 (“’115 chart”),
            electronic agents, comprising the
                                                 claim 1.
            acts of
    1(a)    a plurality of service-providing     Kiss discloses a plurality of service-providing electronic agents.
            electronic agents;                   See ’115 chart, claim 1.
   1(b)     a distributed facilitator agent      Kiss discloses a distributed facilitator agent functionally distributed across at least two
            functionally distributed across at   computer processes, the facilitator agent capable of bi-directional communications with
            least two computer processes, the    the plurality of service-providing electronic agents, the facilitator agent including.
            facilitator agent capable of bi-     See, e.g.,:
            directional communications with
            the plurality of service-providing          The meta agent layer analyzes user queries or problem formulations from the user
            electronic agents, the facilitator          interface layer, allocates tasks to the knowledge agent layer, resolves conflicts
            agent including:                            arising from the knowledge agent layer, and consolidates (including fusing and
                                                        deconflicting) results provided by the knowledge agent layer. The knowledge
                                                        agent layer provides an interaction mechanism for knowledge modules having
                                                        associated knowledge agents within the knowledge agent layer. Each agent in the
                                                        system includes inter-agent abstract communications facilities with the capability
                                                        to negotiate with each other, conduct joint planning, and to collaborate in the
                                                        execution of planned tasks.
                                                        In addition to the three layers just mentioned, an agent service layer provides
                                                        services for maintaining a registry of agents in the system, as well as supporting
                                                        the distributed problem solving. The registry identifies each agent's capabilities
                                                        and interests, and contains knowledge about the relationships between them. The
                                                        meta agent layer and the knowledge agent layer may confer with the agent service
                                                        layer to identify those other resources capable of furthering the problem-solving



Initial Invalidity Contentions                                      Page 2
                 Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 87 of 170 PageID #: 17027




                       Claim Language                                           Invalidity in View of Prior Art
                                                        process. A matchmaking facility is provided for notifying agents interested in a
                                                        capability of other agents that provide the capability.
                                                  Kiss at 3:25-47.
                                                  See also Fig. 1, Fig. 10, Fig. 5, Figs. 8-21, 2:61-67, 3:33-36, 5:20-64, 5:65, 8:61-64,
                                                  12:21-14:30.
    1(c)    an agent registry that declares       Kiss discloses an agent registry that declares capabilities for each of the plurality of
            capabilities for each of the          service-providing electronic agents currently active within the distributed computing
            plurality of service-providing        environment.
            electronic agents currently active    See ’115 chart, claim 1(a).
            within the distributed computing
            environment; and
   1(d)     a facilitating engine operable to     Kiss discloses a facilitating engine operable to interpret a service request as a base goal,
            interpret a service request as a      the facilitating engine further operable for generating a goal satisfaction plan associated
            base goal, the facilitating engine    with the base goal, wherein the goal satisfaction plan involves.
            further operable for generating a     See ’115 chart, claims 1(e), (h).
            goal satisfaction plan associated
            with the base goal, wherein the
            goal satisfaction plan involves:
    1(e)    using reasoning to determine sub-     Kiss discloses using reasoning to determine sub-goal requests based on non-syntactic
            goal requests based on non-           decomposition of the base goal and using said reasoning to co-ordinate and schedule
            syntactic decomposition of the        efforts by the service-providing electronic agents for fulfilling the sub-goal requests in
            base goal and using said reasoning    a cooperative completion of the base goal.
            to co-ordinate and schedule efforts
                                                  See ’115 chart, claim 1(g)-(i).
            by the service-providing electronic
            agents for fulfilling the sub-goal    See also, e.g.,
            requests in a cooperative                   [user’s request of] “what is the effect of increasing sales by 20%?”
            completion of the base goal; and
                                                  Kiss at 12:24. The system then generates and performs the following sub-goal requests
                                                  in response to this base request.


Initial Invalidity Contentions                                       Page 3
                 Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 88 of 170 PageID #: 17028




                       Claim Language                                   Invalidity in View of Prior Art
                                                 [sales agent asking] “what is the market price at that number of units?”
                                           Kiss at 12:54-56.
                                                 [sales agent asking] “the meta agent 707 to confirm that the cost per unit at the
                                                 specified number of units does not exceed the market price plus an acceptable
                                                 profit.”
                                           Kiss at 13:25-27.
                                                 [production agent asking] “the meta agent 707 identify the cost of a sufficient
                                                 number of production lines to produce the specified number of units.”
                                           Kiss at 13:37-39.
                                                 [production agent asking] “the meta agent 707 to identify the material cost of a
                                                 particular material.”
                                           Kiss at 13:56-57.
                                                 [production agent asking] “the meta agent 707 to identify the labor cost of a
                                                 number of workers sufficient to support the production lines,”
                                           Kiss at 14:3-5.
                                                  One advantage of the present invention over existing technologies is that
                                                  inferencing is distributed and cooperative over a distributed environment. In
                                                  other words, the problem-solving process has been removed from a centrally-
                                                  located reasoning mechanism and made granular. Rather than relying on a single
                                                  knowledge-based system to formulate and execute a problem-solving process,
                                                  inferencing mechanisms are distributed to many, smaller knowledge systems
                                                  with each having a more clearly defined set of interests and products. Each
                                                  smaller knowledge system is provided with knowledge processing capabilities
                                                  for its domain of knowledge. A meta agent is responsible for decomposing a
                                                  general inquiry into a series of constituent tasks. Each task is formulated based
                                                  on knowledge of the capabilities of the underlying knowledge systems. By



Initial Invalidity Contentions                                 Page 4
                 Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 89 of 170 PageID #: 17029




                       Claim Language                                          Invalidity in View of Prior Art
                                                         cooperating with each other, the meta agent and knowledge agents at each
                                                         knowledge system accomplish each task toward solving the global problem.
                                                  Kiss at 3:48-65.
                                                  See also 3:61-62, 5:24-30, 7:20-8:4, 8:32-48, 11:15-16, 12:1-17, 13:25-27,
    1(f)    wherein the plurality of service-     Kiss discloses wherein the plurality of service-providing electronic agents and the
            providing electronic agents and the   distributed facilitator agent communicate using an interagent Communication
            distributed facilitator agent         Language (ICL), wherein the ICL includes.
            communicate using an interagent       See ’115 chart, claims 1(a)-(c).
            Communication Language (ICL),
            wherein the ICL includes:
   1(g)     a layer of conversational protocol    Kiss discloses a layer of conversational protocol defined by event types and parameter
            defined by event types and            lists associated with one or more of the events, wherein the parameter lists further refine
            parameter lists associated with one   the one or more events.
            or more of the events, wherein the
                                                  See ’115 chart, claims 1(b)-(c).
            parameter lists further refine the
            one or more events.


    20      A computer architecture as recited    Kiss discloses a computer architecture as recited in claim 1 wherein the distributed
            in claim 1 wherein the distributed    facilitator agent includes a planning component executing within a first computer
            facilitator agent includes a          process and an execution component executing within a second computer process. See,
            planning component executing          e.g.,:
            within a first computer process and
                                                        As illustrated in FIG. 21, the knowledge management system 100 may be
            an execution component executing            interconnected via available network services, such as the Internet, with other,
            within a second computer process.           similar systems to form a large scale, global system. The layered architecture of
                                                        a user interface layer 105, a meta agent layer 107, and a knowledge agent layer
                                                        109 supports such scalability.
                                                  Kiss at 14:30-36.



Initial Invalidity Contentions                                        Page 5
Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 90 of 170 PageID #: 17030




                              EXHIBIT J
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 91 of 170 PageID #: 17031




                                                              Exhibit C-9

                                       Invalidity of U.S. Patent No. 7,069,560 (“’560 Patent”)
                                                             by MECCA

As shown in the claim chart below, the asserted claims of the ’560 patent are invalid under 35 U.S.C. § 102(a) and/or (b)1 as
anticipated by Andreas Lux, et al., “Understanding Cooperation: an Agent’s Perspective” (“MECCA”)2, and/or are invalid under 35
U.S.C. § 103 as obvious in view of MECCA, or in combination with the reference(s) specifically identified in the following claim
chart or one or more other references identified in Defendants’ Preliminary Invalidity Contentions (“Defendants’ Invalidity
Contentions”).

To the extent a finder of fact determines that the references cited herein do not teach certain limitations in the asserted claims, such
limitations would have been inherent and/or obvious. These claims are also invalid as obvious in view of MECCA alone or in
combination with other prior art references, including, but not limited, to the prior art identified in the Cover Pleading of Defendants’
Invalidity Contentions, the prior art described in the claim charts attached in Appendix C, and/or the prior art identified in Appendix
D.

Defendants’ Invalidity Contentions are based, in part, upon Defendants’ present understanding of the asserted claims and IPA’s
apparent interpretations of the asserted claims in its July 10, 2019 Preliminary Infringement Contentions (“Infringement Contentions”)
and Defendants’ investigation to date. Defendants are not adopting IPA’s constructions or apparent constructions, nor are Defendants
admitting to the accuracy of any particular contention or construction. The citations provided in the charts below are exemplary rather
than exhaustive and Defendants reserve the right to rely upon additional references uncovered through further searching, other
portions of the cited references and/or other portions of references cited within these Invalidity Contentions. Defendants further
incorporate by reference the reservation of rights identified in the cover pleading to these Invalidity Contentions as though fully set
forth herein.




1
 MECCA was published in 1995, more than one year before the January 5, 1999 earliest possible filing date of the ’560 patent.
2
 Published by the Association for the Advancement of Artificial Intelligence, from the Proceedings of the First International
Conference on Multiagent Systems (1995).

Preliminary Invalidity Contentions                                  Page 1
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 92 of 170 PageID #: 17032




             ’560 Patent Claim Language                                     Invalidity in View of Prior Art


  1(p)    A computer-implemented method        To the extent that the preamble is held to be limiting, MECCA discloses a computer-
          for communication and                implemented method for communication and cooperative task completion among a
          cooperative task completion          plurality of distributed electronic agents, comprising the acts of claim 1.
          among a plurality of distributed     See Claim Chart for U.S. Patent No. 6,851,115 in view of MECCA, Ex. A-9 (“’115
          electronic agents, comprising the
                                               chart”), claim 1.
          acts of
  1(a)    a plurality of service-providing     MECCA discloses a plurality of service-providing electronic agents.
          electronic agents;                   See ’115 chart, claim 1.
  1(b)    a distributed facilitator agent      MECCA discloses a distributed facilitator agent functionally distributed across at least
          functionally distributed across at   two computer processes, the facilitator agent capable of bi-directional
          least two computer processes, the    communications with the plurality of service-providing electronic agents, the
          facilitator agent capable of bi-     facilitator agent including.
          directional communications with      See, e.g., MECCA at 264.
          the plurality of service-providing
          electronic agents, the facilitator
                                                      “In the extended process view of cooperating agents, local goals of an agent
          agent including:
                                                      become shared goals if they are solved in cooperation with other agents. The
                                                      common planning phase leads to the development of so-called multi-agent
                                                      plans, plans which are executed by more than one agent. During the planning
                                                      and scheduling process, a multi-agent plan is subdivided - as far as possible -
                                                      into several single-agent plans which can be executed by the agents. The
                                                      execution of single-agent tasks does not only comprise head or body actions
                                                      but also communicator actions (i.e. sending cooperation primitives) to
                                                      coordinate the behavior of other agents.”




Preliminary Invalidity Contentions                                 Page 2
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 93 of 170 PageID #: 17033




             ’560 Patent Claim Language                              Invalidity in View of Prior Art




                                          See also, MECCA at 263.

                                                “The formal agent model serves as the basis for the description of the
                                                cooperation model. However, agents do not always plan and act alone in a
                                                world, but must often cooperate with each other to commonly achieve their
                                                goals. Cooperation arises as several agents plan and execute their actions in a
                                                coordinated way. In MECCA not only single-agent behavior but also co-
                                                operation is seen from a goal-based viewpoint. The basic elements of

Preliminary Invalidity Contentions                          Page 3
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 94 of 170 PageID #: 17034




             ’560 Patent Claim Language                              Invalidity in View of Prior Art
                                                cooperation are the so-called cooperation primitives (Lux, Bomaxius &
                                                Steiner 1992). They are a combination of cooperation types and cooperation
                                                objects, which are either a goal, a plan, a task or unspecific information such
                                                as results, parameters, or other knowledge. Cooperation primitives axe basic
                                                agent head functions, describing communication among agents with a specific
                                                intention. They are represented as plans, whose preconditions and effects fix
                                                the semantics/intention of the primitives and whose plan procedures consist of
                                                a call to the head function handling the communication (head-communicator-
                                                interface).”

                                          See also, MECCA at 265.

                                                “Planning. During the planning phase an agent creates all hypothetical plans
                                                Pg for a selected goal g thereby keeping them consistent with already existing
                                                hypothetical plans P. The agent can find plans which are incomplete. These
                                                partial plans have gaps which are conceptually represented in the event-based
                                                representation by ‘‘abstract events". Finding appropriate sub-plans, i.e.
                                                refinement of an ‘‘abstract event" into a set of events, can be done in
                                                cooperation with other agents. A second kind of plans which are treated in a
                                                cooperation with other agents are those which contain "foreign events”.
                                                "Foreign events" are events the agent can not execute on its own, but which it
                                                knows other agents can possibly execute. See Figure 2.”

                                          See also, MECCA at 265.

                                                “Finding appropriate sub-plans, i.e. refinement of an ‘‘abstract event" into a
                                                set of events, can be done in cooperation with other agents. A second kind of
                                                plans which are treated in a cooperation with other agents are those which
                                                contain "foreign events”. "Foreign events" are events the agent can not execute
                                                on its own, but which it knows other agents can possibly execute. See Figure
                                                2.”


Preliminary Invalidity Contentions                          Page 4
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 95 of 170 PageID #: 17035




             ’560 Patent Claim Language                                       Invalidity in View of Prior Art
                                                MECCA discloses this limitation as identified above. This limitation is also obvious
                                                in view of MECCA combined with the knowledge of a person having ordinary skill in
                                                the art and/or any one or more of the references identified in the corresponding
                                                limitation of Ex. C-X. As Ex. C-X shows, each of these references also discloses this
                                                limitation. A person having ordinary skill in the art would have been motivated to
                                                combine MECCA with the knowledge of a person having ordinary skill in the art
                                                and/or any one or more of the references identified in the corresponding limitation of
                                                Ex. C-X rendering this limitation obvious based on one or more of the motivations to
                                                combine identified in Section II.A.3.e of the cover pleading to Defendants’
                                                Preliminary Invalidity Contentions and because each of these references relate to the
                                                same field of software agent technology and distributed computing environments.
  1(c)    an agent registry that declares       MECCA discloses an agent registry that declares capabilities for each of the plurality
          capabilities for each of the          of service-providing electronic agents currently active within the distributed
          plurality of service-providing        computing environment.
          electronic agents currently active    See ’115 chart, claim 1(a).
          within the distributed computing
          environment; and
  1(d)    a facilitating engine operable to     MECCA discloses a facilitating engine operable to interpret a service request as a
          interpret a service request as a      base goal, the facilitating engine further operable for generating a goal satisfaction
          base goal, the facilitating engine    plan associated with the base goal, wherein the goal satisfaction plan involves.
          further operable for generating a     See ’115 chart, claim 1(e), (h).
          goal satisfaction plan associated
          with the base goal, wherein the
          goal satisfaction plan involves:
  1(e)    using reasoning to determine sub-     MECCA discloses using reasoning to determine sub-goal requests based on non-
          goal requests based on non-           syntactic decomposition of the base goal and using said reasoning to co-ordinate and
          syntactic decomposition of the        schedule efforts by the service-providing electronic agents for fulfilling the sub-goal
          base goal and using said reasoning    requests in a cooperative completion of the base goal.
          to co-ordinate and schedule efforts   See ’115 chart, claim 1(g)-(i).
          by the service-providing electronic
          agents for fulfilling the sub-goal    See also, MECCA at 265 (regarding “using reasoning to determine sub-goal requests
          requests in a cooperative

Preliminary Invalidity Contentions                                  Page 5
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 96 of 170 PageID #: 17036




             ’560 Patent Claim Language                                  Invalidity in View of Prior Art
          completion of the base goal; and   based on non-syntactic decomposition of the base goal”).

                                                     “Planning. During the planning phase an agent creates all hypothetical plans
                                                    Pg for a selected goal g thereby keeping them consistent with already existing
                                                    hypothetical plans P. The agent can find plans which are incomplete. These
                                                    partial plans have gaps which are conceptually represented in the event-based
                                                    representation by ‘‘abstract events". Finding appropriate sub-plans, i.e.
                                                    refinement of an ‘‘abstract event" into a set of events, can be done in
                                                    cooperation with other agents. A second kind of plans which are treated in a
                                                    cooperation with other agents are those which contain "foreign events”.
                                                    "Foreign events" are events the agent can not execute on its own, but which it
                                                    knows other agents can possibly execute. See Figure 2.”

                                             See also, MECCA at 264-265.

                                                    “Goal Activation In the goal activation phase, a co-operation is instantiated if
                                                    an agent can not find a local plan for the goal or finds a plan which would
                                                    involve actions to be carried out by other agents. The agent can also propose a
                                                    goal to a cooperating agent if it thinks that a cooperative plan is cheaper or
                                                    more effective than a local plan. The proposal of a goal g is answered by the
                                                    partner after examining the function new_goal. The situation is as in Figure
                                                    1.”

                                             See also, MECCA at 264.

                                                    “In the extended process view of cooperating agents, local goals of an agent
                                                    become shared goals if they are solved in cooperation with other agents. The
                                                    common planning phase leads to the development of so-called multi-agent
                                                    plans, plans which are executed by more than one agent. During the planning
                                                    and scheduling process, a multi-agent plan is subdivided - as far as possible -
                                                    into several single-agent plans which can be executed by the agents. The
                                                    execution of single-agent tasks does not only comprise head or body actions

Preliminary Invalidity Contentions                              Page 6
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 97 of 170 PageID #: 17037




             ’560 Patent Claim Language                              Invalidity in View of Prior Art
                                                but also communicator actions (i.e. sending cooperation primitives) to
                                                coordinate the behavior of other agents.”

                                          See also, MECCA at 263.

                                                “The formal agent model serves as the basis for the description of the
                                                cooperation model. However, agents do not always plan and act alone in a
                                                world, but must often cooperate with each other to commonly achieve their
                                                goals. Cooperation arises as several agents plan and execute their actions in a
                                                coordinated way. In MECCA not only single-agent behavior but also co-
                                                operation is seen from a goal-based viewpoint. The basic elements of
                                                cooperation are the so-called cooperation primitives (Lux, Bomaxius &
                                                Steiner 1992). They are a combination of cooperation types and cooperation
                                                objects, which are either a goal, a plan, a task or unspecific information such
                                                as results, parameters, or other knowledge. Cooperation primitives axe basic
                                                agent head functions, describing communication among agents with a specific
                                                intention. They are represented as plans, whose preconditions and effects fix
                                                the semantics/intention of the primitives and whose plan procedures consist of
                                                a call to the head function handling the communication (head-communicator-
                                                interface).”

                                          See also, MECCA at 265.

                                                “Finding appropriate sub-plans, i.e. refinement of an ‘‘abstract event" into a
                                                set of events, can be done in cooperation with other agents. A second kind of
                                                plans which are treated in a cooperation with other agents are those which
                                                contain "foreign events”. "Foreign events" are events the agent can not execute
                                                on its own, but which it knows other agents can possibly execute. See Figure
                                                2.”

                                          See also, MECCA at 262.


Preliminary Invalidity Contentions                          Page 7
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 98 of 170 PageID #: 17038




             ’560 Patent Claim Language                              Invalidity in View of Prior Art




                                          See also, MECCA, Figs. 1-3.




Preliminary Invalidity Contentions                          Page 8
                Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 99 of 170 PageID #: 17039




             ’560 Patent Claim Language                                      Invalidity in View of Prior Art




  1(f)    wherein the plurality of service-     MECCA discloses wherein the plurality of service-providing electronic agents and the
          providing electronic agents and the   distributed facilitator agent communicate using an interagent Communication
          distributed facilitator agent         Language (ICL), wherein the ICL includes.
          communicate using an interagent
                                                See ’115 chart, claims 1(a)-(c).
          Communication Language (ICL),
          wherein the ICL includes:


Preliminary Invalidity Contentions                                  Page 9
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 100 of 170 PageID #: 17040




             ’560 Patent Claim Language                                    Invalidity in View of Prior Art
  1(g)    a layer of conversational protocol    MECCA discloses a layer of conversational protocol defined by event types and
          defined by event types and            parameter lists associated with one or more of the events, wherein the parameter lists
          parameter lists associated with one   further refine the one or more events.
          or more of the events, wherein the
                                                See ’115 chart, claims 1(b)-(c).
          parameter lists further refine the
          one or more events.

   20     A computer architecture as recited    MECCA discloses a computer architecture as recited in claim 1 wherein the
          in claim 1 wherein the distributed    distributed facilitator agent includes a planning component executing within a first
          facilitator agent includes a          computer process and an execution component executing within a second computer
          planning component executing          process.
          within a first computer process and   See, e.g., MECCA at 265.
          an execution component executing
          within a second computer process.
                                                        “Planning. During the planning phase an agent creates all hypothetical plans
                                                       Pg for a selected goal g thereby keeping them consistent with already existing
                                                       hypothetical plans P. The agent can find plans which are incomplete. These
                                                       partial plans have gaps which are conceptually represented in the event-based
                                                       representation by ‘‘abstract events". Finding appropriate sub-plans, i.e.
                                                       refinement of an ‘‘abstract event" into a set of events, can be done in
                                                       cooperation with other agents. A second kind of plans which are treated in a
                                                       cooperation with other agents are those which contain "foreign events”.
                                                       "Foreign events" are events the agent can not execute on its own, but which it
                                                       knows other agents can possibly execute. See Figure 2.”

                                                See also, MECCA at 264.

                                                       “In the extended process view of cooperating agents, local goals of an agent
                                                       become shared goals if they are solved in cooperation with other agents. The
                                                       common planning phase leads to the development of so-called multi-agent
                                                       plans, plans which are executed by more than one agent. During the planning
                                                       and scheduling process, a multi-agent plan is subdivided - as far as possible -

Preliminary Invalidity Contentions                                 Page 10
Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 101 of 170 PageID #: 17041




                              EXHIBIT K
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 102 of 170 PageID #: 17042




                                                            Exhibit C-X

                                      Invalidity of U.S. Patent No. 7,069,560 (“’560 Patent”)
                                                     by Secondary References

As shown in the claim chart below, the asserted claims of the ’560 patent are invalid under 35 U.S.C. § 102(a), 35 U.S.C. § 102(b),
and/or 35 U.S.C. § 102(e) as anticipated and/or are invalid under 35 U.S.C. § 103 as obvious, or in combination with the reference(s)
specifically identified in the following claim chart or one or more other references identified in Defendants’ Preliminary Invalidity
Contentions (“Defendants’ Invalidity Contentions.”).

The Secondary References relied upon herein include, but are not limited to:
   - Bian, C., An Experimental Environment for Cooperative Agents, Thesis for the Master's Degree in Computer Science,
      Department of Computer Science Institute of Mathematical and Physical Sciences University of Tromso (June 30, 1997)
      (“Bian”).
   - Bian et al., “ViSe2 – An Agent-Based Expert Consulting System with Efficient Cooperation,” Proceedings of the 1997 IEEE
      International Conference on Intelligent Engineering Systems (Sept. 15-17, 1997) (“Bian 2”).
   - Cheyer et al., “Multi-Modal Maps Using an Open Agent Architecture,” Video, (1995) (“SFMAP”).
   - Farley, J., Java Distributed Computing, 1st ed. (1998) (“Farley”),
   - Georgeff, M., Communication and Interaction in Multi-Agent Planning, AAAI-83 Proceedings (1983) (“Georgeff”).
   - Malone et al., “Agents for Information Sharing and Coordination: A History and Some Reflections,” chapter in Bradshaw, J.
      (ed.), Software Agents, 1997 (“Malone”).
   - Moran, et al, “Multimodal User Interfaces in the Open Agent Architecture” (“Moran reference”) published on January 6, 1997.
   - Odubiyi, J. et al., SAIRE - A Scalable Agent-Based Information Retrieval Engine, Proceedings of the First International
      Conference on Autonomous Agents (Jan. 1997) (“Odubiyi”).
   - Schwartz et al., Cooperating Heterogenous Systems (1995) (“Schwartz95”).
   - U.S. Patent No. 6,088,689 to Kohn et al., filed November 29, 1995 and issued July 11, 2000 (“Kohn”).
   - U.S. Patent No. 5,706,406 to Pollock, filed May 22, 1995 and issued January 6, 1998 (“Pollock”).
   - U.S. Patent No. 6,029,174 to Sprenger et al., filed October 31, 1998 and issued February 22, 2000 (“Sprenger”).
   - U.S. Patent No. 6,704,765 to Chang et al., filed December 14, 1994 and issued March 9, 2004 (“Chang”).
   - U.S. Patent No. 6,065,062 to Periasamy et al., filed on December 10, 1997 and issued on May 16, 2000 (“Periasamy”).
   - U.S. Patent No. 6,144,992 to Turpin et al., filed on May 9, 1997 and issued on November 7, 2000 (“Turpin”).
   - U.S. Patent No. 7,028,312 to Merrick et al., filed March 23, 1999 and issued April 11, 2006, with an earliest priority date of
      March 23, 1998 (“Merrick”).


Preliminary Invalidity Contentions                                Page 1
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 103 of 170 PageID #: 17043




    -   Open Agent Architecture software and associated documents (“OAA”) (Ex. C-1 incorporated by reference herein), including but
        not limited to:
            o Adam Cheyer, “agentlib.c” (updated Nov. 10, 1996), available at
                http://www.ai.sri.com/~oaa/distribution/distribv1/download/pc/oaa_c.zip (oaa_c\agentlib\agentlib.c) (“OAA
                Agentlib.c”).
            o “Documentation for Open Agent Architecture Agents” (July 19, 1995 to September 20, 1996), available at
                http://www.ai.sri.com/~oaa/distribution/agents/agents.html (“OAA Agents”).
            o “OAA Tutorial” (1994-1998), available at http://www.ai.sri.com/~oaa/distribution/distribv1/tutorial.html (“OAA
                Tutorial”).
    -   The Open Agent ArchitectureTM – Building Communities of Distributed Software Agents presentation by Cheyer et al.
        published at least by February 21, 1998, available at http://www.ai.sri.com/~oaa/oaaslides/ (“Feb 1998 OAA Presentation”) (Ex.
        C-2 incorporated by reference herein).
    -   OAA PAAM 1998 Presentation published at least by March 23, 1998 and disclosed prior to January 5, 1998 (“PAAM ’98
        Tutorial”) (Ex. C-3 incorporated by reference herein).
    -   Genesereth, “An Agent-Based Framework of Interoperability” (1997) (“Genesereth ’97”) (Ex. C-7 incorporated by reference
        herein).
    -   Labrou, et al., “Semantics for an Agent Communication Language” (1996) (“Labrou”) (Exs. C-7 and C-8 incorporated by
        reference herein).
    -   Singh, et al, “A Distributed and Autonomous Knowledge Sharing Approach to Software Interoperation” (March 22, 1995)
        (“Singh”) (Ex. C-8 incorporated by reference herein).
    -   Lux, et al., “Understanding Cooperation: an Agent’s Perspective” (“MECCA”) (Ex. C-9 incorporated by reference herein).
    -   Cheyer, et al., “Multimodal Maps: An Agent-Based Approach” (June 9, 1995) (“Multimodal Maps Paper”) (Ex. C-11
        incorporated by reference herein).
    -   Finin, “Software Agents Knowledge Sharing KQML, KIF and Ontologies” (October 16, 1997), available at
        https://www.csee.umbc.edu/~finin/sisce97/ (“Finin I”) (Ex. C-14 incorporated by reference herein).
    -   U.S. Patent No. 6,484,155 (“Kiss”) filed on July 21, 1999, issued on November 19, 2002, with an earliest potential priority date
        of July 21, 1998 (Ex. C-15 incorporated by reference herein).
    -   “FIPA 97 Specification” by the Foundation for Intelligent Physical Agents (“FIPA 97”) published on October 10, 1997 (Ex. C-
        16 incorporated by reference herein).
    -   Cheyer, et al, MVIEWS: Multimodal Tools for the Video Analyst” (“Cheyer”) published on January 6, 1998 (Ex. C-17
        incorporated by reference herein).
    -   Cohen, et al, “An Open Agent Architecture” (“Cohen”) published on March 23, 1994 (Ex. C-18 incorporated by reference
        herein).


Preliminary Invalidity Contentions                                 Page 2
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 104 of 170 PageID #: 17044




    -   Martin et al., “Building Distributed Software Systems with the Open Agent Architecture,” Third International Conference on
        the Practical Application of Intelligent Agents and Multi-Agent Technology, March 23-25, 1998, London, UK (PAAM98)
        (“Martin”) (Ex. C-19 incorporated by reference herein).
    -   InfoSleuth system and associated documents (“InfoSleuth”) (Ex. C-20 incorporated by reference herein), including but not
        limited to:
            o Nodine et al., "Facilitating Open Communication in Agent Systems: The InfoSleuth Infrastructure,” published in
                Intelligent Agents IV: Agent Theories, Architectures, and Languages, Proceedings 4th International Workshop,
                ATAL’97 (1998) (“Nodine”).
            o Nodine et al., “Experience with the InfoSleuth Agent Architecture” published in the Proceedings of the Fifteenth
                National Conference on AI, September 27, 1998 (“Nodine 2”).
            o Bayardo et al., “InfoSleuth: Agent-Based Semantic Integration of Information in Open and Dynamic Environments,”
                published in the Proceedings ACM SIGMOD International Conference on Management of Data, Vol. 26, Issue 2 (June
                1997) (“Bayardo”).
            o Urban et al., “Expressing Composite Events in InfoSleuth” published December 1998 (“Urban”).
    -   General Magic system and associated documents (“General Magic”) (Ex. C-21 incorporated by reference herein).
    -   RETSINA system and associated documents (“RETSINA”) (Ex. C-22 incorporated by reference herein).
    -   Finin et al., “KQML as an Agent Communication Language,” chapter in Bradshaw, J. (ed.), Software Agents, 1997 (“Finin II”)
        (Ex. C-23 incorporated by reference herein).

To the extent a finder of fact determines that the references cited herein do not teach certain limitations in the asserted claims, such
limitations would have been inherent and/or obvious. These claims are also invalid as obvious alone or in combination with other prior
art references, including, but not limited, to the prior art identified in the Cover Pleading of Defendants’ Invalidity Contentions, the
prior art described in the claim charts attached in Appendix C, and/or the prior art identified in Appendix D.

Defendants’ Invalidity Contentions are based, in part, upon Defendants’ present understanding of the asserted claims and IPA’s
apparent interpretations of the asserted claims in its July 10, 2019 Preliminary Infringement Contentions (“Infringement Contentions”)
and Defendants’ investigation to date. Defendants are not adopting IPA’s constructions or apparent constructions, nor are Defendants
admitting to the accuracy of any particular contention or construction. The citations provided in the charts below are exemplary rather
than exhaustive and Defendants reserve the right to rely upon additional references uncovered through further searching, other
portions of the cited references and/or other portions of references cited within these Invalidity Contentions. Defendants further
incorporate by reference the reservation of rights identified in the cover pleading to these Invalidity Contentions as though fully set
forth herein.



Preliminary Invalidity Contentions                                 Page 3
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 105 of 170 PageID #: 17045




              ’560 Patent Claim Language                                     Invalidity in View of Prior Art

   1(p)     A computer-implemented method        To the extent that the preamble is held to be limiting, the Secondary References disclose
            for communication and                a computer-implemented method for communication and cooperative task completion
            cooperative task completion          among a plurality of distributed electronic agents, comprising the acts of claim 1.
            among a plurality of distributed     See Claim Chart for U.S. Patent No. 6,851,115 in view of Secondary References, Ex.
            electronic agents, comprising the    A-X (“’115 chart”), claim 1.
            acts of

   1(a)     a plurality of service-providing     The Secondary References disclose a plurality of service-providing electronic agents.
            electronic agents;                   See ’115 chart, claim 1.
   1(b)     a distributed facilitator agent      The Secondary References disclose a distributed facilitator agent functionally
            functionally distributed across at   distributed across at least two computer processes, the facilitator agent capable of bi-
            least two computer processes, the    directional communications with the plurality of service-providing electronic agents,
            facilitator agent capable of bi-     the facilitator agent including.
            directional communications with      See ’115 chart, claim 1(a); see also, e.g.,:
            the plurality of service-providing
            electronic agents, the facilitator   Kiss discloses a distributed facilitator agent functionally distributed across at least two
            agent including:                     computer processes, the facilitator agent capable of bi-directional communications with
                                                 the plurality of service-providing electronic agents, the facilitator agent including. See,
                                                 e.g.,:
                                                        The meta agent layer analyzes user queries or problem formulations from the
                                                        user interface layer, allocates tasks to the knowledge agent layer, resolves
                                                        conflicts arising from the knowledge agent layer, and consolidates (including
                                                        fusing and deconflicting) results provided by the knowledge agent layer. The
                                                        knowledge agent layer provides an interaction mechanism for knowledge
                                                        modules having associated knowledge agents within the knowledge agent layer.
                                                        Each agent in the system includes inter-agent abstract communications facilities
                                                        with the capability to negotiate with each other, conduct joint planning, and to
                                                        collaborate in the execution of planned tasks.


Preliminary Invalidity Contentions                                  Page 4
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 106 of 170 PageID #: 17046




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  In addition to the three layers just mentioned, an agent service layer provides
                                                  services for maintaining a registry of agents in the system, as well as supporting
                                                  the distributed problem solving. The registry identifies each agent's capabilities
                                                  and interests, and contains knowledge about the relationships between them.
                                                  The meta agent layer and the knowledge agent layer may confer with the agent
                                                  service layer to identify those other resources capable of furthering the problem-
                                                  solving process. A matchmaking facility is provided for notifying agents
                                                  interested in a capability of other agents that provide the capability.
                                           Kiss at 3:25-47.
                                           See also Fig. 1, Fig. 10, Fig. 5, Figs. 8-21, 2:61-67, 3:33-36, 5:20-64, 5:65, 8:61-64,
                                           12:21-14:30.
                                           FIPA 97 discloses a distributed facilitator agent functionally distributed across at least
                                           two computer processes, the facilitator agent capable of bi-directional communications
                                           with the plurality of service-providing electronic agents, the facilitator agent including.
                                           See, e.g.,:




Preliminary Invalidity Contentions                            Page 5
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 107 of 170 PageID #: 17047




              ’560 Patent Claim Language                               Invalidity in View of Prior Art




                                           FIPA 97 at (FIPA97 Part 1): 10.
                                           See also (FIPA97 Part 1): 6-7.
                                           Cohen discloses a distributed facilitator agent functionally distributed across at least
                                           two computer processes, the facilitator agent capable of bi-directional communications
                                           with the plurality of service-providing electronic agents, the facilitator agent including.
                                           See, e.g., Cohen at 2.
                                                  As discussed above, the Open Agent Architecture contains one blackboard
                                                  "server" process, and many client agents; client agents are permitted to execute
                                                  on different host machines. We are investigating an architecture in which a
                                                  server may itself be a client in a hierarchy of servers; if none of its client agents
                                                  can solve a particular goal, this goal may be passed further along in the
                                                  hierarchy. Following Gelerntner's LINDA model [8], blackboard systems



Preliminary Invalidity Contentions                            Page 6
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 108 of 170 PageID #: 17048




              ’560 Patent Claim Language                              Invalidity in View of Prior Art
                                                  themselves can be structured in a hierarchy, which could be distributed over a
                                                  network (see Figure 1).1
                                                  When a goal (G) is requested to be posted on a local blackboard (BBi), and the
                                                  blackboard server agent at BBl determines that none of its child agents has the
                                                  requisite capabilities to achieve the goal, it propagates the goal to a more senior
                                                  blackboard server agent (BB4) in the hierarchy. BB4 maintains a knowledge
                                                  base of the predicates that its lower level blackboards can evaluate. When a
                                                  senior server receives such a request, it in turn will propagate the request down
                                                  to its subsidiary servers. These subsidiary servers either have immediate client
                                                  agents who can evaluate the goal, or can them selves pass on the goal to another
                                                  subsidiary server. In the case illustrated in Figure 1, BB4 determines that none
                                                  of its subsidiary blackboards can handle the goal, and thus sends the goal to its
                                                  superior agent (BB5). BB5 passes the goal to BB6, who in turn passes it to
                                                  BB9. When such a referred goal is passed through the hierarchy of blackboards,
                                                  it is accompanied by information about the originating blackboard (indicated by
                                                  the BBl subscript on G), including information identifying its input port, host
                                                  machine, etc. This continuation information will enable a return communication
                                                  (with answers or failure) to be routed to the originating black board. Also, the
                                                  identity of the responding knowledge source BB9 can be sent back to the
                                                  originator, so that future queries of the same type from BB1 may be addressed
                                                  directly to BB9 without passing through the hierarchy of blackboards.
                                           See also Cohen at Figure 1.




Preliminary Invalidity Contentions                           Page 7
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 109 of 170 PageID #: 17049




              ’560 Patent Claim Language                              Invalidity in View of Prior Art




                                           See also Cohen at Figure 2.




Preliminary Invalidity Contentions                           Page 8
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 110 of 170 PageID #: 17050




              ’560 Patent Claim Language                              Invalidity in View of Prior Art




                                           See also Cohen at 5-6.
                                           Bayardo reference discloses a distributed facilitator agent functionally distributed
                                           across at least two computer processes.




Preliminary Invalidity Contentions                           Page 9
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 111 of 170 PageID #: 17051




              ’560 Patent Claim Language                               Invalidity in View of Prior Art




                                           See, e.g., Bayardo at 195 (FIG. 1).
                                                  We intend to enhance the brokering capabilities, splitting the broker agent into
                                                  a family of cooperating, specialized brokers. We will factor out the syntactic
                                                  brokering capabilities into a separate type of broker agent, possibly
                                                  implementing it as an ORB interface using CORBA [30]. Semantic brokering
                                                  will be available at different levels—for example, local to the site, local to the
                                                  enterprise, and between enterprises. Semantic brokering may include additional
                                                  information on contents, and additional semantic information such as quality
                                                  and cost of information.



Preliminary Invalidity Contentions                           Page 10
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 112 of 170 PageID #: 17052




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                           See also Bayardo at 205.
                                                  We are in the process of splitting the current execution agent into two separate
                                                  agents, a query decomposition agent and a task execution agent. The task
                                                  execution agent will develop execution plans based on user requirements using
                                                  generative planning and plan retrieval utilizing case-based reasoning techniques
                                                  [17, 31]. The task execution agent may interleave planing with information-
                                                  gathering subtasks [2, 34, 23] and repair plans when unexpected situations are
                                                  encountered [10, 26]. Plans will be specified as (transactional) work flows that
                                                  can be executed by InfoSleuth. It will supervise the execution of the resulting
                                                  work flows, including managing the transactions it generates. The query
                                                  decomposition agent will be called by the task execution agent when it has a
                                                  query over multiple resource agents. It will optimize and decompose queries
                                                  over multiple resource agents, reassemble the results, and return them to the task
                                                  execution agent.
                                           Bayardo at 205
                                                  After a query is formulated in terms of the selected common ontology, it is sent
                                                  to the task execution agent that best meets the user's needs with respect to the
                                                  current query context.
                                           Bayardo at 197.
                                           Finin II discloses a distributed facilitator agent functionally distributed across at least
                                           two computer processes. See, e.g., Farley at Figure 1:




Preliminary Invalidity Contentions                           Page 11
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 113 of 170 PageID #: 17053




              ’560 Patent Claim Language                               Invalidity in View of Prior Art




                                           Farley reference discloses an agent functionally distributed across multiple processes.
                                           See, e.g., Farley at 4 (“Agents can be distributed across multiple processes . . . . There
                                           are two objects running in distinct processes on separate machines, but together we can
                                           consider them to make up one customer agent . . . .”).
                                                  For the sake of this book, we will use the term “agent” as a general way to refer
                                                  to significant functional elements of a distributed application. . . . Agents can be
                                                  distributed across multiple processes, and can be made up of multiple objects
                                                  and threads in these processes. Our customer agent might be made up of an
                                                  object in a process running on a client desktop that's listening for data and
                                                  updating the local display, along with an object in a process running on the bank
                                                  server, issuing queries and sending the data back to the client. There are two
                                                  objects running in distinct processes on separate machines, but together we can
                                                  consider them to make up one customer agent, with client-side elements and
                                                  server-side elements. So a distributed application can be thought of as a

Preliminary Invalidity Contentions                           Page 12
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 114 of 170 PageID #: 17054




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  coordinated group of agents working to accomplish some goal. Each of these
                                                  agents can be distributed across multiple processes on remote hosts, and can
                                                  consist of multiple objects or threads of control.
                                           See also Farley at 3-4.
                                                  The motivations for distributing an application this way are many. Here are a
                                                  few of the more common ones: Computing things in parallel by breaking a
                                                  problem into smaller pieces enables you to solve larger problems without
                                                  resorting to larger computers. . . . Large data sets are typically difficult to
                                                  relocate, or easier to control or administer located where they are, so users have
                                                  to rely on remote data servers to provide needed information. Redundant
                                                  processing agents on multiple networked computers can be used by systems that
                                                  need fault tolerance. If a machine or agent process goes down, the job can still
                                                  carry on.
                                           See also Farley at Title (“Java Distributed Computing”), Farley at 1 (explaining
                                           distributed computing); Farley at 1.
                                           PAAM ’98 Tutorial discloses a distributed facilitator agent functionally distributed
                                           across at least two computer processes, the facilitator agent capable of bi-directional
                                           communications with the plurality of service-providing electronic agents, the facilitator
                                           agent including.
                                           See e.g., PAAM ’98 Tutorial at 37 (disclosing distributed facilitator architecture).




Preliminary Invalidity Contentions                           Page 13
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 115 of 170 PageID #: 17055




              ’560 Patent Claim Language                           Invalidity in View of Prior Art




                                               The OAA is currently a research prototype exploring techniques for enabling
                                               more flexible interactions among distributed components. As pointed out in this
                                               slide, there are certain limitations with respect to the scalability of the simple
                                               agent-client, facilitator-server pictures shown previously. Here are two possible
                                               strategies for retaining OAA’s flexibility while sidestepping some of the
                                               scalability issues:
                                               1. First, an OAA Facilitator is an agent like another, so other network topologies
                                               of agent configurations can be constructed. One example (but not the only


Preliminary Invalidity Contentions                       Page 14
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 116 of 170 PageID #: 17056




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  possibility) is a hierarchical construction, where a top level Facilitator manages
                                                  collections of both client agents and other Facilitators. Facilitator agents could
                                                  be installed for individual users, for a group of users, or as appropriate for the
                                                  task.
                                                  2. A second approach is a bit more difficult to explain, but seems very
                                                  promising. In the current version of OAA, a Facilitator agent, upon receiving a
                                                  complex request, will break the request into pieces, discover which agents can
                                                  participate in the resolution process, and then constructs an execution plan
                                                  describing who, how and in what order the agents will interact to accomplish
                                                  the overall goal. Once the plan is constructed, the Facilitator begins executing
                                                  the plan, sending requests to agents in parallel, collecting and routing answers
                                                  to other agents, etc. By separating these two phases (planning & execution), the
                                                  planner and registry component can easily be replicated across many machines,
                                                  and the execution state of a complex request, instead of the Facilitator storing
                                                  this for all agent requests (e.g., single point of failure), can be distributed among
                                                  many agents.
                                                  In addition, it is clear that techniques such as load-balancing, resource
                                                  management, and dynamic configuration of agent locations and numbers could
                                                  be naturally incorporated into the Facilitator, using any of the OAA topologies
                                                  discussed.
                                           See, e.g., PAAM ’98 Tutorial at p.12 (disclosing that an agent’s functionality can be
                                           distributed across multiple processes).




Preliminary Invalidity Contentions                           Page 15
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 117 of 170 PageID #: 17057




              ’560 Patent Claim Language                              Invalidity in View of Prior Art




                                           See also, PAAM ’98 Tutorial at pp.13, 26 (disclosing that various agents are in bi-
                                           directional communication with the facilitator agent) (emphasis in original).
                                                  Support agents provide very general services of great importance to
                                                  many different systems and/or many different agents within a system;
                                                  for example, natural language agents translate users’ requests into ICL.

                                                  Application agents provide services, which may be domain-
                                                  independent or domain-dependent. Application Agents are frequently
                                                  wrapped versions of legacy programs.




Preliminary Invalidity Contentions                          Page 16
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 118 of 170 PageID #: 17058




              ’560 Patent Claim Language                             Invalidity in View of Prior Art




                                           See also PAAM ’98 Tutorial at p.31 (disclosing that the communication between the
                                           facilitator and various agents are bi-directional).




Preliminary Invalidity Contentions                         Page 17
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 119 of 170 PageID #: 17059




              ’560 Patent Claim Language                                Invalidity in View of Prior Art




                                           Martin discloses a distributed facilitator agent functionally distributed across at least
                                           two computer processes, the facilitator agent capable of bi-directional
                                           communications with the plurality of service-providing electronic agents, the
                                           facilitator agent including.
                                           See, e.g.,:
                                                   Second, an OAA facilitator is distinguished by its handling of compound goals,
                                                   which are introduced above (Section 4.3.1). This involves three types of
                                                   processing: delegation, that is, completion of the addresses embedded within a
                                                   compound goal; optimization of the completed goal, including parallelization
                                                   where appropriate; and interpretation of the optimized goal.
                                           Martin at 368.
                                           See also, e.g.:
                                                    Agent-based systems have shown much promise for flexible, fault-tolerant,


Preliminary Invalidity Contentions                            Page 18
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 120 of 170 PageID #: 17060




              ’560 Patent Claim Language                                Invalidity in View of Prior Art
                                                   distributed problem solving.
                                           Id. at 373.
                                                   First, there are a variety of multi-facilitator topologies that can be exploited in
                                                   constructing large systems. It would be useful to investigate which of these
                                                   exhibits the most desirable properties with respect to both scalability and fault
                                                   tolerance. Second, it is possible to modularize the facilitator’s key
                                                   functionalities. For example, goal planning (delegation and optimization) can
                                                   readily be separated from goal execution. Given this, one can envision a
                                                   configuration in which the execution task is distributed to other agents, thus
                                                   freeing up the facilitator.
                                           Martin at 374.




                                           Id. at Figure 1.
                                           Genesereth ’97 discloses a distributed facilitator agent functionally distributed across
                                           at least two computer processes, the facilitator agent capable of bi-directional


Preliminary Invalidity Contentions                            Page 19
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 121 of 170 PageID #: 17061




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                           communications with the plurality of service-providing electronic agents, the facilitator
                                           agent including.
                                           See, e.g., Genesereth ’97 at 320 (bold emphasis added).
                                                  Facilitators and the agents they manage are typically organized into what is
                                                  often called a federated system. Figure 2 illustrates the structure of such a system
                                                  in the simple case in which there are just three machines, one with three agents
                                                  and two with two agents apiece. As suggested by the diagram, agents do not
                                                  communicate directly with each other. Instead, they communicate only with
                                                  their local facilitators, and facilitators, in turn, communicate with each
                                                  other. In effect, the agents form a “federation” in which they surrender their
                                                  autonomy to the facilitators.
                                           See also, Genesereth ’97 at Fig. 2.




Preliminary Invalidity Contentions                           Page 20
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 122 of 170 PageID #: 17062




              ’560 Patent Claim Language                              Invalidity in View of Prior Art




                                           See also, Genesereth ’97 at 320 (emphasis added).
                                                  As with most other brokering approaches, messages from servers to facilitators
                                                  are undirected; i.e., they have content but no addresses. It is the responsibility
                                                  of the facilitators to route such messages to agents able to handle them.
                                                  There can be an arbitrary number of facilitators, on one or more machines, and


Preliminary Invalidity Contentions                          Page 21
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 123 of 170 PageID #: 17063




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  the network of facilitators can be connected arbitrarily.
                                           See also, Genesereth ’97 at 320 (bold emphasis added).
                                                  The federation architecture provides assisted coordination of other agents based
                                                  on a specification-sharing approach to interoperation. Agents can dynamically
                                                  connect or disconnect from a facilitator. Upon connecting to a facilitator, an
                                                  agent supplies a specification of its capabilities and needs in ACL. In
                                                  addition to this meta-level information, agents also send application-level
                                                  information and requests to their facilitators and accept application-level
                                                  information and requests in return. Facilitators used the documentation
                                                  provided by these agents to transform these application-level messages and
                                                  route them to the appropriate agents. The agents agree to service the requests
                                                  sent by the facilitators, and in return, the facilitators manage the requests posted
                                                  by the agents.
                                           See also, Genesereth ’97 at 320-21.
                                                  A major difference between the knowledge-sharing approach to software
                                                  interoperation and previous approaches lies in the sophistication of the
                                                  processing done by these facilitators. In some cases, facilitators may have to
                                                  translate the messages from the sender's form into a form acceptable to the
                                                  recipient. In some cases, they may have to decompose the message into several
                                                  messages, sent to different agents. In some cases, they may combine multiple
                                                  messages. In some cases, this assistance can be rendered interpretively, with
                                                  messages going through the facilitators; in other cases, it can be done in one-
                                                  shot fashion, with the facilitators setting up specialized links between individual
                                                  agents and then stepping out of the picture.
                                           See also, Genesereth ’97 at 325-26 (emphasis added).
                                                  In the approach to interoperation described here, application programmers write
                                                  their programs as software agents. Like other agents, a software agent is
                                                  obliged to communicate in ACL, but it does so in a particularly stylized way:



Preliminary Invalidity Contentions                           Page 22
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 124 of 170 PageID #: 17064




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  l. On start up, it initiates an ACL connection to the local facilitator.
                                                  2. It supplies the facilitator with a description of its capabilities.
                                                  3. It then enters normal operation: it sends the facilitator requests when it is
                                                  incapable of fulfilling its own needs, and it acts to the best of its abilities to
                                                  satisfy the facilitator's requests.
                                                  A software agent is a special kind of agent in that it surrenders its autonomy to
                                                  the facilitator. A general agent is not compelled to satisfy the requests of other
                                                  agents. It can accept them or decline them, or it can negotiate for payment. A
                                                  software agent does not have this freedom. After registering with its local
                                                  facilitator and supplying its specification, the software agent is obliged to
                                                  satisfy the facilitator's requests whenever it can. Of course, this is a good
                                                  deal in many cases, since the agent gets the facilitator's services in return.
                                           See also, Genesereth ’97 at 326 (emphasis added).
                                                  Specifying Agent Capabilities and Needs
                                                  In order to provide services to other agents, an agent must communicate its
                                                  capabilities to the facilitator in ACL. An agent specifies its capabilities by
                                                  transmitting “handles” facts to its facilitator. For example, an agent capable
                                                  of answering questions about the dealer of a vendor may transmit the following
                                                  specification to its facilitator:
                                                         (handles business-agent‘(ask-one ,?variables(dealer ,?dealer ,?vendor)))
                                                         (handles business-agent‘(ask-all ,?variables(dealer ,?dealer ,?vendor)))
                                                  These facts state that agent business-agent is capable of answering queries about
                                                  a single dealer for a vendor, or all the dealers for a vendor. The actual capability
                                                  is a quoted KQML expression, such as ‘(ask-one ,?variables(dealer ,?dealer
                                                  ,?vendor)) in the first example. This specification is similar to the object
                                                  interface specifications in CORBA’s IDL.




Preliminary Invalidity Contentions                           Page 23
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 125 of 170 PageID #: 17065




              ’560 Patent Claim Language                              Invalidity in View of Prior Art
                                                  If some other agent A1 wants to know the dealers of NEC, it may
                                                  communicate the following request to the facilitator:
                                                         (ask-all ?x (dealer ?x nec))
                                                  The facilitator examines its knowledge base and determines that the business-
                                                  agent can handle the request. The facilitator sends the request to the business-
                                                  agent, gets the answer, and passes it to A1. Agent A1 is completely unaware
                                                  of the sequence of steps performed in servicing its request.
                                           See also, Genesereth ’97 at 326-27 (emphasis added).
                                                  An agent specifies its needs by transmitting “interested” facts to its
                                                  facilitator. For example, the following states that the agent cs-manager is
                                                  interested in all facts regarding the release of PC-compatible computers.
                                                         (interested cs-manager ‘(tell (released ,?manufacturer PC ,?model)))
                                                  Similar to “handles” statements, “interested” statements can be conditional:
                                                         (<= (interested cs-manager ‘(tell (released ,?manufacturer PC ,?model)))
                                                         (member ?manufacturer ‘(ibm toshiba nec micro-international)))
                                                  This states that the cs-manager agent is interested only in the release of PC-
                                                  compatible computers from IBM, Toshiba, NEC, and Micro-International. If
                                                  another agent transmits the following fact to the facilitator:
                                                         (tell (released micro-international PC 6500D))
                                                  then the facilitator will examine its knowledge base and find that the agent
                                                  cs-manager is interested in expressions of this form, and it will send the
                                                  same KQML expression to the cs-manager.
                                           See also, Genesereth ’97 at 329 (emphasis added).
                                                  Facilitators are the system-provided agents that coordinate the activities of the
                                                  other agents in the federation architecture. Each facilitator keeps the other
                                                  facilitators in the network informed of which agents are connected to it and


Preliminary Invalidity Contentions                          Page 24
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 126 of 170 PageID #: 17066




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  what facts have been communicated by them.
                                           See also, Genesereth ’97 at 329 (bold emphasis added).
                                                  Facilitators provide a collection of services, including:
                                                  •   White Pages: finding the identity of agents by name, for example, “What
                                                      agents are connected?” or “Is agent x connected?”
                                                  •   Yellow Pages: finding the identity of agents capable of performing a task.
                                                      For example, “What agents are capable of answering the query x?”
                                                  •   Direct Communication: sending a message to a specific agent.
                                                  •   Content-based Routing: the facilitator is given the responsibility of handling
                                                      a request. It makes use of the specifications and other information provided
                                                      by the agents to do this, thereby giving the illusion that it is the sole provider
                                                      of all services.
                                                  •   Translation: agents may use different vocabulary. In order to interoperate,
                                                      the facilitator may have to translate the vocabulary of one agent into the
                                                      vocabulary of another.
                                                  •   Problem Decomposition: handling a complex request may require breaking
                                                      it into sub-problems, getting the answers to the sub-problems, and then
                                                      combining these answers to obtain the answer to the original request. As in
                                                      content-based routing, the facilitator makes use of the specifications and
                                                      application-specific information provided by the agents to accomplish this.
                                                  •   Monitoring: when an agent informs the facilitator of a need, the facilitator
                                                      monitors its knowledge to determine if the need can be satisfied. For
                                                      example, an agent may specify the need “I am interested in facts about the
                                                      position of chips in design x.”
                                                  The responsibility of the facilitator on each machine is to assist the agents
                                                  running on that machine to collaborate with each other and, indirectly,
                                                  with the agents running on other machines.
                                           See also, Genesereth ’97 at 336-38 (disclosing multiple facilitators on same machine
                                           each on a different processor and connection of remote and local agents and facilitators)


Preliminary Invalidity Contentions                           Page 25
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 127 of 170 PageID #: 17067




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                           (emphasis added).
                                                  Since remote communication is more expensive than local communication,
                                                  there is good reason for having at least one facilitator on each machine.
                                                  Otherwise, in order for a program to communicate with another program on the
                                                  same machine, it would have to send a message to a remote machine!
                                                  On the other hand, there is really no reason to have more than one facilitator per
                                                  machine. Anything that can be handled by two facilitators can be handled by
                                                  one facilitator. There can be no computational advantage, unless the two
                                                  facilitators are running on different processors with the same machine.
                                                  What about the connection of agents to facilitators? While it is possible to
                                                  consider a situation in which every agent is connected to every facilitator, this
                                                  is impractical in settings, like the Internet, where there are likely to be many
                                                  agents and many facilitators. For this reason, in federation architecture, I assume
                                                  that every agent is connected to one and only one facilitator
                                                  Finally, there is the issue of inter-facilitator connectivity. Here, there are
                                                  multiple choices, each with advantages and disadvantages.
                                                  The simplest sort of architecture is full interconnection, as suggested by figure
                                                  4. In this architecture, every facilitator is connected to every other facilitator.
                                                  Since these connections are logical connections and not physical wires, this sort
                                                  of architecture is feasible, though not necessarily desirable.




Preliminary Invalidity Contentions                           Page 26
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 128 of 170 PageID #: 17068




              ’560 Patent Claim Language                            Invalidity in View of Prior Art




                                               ***
                                               An alternative that alleviates this difficulty is a spanning tree architecture, as
                                               suggested in figure 5. In this approach, facilitators are connected in such a way
                                               that there is a path from every facilitator to every other facilitator but there are
                                               no loops.




Preliminary Invalidity Contentions                        Page 27
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 129 of 170 PageID #: 17069




              ’560 Patent Claim Language                            Invalidity in View of Prior Art




                                               ***
                                               Finally, there is the general connectivity architecture. In this architecture, every
                                               facilitator is connected at least indirectly with every other facilitator, as in the
                                               spanning tree architecture, but there is no restriction that the connectivity be
                                               loop free.
                                               ***
                                               Unfortunately, it has the disadvantage of possible loops. If one facilitator sends
                                               a message to a second and the second passes it on to a third and the third passes
                                               it on again, it might end up back where it started.
                                               Fortunately, loops of this sort can be caught by adding sender information to
                                               each message (as in many mail protocols, for example) and checking for this
                                               information when a message is received. It can also be handled by having each


Preliminary Invalidity Contentions                        Page 28
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 130 of 170 PageID #: 17070




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  facilitator save information about which messages it has sent. Either way the
                                                  loops can be broken. The programming cost is a little higher, but the efficiency
                                                  and reliability of the approach recommend it highly.
                                                  Another complexity in the spanning tree and general connectivity architectures
                                                  stems from the need of facilitators to merge the interests of other facilitators in
                                                  with those of their own agents in complicated ways. In a full connectivity
                                                  architecture, each facilitator simply aggregates the interests of its local agents
                                                  and passes those interests on to all other facilitators. Each facilitator uses this
                                                  information to handle incoming requests. In the other two architectures, the
                                                  interests passed on to neighbors are more complicated. A facilitator connected
                                                  to two other facilitators must blend the interests of its first neighbor into the
                                                  interests of its local agents in the specification it sends to its second neighbor;
                                                  and it must blend the interests of its second neighbor into the interests of its local
                                                  agents in the specification it sends to its first neighbor.
                                           See also, Genesereth ’97 at 339 (emphasis added).
                                                  This section presents a simple example of the federation architecture. Instead
                                                  of focusing on the details, I present a broad picture of the types of software
                                                  interoperation made possible.
                                                  First, a brief overview of the scenario. There is a computer systems manager in
                                                  a publishing company who wants to upgrade the computers used by the sales
                                                  staff to portable Pentium-based machines. The computer systems manager
                                                  informs the facilitator of his interest in Pentium laptops. Sometime later, the
                                                  computer product agent notifies the facilitator of the availability of a
                                                  Pentium laptop, and this information is passed on to the computer systems
                                                  manager by the facilitator. The computer systems manager asks the meeting
                                                  scheduling agent to set up a joint meeting with the managers of the sales and
                                                  finance departments to discuss the purchase of the new machines. The meeting
                                                  scheduling agent gets the available times from the calendar agents for the
                                                  sales and finance managers to schedule a meeting.



Preliminary Invalidity Contentions                           Page 29
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 131 of 170 PageID #: 17071




              ’560 Patent Claim Language                                Invalidity in View of Prior Art
                                           See also, Genesereth ’97 at 341.
                                                  Finally, the example also illustrates the dual nature of agents as both providers
                                                  and consumers of services. For example, the meeting scheduling agent can
                                                  handle a request to schedule a meeting. However, in order to service this request,
                                                  the scheduling agent must ask the facilitator for the calendars of the participants.
                                           See also, Genesereth ’97 at 343-44 (emphasis added).
                                                  Similarly, it is not possible to put a bound on the total number of agents in the
                                                  system. A system can have a network of facilitators, with different agents
                                                  connected to different facilitators. Each facilitator must be capable of
                                                  transmitting a request to any agent that can handle it, independent of its
                                                  location. To minimize the number of capability and interest specification facts,
                                                  each facilitator summarizes the capabilities and interests of its directly
                                                  connected agents, and passes on this summary to its neighboring facilitators.
                                                  The summary reduces the number of facts and may involve generalization. For
                                                  example, if one directly-connected agent can answer questions about the
                                                  dealers of Apple computers and another directly-connected agent can answer
                                                  questions about IBM dealers, then the facilitator may summarize the answers
                                                  by informing its neighboring facilitators that it can answer questions about the
                                                  dealers of all personal computers. There is a space-time tradeoff here: fewer
                                                  less-precise specifications vs. a larger number of more precise specifications.
                                                  It is acceptable for an agent to handle a request by indicating that it cannot
                                                  answer it, for example if its specifications are too general.
                                           Singh discloses a distributed facilitator agent functionally distributed across at least two
                                           computer processes, the facilitator agent capable of bi-directional communications with
                                           the plurality of service-providing electronic agents, the facilitator agent including.
                                           See, e.g., Singh at 339 (disclosing that an agent’s functionality can be distributed across
                                           multiple processes) (emphasis added).
                                                  [An] approach [supports] software interoperation based on
                                                  specification sharing. Software components, called agents, provide


Preliminary Invalidity Contentions                            Page 30
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 132 of 170 PageID #: 17072




              ’560 Patent Claim Language                             Invalidity in View of Prior Art
                                                 machine processable descriptions of their capabilities and needs.
                                                 Agents can be realized in different programming languages, and they
                                                 can run in different processes on different machines. In addition,
                                                 agents can be dynamic - at run time agents can join the system or
                                                 leave. The system uses the declarative agent specifications to
                                                 automatically coordinate their interoperation.

                                           See also, Singh at 341, FIG. 1 (disclosing the agents are in bi-directional
                                           communications with facilitators) (emphasis added).
                                                 Our efforts . . . rely on a highly expressive communication language
                                                 called ACL (for Agent Communication Language). Programs (called
                                                 agents) use ACL to supply machine-processable documentation to
                                                 system programs (called facilitators), which then coordinate their
                                                 activities. The agent-based approach to interoperability is based on
                                                 the notion of shared abstraction . . . Individual programmers can write
                                                 their programs without knowledge of the specific vocabulary or
                                                 interfaces of other software components. Computer users can avail
                                                 themselves of the services of different programs by asking their
                                                 systems to coordinate their interaction. The view of automated
                                                 coordination is illustrated in the right half of Fig. 1 (reproduced
                                                 below).




Preliminary Invalidity Contentions                         Page 31
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 133 of 170 PageID #: 17073




              ’560 Patent Claim Language                               Invalidity in View of Prior Art




                                           See also Singh at 363-64 (disclosing that the communication between agents and
                                           facilitators are bi-directional).
                                                  . . . Whenever a new piece of information is added to the product
                                                  agent's knowledge base it notifies the facilitator of it . . . The facilitator
                                                  performs inference to see if any agent is interested . . . The facilitator
                                                  cannot answer these questions locally, and it forwards the queries to
                                                  the product-agent who can answer them . . .

                                                  The facilitator passes on the two queries of the scheduler to the sm-
                                                  datebook agent and the fm-synchronize agent.

                                           See also, Singh at 353.




Preliminary Invalidity Contentions                           Page 32
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 134 of 170 PageID #: 17074




              ’560 Patent Claim Language                               Invalidity in View of Prior Art




                                           Odubiyi reference discloses a distributed facilitator agent functionally distributed
                                           across at least two computer processes, the facilitator agent capable of bi-directional
                                           communications with the plurality of service-providing electronic agents, the facilitator
                                           agent including.
                                           See, e.g., Odubiyi reference at 296-297.
                                                  3.6 Multi-Agent Coordination Techniques
                                                  SAIRE's multi-agent architecture, also shown in Figure 3, depicts how a
                                                  Coordinator agent provides the AM with the system's services such as other
                                                  agents' skill base and location. The location of each AM is the agent's socket ID.


Preliminary Invalidity Contentions                           Page 33
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 135 of 170 PageID #: 17075




              ’560 Patent Claim Language                           Invalidity in View of Prior Art
                                               Each rectangular box in the diagram bolds an AM in a multi-agent production
                                               system (i.e., a CLIPS process). Each AM controls the activities of a group of
                                               command-driven agents under its domain. There is no direct communication
                                               between the AMs except through the coordinator.
                                               ...
                                               3.6.2 Disadvantages of a Multi-Agent Coordinator Architecture.
                                               A multi-agent system architecture that employs a coordinator formalism has a
                                               centralized control scheme that can result in a single point-of failure. This risk
                                               can be mitigated in SAIRE by implementing a backup Coordinator agent.
                                               3.6.3 Strategies for Achieving Multi-Agent Coordination in SAIRE.
                                               Each AM, as well as the Coordinator agent in SAIRE is always alive. The AM
                                               continuously executes a loop, checking for newly arriving tasks, servicing those
                                               tasks, and forwarding results to other agents. Tasks are serviced by their
                                               delegation to Specialist agents under the AM. Specialist agents remain idle until
                                               delegated a task. They then act on the task, send results to their AM, and wait
                                               for the next task to work on. Each agent in SAIRE is modeled as a module. To
                                               make multiple modules work together in a single CLIPS environment, module
                                               focusing becomes a significant issue. To be in focus means that the module is
                                               the center of attention (i.e., CLIPS can only see the structures and knowledge
                                               base of that module).
                                               An agent environment is then implemented in the following manner. The AM
                                               is kept in focus most of the time. This allows it to perform its cycling duties of
                                               monitoring for incoming tasks and managing current tasks. Due to the
                                               hierarchical organization of the CLIPS environment, the AM can effectively
                                               monitor and control the delegation of tasks to the Specialist agents. The
                                               Specialist agents are usually out of focus. They remain idle until the AM gives
                                               them a task to work on. The Specialist agent will wake up by firing a rule when
                                               a request is received causing the agent (i.e., module) to come into focus. This
                                               allows CLIPS to use facts asserted into the Specialist agents' knowledge-base.


Preliminary Invalidity Contentions                       Page 34
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 136 of 170 PageID #: 17076




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  The request will then be processed. The results are given to the AM by putting
                                                  the AM in focus, sending the results to the AM, then taking the AM out of focus.
                                                  If the Specialist agent is finished, focus is returned to the AM. The
                                                  implementation is effective in creating two independent agents working to
                                                  achieve a common goal. The AM is continuously cycling to communicate with
                                                  the outside world, as well as managing its own environment. Simultaneously,
                                                  specialist agents wait for work to be delegated by their AM.
                                           MECCA discloses a distributed facilitator agent functionally distributed across at least
                                           two computer processes, the facilitator agent capable of bi-directional communications
                                           with the plurality of service-providing electronic agents, the facilitator agent including.
                                           See, e.g., MECCA at 264.

                                                  “In the extended process view of cooperating agents, local goals of an agent
                                                  become shared goals if they are solved in cooperation with other agents. The
                                                  common planning phase leads to the development of so-called multi-agent
                                                  plans, plans which are executed by more than one agent. During the planning
                                                  and scheduling process, a multi-agent plan is subdivided - as far as possible -
                                                  into several single-agent plans which can be executed by the agents. The
                                                  execution of single-agent tasks does not only comprise head or body actions
                                                  but also communicator actions (i.e. sending cooperation primitives) to
                                                  coordinate the behavior of other agents.”




Preliminary Invalidity Contentions                           Page 35
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 137 of 170 PageID #: 17077




              ’560 Patent Claim Language                             Invalidity in View of Prior Art




                                           See also, MECCA at 263.

                                                 “The formal agent model serves as the basis for the description of the
                                                 cooperation model. However, agents do not always plan and act alone in a
                                                 world, but must often cooperate with each other to commonly achieve their
                                                 goals. Cooperation arises as several agents plan and execute their actions in a
                                                 coordinated way. In MECCA not only single-agent behavior but also co-
                                                 operation is seen from a goal-based viewpoint. The basic elements of

Preliminary Invalidity Contentions                         Page 36
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 138 of 170 PageID #: 17078




              ’560 Patent Claim Language                             Invalidity in View of Prior Art
                                                 cooperation are the so-called cooperation primitives (Lux, Bomaxius &
                                                 Steiner 1992). They are a combination of cooperation types and cooperation
                                                 objects, which are either a goal, a plan, a task or unspecific information such
                                                 as results, parameters, or other knowledge. Cooperation primitives axe basic
                                                 agent head functions, describing communication among agents with a specific
                                                 intention. They are represented as plans, whose preconditions and effects fix
                                                 the semantics/intention of the primitives and whose plan procedures consist of
                                                 a call to the head function handling the communication (head-communicator-
                                                 interface).”

                                           See also, MECCA at 265.

                                                 “Planning. During the planning phase an agent creates all hypothetical plans
                                                 Pg for a selected goal g thereby keeping them consistent with already existing
                                                 hypothetical plans P. The agent can find plans which are incomplete. These
                                                 partial plans have gaps which are conceptually represented in the event-based
                                                 representation by ‘‘abstract events". Finding appropriate sub-plans, i.e.
                                                 refinement of an ‘‘abstract event" into a set of events, can be done in
                                                 cooperation with other agents. A second kind of plans which are treated in a
                                                 cooperation with other agents are those which contain "foreign events”.
                                                 "Foreign events" are events the agent can not execute on its own, but which it
                                                 knows other agents can possibly execute. See Figure 2.”

                                           See also, MECCA at 265.
                                                 “Finding appropriate sub-plans, i.e. refinement of an ‘‘abstract event" into a
                                                 set of events, can be done in cooperation with other agents. A second kind of
                                                 plans which are treated in a cooperation with other agents are those which
                                                 contain "foreign events”. "Foreign events" are events the agent can not execute
                                                 on its own, but which it knows other agents can possibly execute. See Figure
                                                 2.”



Preliminary Invalidity Contentions                         Page 37
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 139 of 170 PageID #: 17079




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                           Multimodal Maps Paper discloses a distributed facilitator agent functionally distributed
                                           across at least two computer processes, the facilitator agent capable of bi-directional
                                           communications with the plurality of service-providing electronic agents, the facilitator
                                           agent including.
                                           See, e.g., Multimodal Maps Paper at 7-8.
                                                  “The Open Agent Architecture (OAA) [5] provides a framework for
                                                  coordinating a society of agents which interact to solve problems for the user.
                                                  Through the use of agents, the OAA provides distributed access to commercial
                                                  applications, such as mail systems, calendar programs database, etc.
                                                  The Open Agent Architecture possesses several properties which make it a
                                                  good candidate for our needs:
                                                      • An Interagent Communication Language (ICL) and Query Protocol
                                                           have been developed, allowing agents to communicate among
                                                           themselves. Agents can run on different platforms and be implemented
                                                           in a variety of programming languages.
                                                      • Several natural language systems have been integrated into the OAA
                                                           which convert English into the Interagent Communication Language.
                                                           In addition, a speech recognition agent has been developed to provide
                                                           transparent access to the Corona speech recognition system.
                                                      • The agent architecture has been used to provide natural language and
                                                           agent access to various heterogeneous data and knowledge sources.
                                                      • Agent interaction is very fine-grained. The architecture was designed
                                                           so that a number of agents can work together, when appropriate in
                                                           parallel, to produce fast responses to queries.
                                                  The architecture for the OAA, based loosely on Schwartz’s FLiPSiDE system
                                                  [24], uses a hierarchical configuration where client agents connect to a
                                                  “facilitator” server. Facilitators provided content-based message routing, global
                                                  data management, and process coordination for their set of connected agents.
                                                  Facilitators can, in turn, be connected as clients of other facilitators. Each
                                                  facilitator records the published functionality of their sub-agents, and when
                                                  queries arrive in Interagent Communication Language form, they are

Preliminary Invalidity Contentions                           Page 38
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 140 of 170 PageID #: 17080




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  responsible for breaking apart any complex queries and for distributing goals to
                                                  the appropriate agents. An agent solving a goal may require supporting
                                                  information and the agent architecture provides numerous means of requesting
                                                  data from other agents or from the user.”
                                           See also, Multimodal Maps Paper, Fig. 3.




                                           SFMAP discloses a distributed facilitator agent functionally distributed across at least
                                           two computer processes, the facilitator agent capable of bi-directional
                                           communications with the plurality of service-providing electronic agents, the
                                           facilitator agent including. See e.g.,;




Preliminary Invalidity Contentions                           Page 39
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 141 of 170 PageID #: 17081




              ’560 Patent Claim Language                           Invalidity in View of Prior Art




                                               Other agents running on remote machines which could be more powerful
                                               process speech and natural language input perform reasoning about context
                                               reference and the combination of modalities and access remote databases. The
                                               data for the hotels and restaurants in this application are extracted by agents
                                               from public worldwide websites on the internet. Users can also access this data
                                               through a more conventional web browser if they choose as an integrated part
                                               of the system.
                                               A final word on some of the advantages of this system.
                                               A natural combination of handwriting, speech and gesture may be used when
                                               making queries. State-of-the-art natural language and speech recognition
                                               systems are integrated using agent technology.


Preliminary Invalidity Contentions                       Page 40
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 142 of 170 PageID #: 17082




              ’560 Patent Claim Language                                 Invalidity in View of Prior Art
                                                   Secondly, the map interface connects existing databases and knowledge
                                                   sources including the worldwide web.
                                                   Thirdly, using the distributed agent architecture allows intensive computing
                                                   such as speech recognition, natural language processing and database access to
                                                   be off-loaded to powerful server machines.
                                                   This interface that you are seeing here can run either on a desktop machine or
                                                   a handheld pda.
                                                   And finally, multimedia output including video can be produced if supported
                                                   by the interface machine.
                                           SFMAP at 03:44-5:21.
                                                   What you are about to see is an unedited demonstration of a synergistic pen
                                                   voice interface to a distributed set of database which include the worldwide
                                                   web. This system is implemented on top of the open agent architecture, a
                                                   framework for allowing a community of software agents to cooperate and
                                                   communicate in order to accomplish tasks for the user.
                                           SFMAP at 00:10-00:30.
                                           Finin I discloses a distributed facilitator agent functionally distributed across at least
                                           two computer processes, the facilitator agent capable of bi-directional communications
                                           with the plurality of service-providing electronic agents, the facilitator agent including.
                                           See, e.g., Finin I at 86.




Preliminary Invalidity Contentions                             Page 41
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 143 of 170 PageID #: 17083




              ’560 Patent Claim Language                                Invalidity in View of Prior Art




                                           See also, Finin I at 74.




Preliminary Invalidity Contentions                            Page 42
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 144 of 170 PageID #: 17084




              ’560 Patent Claim Language                                       Invalidity in View of Prior Art




   1(c)     an agent registry that declares      The Secondary References disclose an agent registry that declares capabilities for each
            capabilities for each of the         of the plurality of service-providing electronic agents currently active within the
            plurality of service-providing       distributed computing environment.
            electronic agents currently active
                                                 See ’115 chart, claim 1(a).
            within the distributed computing
            environment; and
   1(d)     a facilitating engine operable to    The Secondary References disclose a facilitating engine operable to interpret a service
            interpret a service request as a     request as a base goal, the facilitating engine further operable for generating a goal
            base goal, the facilitating engine
            further operable for generating a

Preliminary Invalidity Contentions                                 Page 43
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 145 of 170 PageID #: 17085




              ’560 Patent Claim Language                                        Invalidity in View of Prior Art
            goal satisfaction plan associated     satisfaction plan associated with the base goal, wherein the goal satisfaction plan
            with the base goal, wherein the       involves.
            goal satisfaction plan involves:      See ’115 chart, claims 1(e), (h).
   1(e)     using reasoning to determine sub-     The Secondary References disclose using reasoning to determine sub-goal requests
            goal requests based on non-           based on non-syntactic decomposition of the base goal and using said reasoning to co-
            syntactic decomposition of the        ordinate and schedule efforts by the service-providing electronic agents for fulfilling
            base goal and using said reasoning    the sub-goal requests in a cooperative completion of the base goal
            to co-ordinate and schedule efforts
                                                  See ’115 chart, claim 1(g)-(i); see also, e.g.,:
            by the service-providing electronic
            agents for fulfilling the sub-goal    Kiss discloses using reasoning to determine sub-goal requests based on non-syntactic
            requests in a cooperative             decomposition of the base goal and using said reasoning to co-ordinate and schedule
            completion of the base goal; and      efforts by the service-providing electronic agents for fulfilling the sub-goal requests in
                                                  a cooperative completion of the base goal.
                                                  See ’115 chart, claim 1(g)-(i).
                                                  See also, e.g.,
                                                          [user’s request of] “what is the effect of increasing sales by 20%?”
                                                  Kiss at 12:24. The system then generates and performs the following sub-goal requests
                                                  in response to this base request.
                                                          [sales agent asking] “what is the market price at that number of units?”
                                                  Kiss at 12:54-56.
                                                          [sales agent asking] “the meta agent 707 to confirm that the cost per unit at the
                                                          specified number of units does not exceed the market price plus an acceptable
                                                          profit.”
                                                  Kiss at 13:25-27.
                                                          [production agent asking] “the meta agent 707 identify the cost of a sufficient
                                                          number of production lines to produce the specified number of units.”



Preliminary Invalidity Contentions                                    Page 44
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 146 of 170 PageID #: 17086




              ’560 Patent Claim Language                                 Invalidity in View of Prior Art
                                           Kiss at 13:37-39.
                                                  [production agent asking] “the meta agent 707 to identify the material cost of a
                                                  particular material.”
                                           Kiss at 13:56-57.
                                                  [production agent asking] “the meta agent 707 to identify the labor cost of a
                                                  number of workers sufficient to support the production lines,”
                                           Kiss at 14:3-5.
                                                  One advantage of the present invention over existing technologies is that
                                                  inferencing is distributed and cooperative over a distributed environment. In
                                                  other words, the problem-solving process has been removed from a centrally-
                                                  located reasoning mechanism and made granular. Rather than relying on a single
                                                  knowledge-based system to formulate and execute a problem-solving process,
                                                  inferencing mechanisms are distributed to many, smaller knowledge systems
                                                  with each having a more clearly defined set of interests and products. Each
                                                  smaller knowledge system is provided with knowledge processing capabilities
                                                  for its domain of knowledge. A meta agent is responsible for decomposing a
                                                  general inquiry into a series of constituent tasks. Each task is formulated based
                                                  on knowledge of the capabilities of the underlying knowledge systems. By
                                                  cooperating with each other, the meta agent and knowledge agents at each
                                                  knowledge system accomplish each task toward solving the global problem.
                                           Kiss at 3:48-65.
                                           See also 3:61-62, 5:24-30, 7:20-8:4, 8:32-48, 11:15-16, 12:1-17, 13:25-27,
                                           FIPA 97 discloses using reasoning to determine sub-goal requests based on non-
                                           syntactic decomposition of the base goal and using said reasoning to co-ordinate and
                                           schedule efforts by the service-providing electronic agents for fulfilling the sub-goal
                                           requests in a cooperative completion of the base goal.
                                           See ’115 chart, claim 1(g)-(i).


Preliminary Invalidity Contentions                             Page 45
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 147 of 170 PageID #: 17087




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                           Cheyer discloses using reasoning to determine sub-goal requests based on non-syntactic
                                           decomposition of the base goal and using said reasoning to co-ordinate and schedule
                                           efforts by the service-providing electronic agents for fulfilling the sub-goal requests in
                                           a cooperative completion of the base goal.
                                           See ’115 chart, claim 1(g)-(i).
                                           See also Cheyer at 58 (regarding “using reasoning to determine sub-goal requests based
                                           on non-syntactic decomposition of the base goal”).
                                                  Instead of preprogrammed unitary method calls to known object services, an
                                                  agent can express its requests in terms of a high-level logical description of
                                                  what it wants done, along with optional constraints specifying how the task
                                                  should be performed. This information is processed by one or more Facilitator
                                                  agents, which plan, execute and monitor the coordination of the subtasks
                                                  required to accomplish the end goal.
                                           See also, Cheyer at 58.
                                                  The Interagent Communication Language (ICL) provides the means for
                                                  interaction among agents. When an agent wants to make a request of the agent
                                                  community, it describes the goal it wants achieved as well as parameters
                                                  specifying constraints on how the goal is to be accomplished. The request is sent
                                                  to a Facilitator agent, which uses the declarative specifications it stores about
                                                  each agent's capabilities, and the parameters defined for the incoming goal, to
                                                  produce a fully specified execution plan detailing tasks for distributed agents to
                                                  perform. The Facilitator agent is then responsible for monitoring and
                                                  coordinating the execution of the plan, by routing requests (potentially to agents
                                                  in parallel), collecting results, backtracking when subgoals fail, and finally
                                                  providing the results to the requesting agent.
                                                  ICL requests are expressed using the syntax and semantics of Prolog, a decision
                                                  influenced by our desire to involve the user as closely as possible in agent
                                                  interactions. ICL expressions can be generated from the Prolog-based logical
                                                  forms produced by many natural language parsers, allowing the user to make


Preliminary Invalidity Contentions                           Page 46
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 148 of 170 PageID #: 17088




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                   requests of the agent community in plain English. As a simple example, the
                                                   English request "What is the telephone number of John Bear's manager?" would
                                                   be converted to the ICL expression:




                                           See also Cheyer at 57.




                                           See also Cheyer at 55, 56-58.
                                           Martin discloses using reasoning to determine sub-goal requests based on non-syntactic
                                           decomposition of the base goal and using said reasoning to co-ordinate and schedule
                                           efforts by the service-providing electronic agents for fulfilling the sub-goal requests in
                                           a cooperative completion of the base goal.
                                           See, e.g.,:
                                                   Not only does this give the facilitator more information about the nature of a
                                                   request, but it also makes it possible for the facilitator to decompose
                                                   compound requests, and delegate the subrequests individually.
                                           Martin at 363.


Preliminary Invalidity Contentions                           Page 47
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 149 of 170 PageID #: 17089




              ’560 Patent Claim Language                                Invalidity in View of Prior Art
                                           See also, e.g.,:
                                                   Completing the addressing of a goal involves the selection of one or more
                                                   agents to handle each of its subgoals (that is, each subgoal for which this
                                                   selection has not been specified by the requester)
                                           Id. at 368.
                                           See also, e.g.,:
                                                   Martin discloses that “the facilitator possesses a number of domain-
                                                   independent coordination strategies” and performs a “multi-agent coordination
                                                   phase.”
                                           Martin at 361.
                                           See also, e.g.,:
                                                   Completing the addressing of a goal involves the selection of one or
                                                   more agents to handle each of its subgoals (that is, each subgoal for
                                                   which this selection has not been specified by the requester). In doing
                                                   this, the facilitator . . . may [] use strategies or advice specified by the
                                                   requester. . . .”
                                           Id. at 368.
                                           See, e.g.,:
                                                   [M]eta-agents augment [the facilitator’s strategies] using application-specific
                                                   knowledge or reasoning (e.g. rules, learning algorithms, planning, and so
                                                   forth).
                                           Id. at 361.
                                                   The facilitator is a specialized server agent that is responsible for coordinating
                                                   agent communications and cooperative problem-solving.
                                           Id. at 359, 361.



Preliminary Invalidity Contentions                            Page 48
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 150 of 170 PageID #: 17090




              ’560 Patent Claim Language                                 Invalidity in View of Prior Art
                                                  Cooperation among the agents of an OAA system is achieved via messages
                                                  expressed in a common language, ICL, and is normally structured around a 3-
                                                  part approach: providers of services register capabilities specifications with a
                                                  facilitator; requesters of services construct goals and relay them to a facilitator,
                                                  and facilitators coordinate the efforts of the appropriate service providers in
                                                  satisfying these goals.
                                           Martin at 362.
                                                  First, it encompasses a very general notion of transparent delegation. This
                                                  means that a requesting agent can generate a request, and a facilitator can
                                                  manage the satisfaction of that request, without the requester needing to have
                                                  any knowledge of the identities or locations of the satisfying agents. In some
                                                  cases, such as when the request is a data query, the requesting agent may also
                                                  be oblivious to the number of agents involved in satisfying a request.
                                                  Transparent delegation is possible because agents’ capabilities (solvables) are
                                                  treated as an abstract description of a service, rather than as an entry point into
                                                  a library or body of code. Second, an OAA facilitator is distinguished by its
                                                  handling of compound goals, which are introduced above (Section 4.3.1). This
                                                  involves three types of processing: delegation, that is, completion of the
                                                  addresses embedded within a compound goal; optimization of the completed
                                                  goal, including parallelization where appropriate; and interpretation of the
                                                  optimized goal. The delegation step results in a goal that is unambiguous as to
                                                  its meaning and as to the agents that will participate in satisfying it.
                                                  Completing the addressing of a goal involves the selection of one or more
                                                  agents to handle each of its subgoals (that is, each subgoal for which this
                                                  selection has not been specified by the requester). In doing this, the facilitator
                                                  uses its knowledge of the capabilities of its client agents (and possibly of other
                                                  facilitators, in a multi-facilitator system). It may also use strategies or advice
                                                  specified by the requester, as explained below.”) (emphasis in original).
                                           Martin at 368-69.



Preliminary Invalidity Contentions                             Page 49
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 151 of 170 PageID #: 17091




              ’560 Patent Claim Language                                Invalidity in View of Prior Art
                                           See also, e.g.:
                                                   Distinguishing features of OAA as compared with related work include
                                                   extreme flexibility in using facilitator-based delegation of complex goals . . . .
                                           Id. at 355.
                                           See also, e.g.:
                                                   User Delegation. Users want to be able to delegate a task to the agent
                                                   community without having to specify how and who will perform each
                                                   subpiece of every command. As an example from the Automated Office
                                                   application, the request “When mail arrives for me from David, get it to me
                                                   immediately” produces coordinated activity among 15 independent agents to
                                                   achieve the goal.
                                           Id. at 359.
                                           See also, e.g.:
                                                   While it is possible to specify one or more agents to handle a call (and there
                                                   are situations in which this is desirable), in general it is advantageous to leave
                                                   this delegation task to the facilitator.
                                           Id. at 366.
                                           See also, e.g.:
                                                   OAA has been designed so as to encourage developers to employ the
                                                   paradigm of community, and to minimize their development effort in doing so,
                                                   by taking advantage of the facilitator’s provision of transparent delegation and
                                                   handling of compound goals.
                                           Id. at 369.
                                                   When the agent is needed, the facilitator sends it a request expressed in the
                                                   Interagent Communication Language (ICL). The agent parses this request,
                                                   processes it, and returns answers or status reports to the facilitator.


Preliminary Invalidity Contentions                            Page 50
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 152 of 170 PageID #: 17092




              ’560 Patent Claim Language                                  Invalidity in View of Prior Art
                                           Id. at 362.
                                                   A request for one of an agent’s services normally arrives in the form of an event
                                                   from the agent’s facilitator. This event is then handled by the appropriate
                                                   handler.
                                           Id. at 364.
                                           Genesereth ’97 discloses using reasoning to determine sub-goal requests based on non-
                                           syntactic decomposition of the base goal and using said reasoning to co-ordinate and
                                           schedule efforts by the service-providing electronic agents for fulfilling the sub-goal
                                           requests in a cooperative completion of the base goal.
                                           See ’115 chart, claim 1(g)-(i).
                                           See also, e.g., Genesereth ’97 at 329 (bold emphasis added).
                                                   Facilitators provide a collection of services, including:
                                                   •     White Pages: finding the identity of agents by name, for example, “What
                                                         agents are connected?” or “Is agent x connected?”
                                                   •     Yellow Pages: finding the identity of agents capable of performing a task.
                                                         For example, “What agents are capable of answering the query x?”
                                                   •     Direct Communication: sending a message to a specific agent.
                                                   •     Content-based Routing: the facilitator is given the responsibility of handling
                                                         a request. It makes use of the specifications and other information provided
                                                         by the agents to do this, thereby giving the illusion that it is the sole provider
                                                         of all services.
                                                   •     Translation: agents may use different vocabulary. In order to interoperate,
                                                         the facilitator may have to translate the vocabulary of one agent into the
                                                         vocabulary of another.
                                                   •     Problem Decomposition: handling a complex request may require
                                                         breaking it into sub-problems, getting the answers to the sub-problems,
                                                         and then combining these answers to obtain the answer to the original
                                                         request. As in content-based routing, the facilitator makes use of the


Preliminary Invalidity Contentions                              Page 51
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 153 of 170 PageID #: 17093




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                      specifications and application-specific information provided by the
                                                      agents to accomplish this.
                                                  •   Monitoring: when an agent informs the facilitator of a need, the facilitator
                                                      monitors its knowledge to determine if the need can be satisfied. For
                                                      example, an agent may specify the need “I am interested in facts about the
                                                      position of chips in design x.”
                                                  The responsibility of the facilitator on each machine is to assist the agents
                                                  running on that machine to collaborate with each other and, indirectly, with the
                                                  agents running on other machines.
                                           See also, Genesereth ’97 at 329-30 (emphasis added).
                                                  In handling a message, the message handler uses an automated reasoning
                                                  program on its knowledge base of specification information. Our reasoning
                                                  program is a variation on the method used in Prolog. There are two primary
                                                  differences. First of all, it handles KIF syntax rather than Prolog syntax.
                                                  Secondly, unlike Prolog, it is sound and complete for full first-order predicate
                                                  calculus: it is based on the model elimination rule of inference, the unification
                                                  algorithm does an occurcheck, the restriction to Horn clauses is removed, and
                                                  the search is done in iterative deepening fashion.
                                           See also, Genesereth ’97 at 330-31.
                                                  Consider a database with the sentences shown below. The predicate p holds of
                                                  three pairs of objects-a and a, a and b, and b and e. The predicate q is also true
                                                  of three pairs of objects-a and b, b and e, and e and d. The predicate r is defined
                                                  to be true of two objects if there is an intermediate object such that p is true of
                                                  the former object and this intermediate object and q is true of the intermediate
                                                  object and the latter object.
                                                         (p a a)
                                                         (p a b)
                                                         (p b c)


Preliminary Invalidity Contentions                           Page 52
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 154 of 170 PageID #: 17094




              ’560 Patent Claim Language                              Invalidity in View of Prior Art
                                                      (q a b)
                                                      (q b c)
                                                      (q c d)
                                                      (<= (r ?x ?z)
                                                      (p ?x ?y)
                                                      (q ?y ?z))
                                               Suppose now, we wanted to know whether r was true of a and c. The trace shown
                                               below shows how the reasoning program derives this result.
                                                      Call: (r a c)?
                                                      Call: (and (p a ?y| (q ?y c))
                                                      Call: (p a ?y)
                                                      Exit: (p a a)
                                                      Call: (q a c)
                                                      Fail: (q a c)
                                                      Call: (p a ?y)
                                                      Exit: (p a b)
                                                      Call: (q b c)
                                                      Exit: (q b c)
                                                      Call: (and (p a b) |q b c))
                                                      Exit:(r a c)
                                               The desired conclusion (r a c) unifies with the conclusion of the last sentence in
                                               the knowledge base with the variable ?x bound to a and the variable ?z bound
                                               to c. The program thus reduces the original question to the subquestion on the


Preliminary Invalidity Contentions                       Page 53
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 155 of 170 PageID #: 17095




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  second line-in effect the question of whether there is a binding for the variable
                                                  ?y for which the conjunction is true. In order for this to be true, there must be a
                                                  binding for ?y for which (p a ?y) is true. The program first finds (p a a) and
                                                  binds ?y to a. It then tries to prove (q a c). Unfortunately, this fails. So, the
                                                  program backs up and tries to find another way to satisfy (p a ?y). In so doing,
                                                  it discovers the fact (p a b) and binds ?y to b. Again it tries to prove (q b c) and
                                                  in this case succeeds. Since both conjuncts are proved, the conjunction is
                                                  proved; and, since the conjunction is proved, the original sentence is proved.
                                           See also, Genesereth ’97 at 331.
                                                  This program is both sound and complete. In other words, if the program
                                                  manages to prove a result, then that result must logically follow from the
                                                  sentences in the database; and if a conclusion logically follows from the
                                                  database, the method will prove it.
                                                  Unfortunately, as with all sound and complete reasoning methods for the full
                                                  first-order predicate calculus, the method does not necessarily terminate. If a
                                                  conclusion does not follow from the database, the method may spend forever
                                                  trying to prove it. While this situation does not often arise, it is a real danger for
                                                  a piece of system code.
                                                  In order to deal with this difficulty, the facilitator uses a preprocessor to screen
                                                  sentences before they are added to the facilitator's database. The facilitator adds
                                                  a sentence if and only if it can prove that doing so will not cause an infinite loop.
                                                  Note that the problem of making this determination is itself undecidable; so it is
                                                  not possible to know in all cases whether a sentence will cause an infinite loop.
                                                  Our facilitator circumvents this difficulty by taking a conservative approach to
                                                  proving the “safeness” of a set of sentences: it uses a variety of tests to determine
                                                  whether an inference will terminate. If a database passes the tests, termination
                                                  is assured. If not, the database may or may not be safe.
                                           See also, Genesereth ’97 at 332.



Preliminary Invalidity Contentions                           Page 54
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 156 of 170 PageID #: 17096




              ’560 Patent Claim Language                            Invalidity in View of Prior Art
                                               Content-Based Routing
                                               From an application programmer’s point of view, communication in a
                                               federation architecture is undirected: application programs are free to send
                                               messages without specifying destinations for those messages. It is the job of the
                                               facilitator to determine appropriate recipients for undirected messages and to
                                               forward the messages accordingly. In so doing, the facilitator functions as a
                                               broker for the services provided by the servers in its community.
                                               In order to see how this is done, consider how the facilitator handles the message
                                               shown below. It is being told via one particular encoding that the object named
                                               chipl is indeed a computer chip.
                                                      (tell '(member chip1 chips))
                                               The facilitator is connected to three agents, named layout, domain-editor, and
                                               board-editor. These agents have given the facilitator the specification
                                               information shown below.
                                                      (interested layout '(tell (position ,?x ,?r ,?c)))
                                                      (<= (interested domain-editor '(tell (member ,?x ,?y)))
                                                      (symbol ?x)
                                                      (symbol ?y))
                                                      (<= (interested board-editor '(tell (= (,?f ,?x) ,?y)))
                                                      (member ?f (setoff 'row 'col))
                                                      (symbol ?x)
                                                      (natural-number ?y))
                                               In order to determine which agents are interested in this message, the facilitator
                                               forms the query (interested ?a '(tell (member chip1 chips))) and uses its
                                               reasoning program to find a binding for variable ?a. In this case, there is just



Preliminary Invalidity Contentions                       Page 55
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 157 of 170 PageID #: 17097




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  one, the domain-editor. Consequently, the facilitator sends the message to this
                                                  agent.
                                                          (tell '(member chip1 chips))
                                                  Note that in making the determination that the domain-editor agent is interested,
                                                  the facilitator must not only match the pattern in the first line of its specification
                                                  but also verify properties of the bindings of the variables, in particular that they
                                                  are both symbols.
                                           See also, Genesereth ’97 at 333 (emphasis added).
                                                  As an example of translation, consider a situation in which the facilitator
                                                  receives the message shown below. As before, it is being told via one particular
                                                  encoding that the position of a particular chip on a printed circuit board is
                                                  located in the tenth row and sixteenth column.
                                                          (tell '(= (pos chip1) (point 10 16)))
                                                  The facilitator’s agent catalog mentions that an agent named layout is interested
                                                  in receiving messages of the form (position ** ), where ** and ** are natural
                                                  numbers.
                                                          (<= (interested kb (tell '(position ?x ?m ?n))
                                                          (natural-number ?m)
                                                          (natural-number ?n))
                                                  Since the incoming sentence does not have the form specified in this interest,
                                                  content-based routing alone would not cause any message to be sent to layout.
                                                  However, let us suppose that the facilitator also has information relating pos and
                                                  position, as in the following sentence:
                                                          (<=> (= (pos ?x) (point ?row ?col))
                                                          (position ?x ?row ?col))
                                                  Using this sentence together with the sentence (= (pos chip1) (point 10 16)),


Preliminary Invalidity Contentions                           Page 56
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 158 of 170 PageID #: 17098




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  the facilitator is able to deduce the sentence (position chip1 10 16). In other
                                                  words, it can translate from one form to the other. It then checks whether
                                                  any agent is interested in this information, finds layout, and sends the message
                                                  shown below.
                                                         (tell '(position chip1 10 16))
                                           See also, Genesereth ’97 at 334-35 (emphasis added).
                                                  The example of translation in the preceding subsection is particularly simple.
                                                  One incoming message leads to one outgoing message. In some cases, an
                                                  incoming message can be handled only by sending multiple messages to
                                                  multiple agents. In order to handle such messages, the facilitator must be
                                                  able to synthesize a multi-step communication plan to handle the incoming
                                                  message.
                                                  As an example of this type of message handling, consider the message shown
                                                  below. As in the last example, the facilitator is being told the position of a
                                                  particular chip.
                                                         (tell '(= (pos chip1) (point 10 16)))
                                                  One difference in this example is that the facilitator’s agent catalog contains the
                                                  information shown below, documenting an agent interested in row information
                                                  and col information but not pos information.
                                                         (<= (interested board-editor (tell '(= (,?f ,?x) ,?y)))
                                                         (member ?f (setof 'row 'col))
                                                         (symbol ?x)
                                                         (natural-number ?y))
                                                  As before, let us assume that the facilitator’s library contains a sentence relating
                                                  the two vocabularies.
                                                         (<=> (= (pos ?x) (point ?row ?col))


Preliminary Invalidity Contentions                           Page 57
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 159 of 170 PageID #: 17099




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                         (and (= (row ?x) ?row) (= (col ?x) ?col)))
                                                  In this case, there are two conclusions from the original sentence. The facilitator
                                                  discovers these two conclusions and sends them on to the board-editor agent.
                                                         (tell '(= (row chipl) 100))
                                                         (tell '(= (col chip1) 160))
                                                  Note that if the incoming message had been an ask-if message, the
                                                  facilitator would have been able to reduce this to two questions: one about
                                                  the row of the chip and another about the column. In this case, it would
                                                  first send the row question to board-editor; then, on getting an answer, it
                                                  would send in the col question; and, on getting that answer, would be able
                                                  to answer the original question.
                                           See also, Genesereth ’97 at 339-40.
                                                  The computer systems manager sits at his terminal with a graphical user
                                                  interface (GUI) and tells the facilitator that he is interested in being told of the
                                                  availability of PC-compatible Pentium laptops. The GUI commands are
                                                  translated into the following KIF fact, which is transmitted to the facilitator:
                                                  (<= interested cs-manager '(tell (available ,?manufacturer ,?model-name)))
                                                         (= (denotation ?model-name) ?model); the model from its name
                                                         (computer-family ?model PC)
                                                         (laptop ?model))
                                                  There is a product agent that can answer queries about the computer family a
                                                  product belongs to (e.g., PC, Apple) and which computers are laptops. It has
                                                  specified its capabilities by transmitting the following facts to the facilitator:
                                                  (handles product-agent
                                                         '(ask-one ,?variables (computer-family ,?computer ,?family)))



Preliminary Invalidity Contentions                           Page 58
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 160 of 170 PageID #: 17100




              ’560 Patent Claim Language                            Invalidity in View of Prior Art
                                               (handles product-agent '(ask-if (laptop ,?computer)))
                                               Whenever a new piece of information is added to the product agent's knowledge
                                               base it notifies the facilitator of the fact. A new Micro-International 36000
                                               computer is announced, and information about it is added to the knowledge base
                                               of the product agent. The product agent communicates the following KQML
                                               message to the facilitator:
                                               (tell (available Micro-International 3600D))
                                               The facilitator performs inference to see if any agent is interested in this fact. It
                                               finds that the cs-manager agent is interested, but only if the computer family of
                                               the 36000 is PC, and if the 36000 is a laptop. The facilitator cannot answer these
                                               questions locally. However, it forwards the queries to the product-agent, who
                                               can answer them. The product-agent responds positively to both queries, and
                                               the cs-manager is notified of the previous availability of the 36000. A message
                                               indicating this pops up on the GUI of the computer systems manager.
                                               The computer systems manager uses his GUI to ask the facilitator to schedule a
                                               one hour meeting with the managers of the sales and finance groups during the
                                               week of December 12th to 16th. The GUI transmits the following KQML
                                               message to the facilitator:
                                               (schedule-meeting (listof sales-manager finance-manager)
                                                       (interval 12-12-94 12-16-94)
                                                       60)
                                               There is a scheduling agent that can schedule meetings. It previously transmitted
                                               the following fact to the facilitator:
                                               (handles scheduler '(schedule-meeting ,?people ,?interval ,?meeting-duration))
                                               The original meeting request is passed on to the scheduler agent by the
                                               facilitator. The scheduler is not able to schedule a meeting directly, since it does



Preliminary Invalidity Contentions                        Page 59
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 161 of 170 PageID #: 17101




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  not have access to the calendars of the sales and finance managers. Therefore,
                                                  the scheduling agent passes on the following query to the facilitator:
                                                  (ask-one ?x (calendar sales-manager (interval 12-12-94 12-16-94) ?x))
                                                  There is a datebook agent for the sales manager that records his calendar. It had
                                                  previously notified the facilitator of its capability with the following fact:
                                                  (handles sales-manager-datebook
                                                          '(ask-one ,?x (calendar sales-manager ,?interval ,?x)))
                                                  Similarly, there is a synchronize agent that can answer queries regarding the
                                                  calendar of the finance manager.
                                                  The facilitator passes on the two queries of the scheduler to the sales-manager-
                                                  datebook agent and the finance-manager-synchronize agent. The calendars
                                                  returned by these agents are sent to the scheduling agent, who schedules the
                                                  earliest possible meeting. The first available meeting time is transmitted to the
                                                  facilitator, who finally forwards the results to the cs-manager.
                                           Labrou discloses using reasoning to determine sub-goal requests based on non-syntactic
                                           decomposition of the base goal and using said reasoning to co-ordinate and schedule
                                           efforts by the service-providing electronic agents for fulfilling the sub-goal requests in
                                           a cooperative completion of the base goal.
                                           See also, Labrou at 1.
                                                  A crucial component of this paradigm is the communication language, which is
                                                  the medium through which the attitudes regarding the content of an exchange
                                                  between software agents are communicated; the communication language
                                                  suggests whether the content of the communication is an assertion, a request,
                                                  some form of query etc. Knowledge Query and Manipulation Language
                                                  (KQML) is an agent communication language that consists of primitives (called
                                                  performatives) which allow agents to communicate such attitudes to other
                                                  agents and find other agents suitable to process their requests. Our research
                                                  provides semantics for KQML along with a framework for the semantic

Preliminary Invalidity Contentions                           Page 60
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 162 of 170 PageID #: 17102




              ’560 Patent Claim Language                                  Invalidity in View of Prior Art
                                                  description of KQML-like languages for agent communication. We do so,
                                                  avoiding commitments to agent models and inter-agent interaction protocols.
                                           See also, Labrou at 2.
                                                  This is an example of a KQML message:
                                                          (ask-if :sender A :receiver B :language prolog
                                                                     :ontology foo :reply-with id1 :content ‘‘bar(a,b)’’ )

                                                  In KQML terminology, ask-if is a performative. The value of the :content is an
                                                  expression in some language (in this case in Prolog) or another KQML message
                                                  and represents the content of the communication (illocutionary) act. The other
                                                  parameters (keywords) introduce values that provide a context for the
                                                  interpretation of the :content and hold information to facilitate the processing of
                                                  the message.
                                           See also, Labrou at 3.1.
                                                  The following constitutes the semantic description for each of the
                                                  performatives: (1) A natural language description of the performative’s intuitive
                                                  meaning; (2) An expression that describes the content of the communication act
                                                  and serves as a formalization of the natural language description; (3)
                                                  Preconditions that indicate the necessary state for an agent in order to send a
                                                  performative (Pre(A)) and for the receiver to accept it and successfully process
                                                  it (Pre(B)); (4) Postconditions that describe the states of both interlocutors after
                                                  the successful utterance of a performative (by the sender) and after the receipt
                                                  and processing (but before a counter utterance) of a message (by the receiver).
                                                  The postconditions (Post(A) and Post(B), respectively) hold unless a sorry or
                                                  an error is sent as a response in order to suggest the unsuccessful processing of
                                                  the message; (5) A completion condition for the performative (Completion) that
                                                  indicates the final state, after possibly a conversation has taken place and the
                                                  intention suggested by the performative that started the conversation, has been
                                                  fulfilled; and (6) Any comments that we might find suitable to enhance the
                                                  understanding of the performative.


Preliminary Invalidity Contentions                            Page 61
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 163 of 170 PageID #: 17103




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                           See also, Labrou at 3.3.
                                                  For a KQML message performative(A,B,X), A is the :sender, B is the :receiver
                                                  and X is the :content of the performative (KQML message).
                                                  ***
                                                  All expressions in our language denote agents’ states. Agents’ states are either
                                                  actions that have occurred (PROC and SENDMSG) or agents’ mental states
                                                  (BEL, KNOW, WANT or INT). We allow conjunctions (˄) and disjunctions (˅)
                                                  of expressions that stand for agents’ states (the resulting expressions represent
                                                  agents’ states, also), but we do not allow ˄ and ˅ in the scope of KNOW, WANT
                                                  and INT.
                                           See also, Labrou at 4.




Preliminary Invalidity Contentions                           Page 62
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 164 of 170 PageID #: 17104




              ’560 Patent Claim Language                          Invalidity in View of Prior Art




Preliminary Invalidity Contentions                      Page 63
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 165 of 170 PageID #: 17105




              ’560 Patent Claim Language                               Invalidity in View of Prior Art




                                           Bian references disclose using reasoning to determine sub-goal requests based on non-
                                           syntactic decomposition of the base goal and using said reasoning to co-ordinate and
                                           schedule efforts by the service-providing electronic agents for fulfilling the sub-goal
                                           requests in a cooperative completion of the base goal.
                                           See ’115 chart, claim 1(g)-(i).
                                           See also, e.g., Bian 2 reference at 192 (regarding “using reasoning to determine sub-
                                           goal requests based on non-syntactic decomposition of the base goal”).


Preliminary Invalidity Contentions                           Page 64
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 166 of 170 PageID #: 17106




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  The purpose of cooperation is to allow agents to share knowledge and
                                                  information with each other, and thus to provide the users a virtual access to
                                                  distributed knowledge or information sources. To satisfy this demand, first of
                                                  all, an agent must figure out whom can be shared with. Therefore, we let each
                                                  agent collect, monitor and reason the capabilities of the others and use the
                                                  captured information to locate a peer agent. An agent's capabilities are actually
                                                  those abstract descriptions of the goals in its local knowledge sources.


                                           See also Bian 2 reference at 192 (regarding “using reasoning to determine sub-goal
                                           requests based on non-syntactic decomposition of the base goal”)
                                                  The task-base plays the main role in an on-line cooperation process. When
                                                  receiving a goal that is beyond its problem solving capabilities, an agent
                                                  compares the received goal with those task descriptions in its task-base, selects
                                                  the first matched tuple, and consults the retrieved peer agent for help. In this
                                                  sense, an agent can directly retrieve the best qualified peer in its task-base, while
                                                  leaving those evaluation and reasoning work in the agent's free time.


                                           See also Bian reference at 39-40.
                                                  5.3.2 Twin-Base: Cooperator-Base U Task-Base
                                                  In a general acquaintance model approach, at run time, when an agent receives
                                                  a goal that is beyond its capabilities, it evaluates the other agents’ capabilities
                                                  and skills with the help of its acquaintance models, recognizes those peer agents
                                                  that have the capabilities to achieve the goal, figures out the most qualified
                                                  peer, and contacts it for help…
                                                  The twin-base consists of a cooperator-base and a task-base. The task-base
                                                  employs the pre-evaluation idea. It provides direct mappings between tasks and
                                                  the relevant expert agents that can carry out the tasks. In the task-base, each
                                                  tuple is related to one task and recorded as the follows:


Preliminary Invalidity Contentions                           Page 65
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 167 of 170 PageID #: 17107




              ’560 Patent Claim Language                            Invalidity in View of Prior Art
                                               task_distribution(Task_Description, Agent, Dependence).
                                               The Task _Description states the goal that the Agent can perform. It is enhanced
                                               from the capability domain. If the goal should be further divided into sub-goals,
                                               then domain Dependence specifies those sub-goals and their related agents. If
                                               more than one agents can achieve the same goal, tuples containing these agents
                                               are sorted in the task-base based on the agents' priorities evaluated as the
                                               follows:
                                                      Rule 1 Self-solving has the highest priority. If the host agent can carry
                                                      out the task, then the agent has the highest priority. There are two
                                                      reasons for us to employ this rule. Firstly, to ask for assistance from the
                                                      others will increase the communication overhead, and thus reduce the
                                                      system performance. Secondly, for security reasons, the agent should
                                                      trust itself more than anyone else.
                                                      Rule 2 Non-host agents are sorted corresponding to their state
                                                      information. It is better to choose the agents with high trust value and
                                                      good statistics record.
                                               The cooperator-base collects stable information of the other agents and acts as
                                               an auxiliary base to the task-base. The cooperator-base is built on (1) state
                                               information (2) meta-data of other agents' capability. It is recorded as:
                                               cooperator(Index, Agent, State).
                                               The task-base plays the main role in an on-line cooperation process. Receiving
                                               a task that is beyond its problem-solving capabilities, an agent can compare the
                                               received task with those Task Descriptions in its task-base, select the first
                                               matched tuple, and consult the retrieved peer agent for help. In this sense, an
                                               agent can directly retrieve the best qualified peer with the help of its task-base,
                                               while leaving those evaluation and reasoning work in the agent's free time.
                                               The twin-base modeling is different from other approaches in the sense that it
                                               allows agents to perform reasoning work before they accept tasks from their
                                               users. As such, the system on-line performance will be increased and the


Preliminary Invalidity Contentions                        Page 66
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 168 of 170 PageID #: 17108




              ’560 Patent Claim Language                               Invalidity in View of Prior Art
                                                  repeated reasoning processes can be avoided. With this respect, we argue that
                                                  the twin-base modeling improves the efficiency of cooperation. In addition, the
                                                  twin-base modeling is easy for maintenance, and thus the local computation
                                                  time is acceptable.


                                           See also Bian reference at 58-59.
                                                  6.3.3 Twin-Base
                                                  The twin-base plays a key role of the cooperation in the ViSe2 multi-agent
                                                  system. It keeps the knowledge about how an agent cooperate others. As
                                                  mentioned, the twin-base consists of a cooperator-base and a task-base. The
                                                  cooperator-base collects the stable information of cooperative agents in a group,
                                                  so the knowledge of cooperator-base will simply be fact knowledge. The task-
                                                  base provides direct mappings between tasks and agents which can solve these
                                                  tasks. It is defined in three domains as facts, reasoning rules and message rules
                                                  (Cao 1997). The following is a typical simplified twin-base of a wine agent.




Preliminary Invalidity Contentions                           Page 67
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 169 of 170 PageID #: 17109




              ’560 Patent Claim Language                          Invalidity in View of Prior Art




Preliminary Invalidity Contentions                      Page 68
               Case 1:16-cv-01266-RGA Document 173-1 Filed 09/24/20 Page 170 of 170 PageID #: 17110




              ’560 Patent Claim Language                                        Invalidity in View of Prior Art
   1(f)     wherein the plurality of service-     The Secondary References disclose wherein the plurality of service-providing
            providing electronic agents and the   electronic agents and the distributed facilitator agent communicate using an interagent
            distributed facilitator agent         Communication Language (ICL), wherein the ICL includes.
            communicate using an interagent
                                                  See ’115 chart, claims 1(a)-(c).
            Communication Language (ICL),
            wherein the ICL includes:
   1(g)     a layer of conversational protocol    The Secondary References disclose a layer of conversational protocol defined by event
            defined by event types and            types and parameter lists associated with one or more of the events, wherein the
            parameter lists associated with one   parameter lists further refine the one or more events.
            or more of the events, wherein the    See ’115 chart, claims 1(b)-(c).
            parameter lists further refine the
            one or more events.

    20      A computer architecture as recited    The Secondary References disclose a computer architecture as recited in claim 1
            in claim 1 wherein the distributed    wherein the distributed facilitator agent includes a planning component executing
            facilitator agent includes a          within a first computer process and an execution component executing within a second
            planning component executing          computer process.
            within a first computer process and
                                                  See ’115 chart, claims 84-85, See also, e.g.,:
            an execution component executing
            within a second computer process.     Kiss discloses a computer architecture as recited in claim 1 wherein the distributed
                                                  facilitator agent includes a planning component executing within a first computer
                                                  process and an execution component executing within a second computer process. See,
                                                  e.g.,:
                                                        As illustrated in FIG. 21, the knowledge management system 100 may be
                                                        interconnected via available network services, such as the Internet, with other,
                                                        similar systems to form a large scale, global system. The layered architecture of
                                                        a user interface layer 105, a meta agent layer 107, and a knowledge agent layer
                                                        109 supports such scalability.
                                                  Kiss at 14:30-36.
                                                  See also Fig. 1, Fig. 21, 2:61-67, 5:33-36, 5:65.

Preliminary Invalidity Contentions                                    Page 69
